50020000560253 139052972

VAAN AN AN

CWA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 1 of 102

Page 061

SB-146825-C
(Ed. 06/11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
BUSINESS PERSONAL PROPERTY OFF PREMISES

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Business Personal Property Off Premises

1. When a Limit of Insurance is shown in the
Declarations for Business Personal Property at the

described premises, you

may extend that

insurance to apply to direct physical loss of or
damage to such property caused by or resulting
from a Covered Cause of Loss while:

a. In the course of transit, more than 1,000 feet
from the described premises;
b. Temporarily away from the described
premises and:
(1) At a premises you do not own, lease or
operate; or
(2) At any fair, trade show or exhibition at a
premises you do not own or regularly
occupy.
SB-146825-C

(Ed. 06/11)

2. This Coverage Extension does not apply to

property:

a. While in the custody of the United States
Postal Service;

b. Rented or leased to others:

After delivery to customers:

d. Temporarily at a premises for more than 60
consecutive days, except "money" and
"securities" at a "banking premises";

e. Otherwise covered under the Fine Arts
Additional Coverage; or

f. Otherwise covered under the following

Coverage Extensions:

(1) Accounts Receivable;

(2) Electronic Data Processing;
(3) Personal Effects; or

(4) Valuable Papers and Records.

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 2 of 102

 

Page 062

SB-146826-B
(Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CIVIL AUTHORITY

This endorsement modifies insurance provided under the following:

BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance. 2.

Civil Authority

1. When the Declarations show that you have
coverage for Business income and Extra 3.
Expense, you may extend that insurance to apply
to the actual loss of Business Income you sustain
and reasonable and necessary Extra Expense you
incur caused by action of civil authority that

SB-146826-B
(Ed. 01/08)

prohibits access to the described premises. The
civil authority action must be due to direct physical
loss of or damage to property at locations, other
than described premises, caused by or resulting
from a Covered Cause of Loss.

The coverage for Business Income will begin 24
hours after the time of that action and will apply for
a period of four consecutive weeks after coverage
begins.

The coverage for Extra Expense will begin
immediately after the time of that action and will
end when your Business Income coverages ends
for this Coverage Extension,

Page 1 of 1

 
50020000560253139052973

EAA NA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 3 of 102

CHA

Page 063

SB-146827-F
(Ed. 06/11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

ELECTRONIC DATA PROCESSING EQUIPMENT AND ELECTRONIC
MEDIA AND DATA
(EDP COVERAGE FORM)

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your
Businessowners Special Property Coverage Form
under Paragraph A.6. Coverage Extension:

Electronic Data Processing

1. When a Limit of Insurance is shown in the
Declarations for Electronic Data Processing at the
described premises, that insurance applies to:

a. Direct physical loss of or damage to your
"electronic data processing equipment"
caused by or resulting from a Covered Cause
of Loss; and

b. Direct physical loss of or damage to your
"electronic media and data" caused by or
resulting from a Covered Cause of Loss.

2. Worldwide coverage is provided under this
Coverage Extension. The coverage territory as
described in Paragraph F.8.b does not apply to
this Coverage Extension.

3. This Coverage Extension does not apply to:
a. "Stock": or
b. Property that is leased or rented to others.

4. The following exclusions as described in Section
B., Exclusions, of the Businessowners Special
Property Coverage Form do not apply to the
Insuring Agreement set forth in Paragraph 1.a. or
1.b. of this Coverage Extension:

a. Paragraph 1.e.; and
b. Paragraph 1.g.(3); and
c. Paragraph 2.a.

The following exclusion as described in Section
B., Exciusions, of the Businessowners Special
Property Coverage Form does not apply to the
Insuring Agreement set forth in Paragraph 1.a. of
this Coverage Extension: Paragraph 2.d.(6).

SB-146827-F
(Ed. 06/11)

5.

The following additional exclusions apply:

With respect to this Coverage Extension, we will
not pay for loss or damage caused directly or
indirectly by any of the following. Such loss or
damage is excluded regardless of any other cause
or event that contributes concurrently or in any
sequence fo the loss:

a. Programming errors or omissions, or incorrect
instructions to a machine, including without
limitation, incorrect instructions to "electronic
data processing equipment" from a user
incorrectly operating with, or committing an
error using an input device (including, without
limitation, a keyboard, mouse or touchpad)
and corrupting, distorting, deleting, damaging
or destroying "electronic data"; provided,
however, that this exclusion shall not apply to
an otherwise covered mechanical breakdown
of "electronic data processing equipment"
under the Insuring Agreement set forth in
Paragraph 1.a. of this Coverage Extension.

b. Unauthorized viewing, copying or use of
"Electronic Media and Data" or "Electronic
Data" (or any proprietary or confidential
information or intellectual property) by any
person, even if such activity is characterized
as "theft."

c. Errors or deficiency in design, installation,
maintenance, repair or modification of your
"electronic data processing equipment,"
"electronic media and data" or “electronic
data" or any “electronic data processing
equipment," electronic devices, computer
system or network to which your "electronic
data processing equipment" “electronic media
and data" or “electronic data" is connected or
dependent; provided, however, that this
exclusion shall not apply to an otherwise
covered mechanical breakdown of "electronic
data processing equipment" under the
insuring Agreement set forth in Paragraph 1.a.
of this Coverage Extension.

Page 1 of 2
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 4 of 102

CNA

d. Unexplained or indeterminable failure,
malfunction or slowdown of a "electronic data
processing equipment" “electronic media and
data” or "electronic data."

The most we will pay under this Coverage
Extension for all direct physical loss of or damage
to "electronic data processing equipment" and
“electronic media and data" (combined) in any one
occurrence while in transit or at a premises other
than the described premises is $25,000, or the
limit shown in the Declarations.

The most we will pay under this Coverage
Extension for loss of or damage to "Electronic
Media and Data" while stored at a separate
premises from where your original "Electronic
Media and Data" are kept, in any one occurrence,
is $25,000.

The most we will pay under this Coverage
Extension for all direct physical loss or damage to
"electronic data processing equipment" and
"electronic media and data" (combined) you
acquire after the inception date of the policy in any
one occurrence is $25,000.

Provided, however, with respect to insurance
coverage under this Coverage Extension on any
such newly acquired "electronic data processing

SB-146827-F
(Ed. 06/11)

10.

11.

Page 064

SB-146827-F
(Ed, 06/11)

equipment" or "electronic media and data,"
coverage will end on the date and time that any of
the following first occurs:

a. This policy expires;

b. 180 days after you acquire the "electronic
data processing equipment" or “electronic
media and data"; or

c. You report values to us.

The most we will pay under this Coverage
Extension for all cirect physical loss of or damage
to "electronic data processing equipment" and
"electronic media and data" (combined) at the
described premises in any one occurrence is the
Limit of Insurance shown in the Declarations or
$50,000, whichever is greater.

A separate Blanket Limit of Insurance applies to
“electronic data processing equipment” and
"electronic media and data" at all scheduled
premises, if indicated in the declarations as
Blanket Electronic Data Processing

Payments made under this Coverage Extension
are in addition to the applicable Limits of
Insurance.

Page 2 of 2
50020000560253 139052974

EAU AO

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 5 of 102

Page 065
$B146828E

CHA (Ed. 04/14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EQUIPMENT BREAKDOWN

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the following Coverage Extension are subject to and not in addition to the
applicable Limits of Insurance.

Equipment Breakdown

1.

When a Limit of Insurance is shown in the Declarations for Equipment Breakdown, at the described premises, the
limit applies to direct physical loss of or damage to Covered Property at the described premises caused by or
resulting from a "breakdown" to "covered equipment."

For the purposes of this coverage form, “covered equipment" includes, but is not limited to, the following:
a. "Diagnostic Equipment;

b. "Power Generating Equipment”:

c. "Production Equipment."

With respect to otherwise covered Business Income and Extra Expense, "breakdown" to "covered equipment" will
be considered a Covered Cause of Loss.

If an initial "breakdown" causes other "breakdowns," all will be considered one “breakdown.” All "breakdowns" that
manifest themselves at the same time and are the result of the same cause will also be considered one
"breakdown."

Under this Coverage Extension, the following coverages also apply:
a. Expediting Expenses

(1) In the event of direct physical loss of or damage to Covered Property caused by or resulting from a
"breakdown" to "covered equipment," we will pay for the reasonable additional expenses you necessarily
incur to make temporary repairs to, or expedite the permanent repair or replacement of, the lost or
damaged Covered Property.

(2) Expediting expenses include overtime wages and the extra cost of express or other rapid means of
transportation.

(3) The most we will pay under this Coverage Extension for all Expediting Expenses arising out of any one
"breakdown" is $25,000. This limit is part of and not in addition to the Limit of Insurance that applies to
lost or damage Covered Property.

b. "Pollutants"

(1) In the event of direct physical loss of or damage to Covered Property caused by or resulting from a
"breakdown" to "covered equipment,” we will pay for the additional cost to repair or replace Covered
Property because of contamination by “pollutants.” This includes the additional expenses to clean up or
dispose of such property. Additional costs mean those beyond what would have been required had no
"pollutants" been involved,

(2) The most we will pay under this Coverage Extension for loss or damage to Covered Property caused by
contamination by "pollutants" arising out of any one "breakdown" is $25,000. This limit is subject to and
not in addition to the Limit of Insurance that applies to lost or damaged Covered Property.

 

 

 

SB146828E (Ed. 04/14)
Page 1 of 3

Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 6 of 102

Page 066

SB146828E
(Ed. 04/14)

c. Service Interruption

When the Declarations show that you have coverage for Business Income and Extra Expense, you may
extend that insurance to apply to loss caused by or resulting from a "breakdown" to equipment that is owned,
operated or controlled by a local public or private utility or distributor that directly generates, transmits,
distributes or provides the following utility services:

(1) "Water Supply Services";
(2) "Communication Supply Services"; or
(3) "Power Supply Services."

d. Data Restoration

We will pay for your cost to research, replace and restore "electronic data" and “electronic media and data"
that is lost as a result due to a "breakdown" to "Covered Equipment." The most we will pay for loss or
expenses under this coverage is $100,000 or the limit shown in the Declarations for Equipment Breakdown
Coverage at the described premises, whichever is less.

The limit provided for the Data Restoration Coverage is a part of, and does not increase the Limit of
Insurance for Equipment Breakdown Coverage.

3. We will not pay under this Coverage Extension for loss or damage caused by or resulting from any of the following
tests:

a. A hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel: or
b. An insulation breakdown test of any type of electrical equipment.
4. We will not pay under this Coverage Extension for loss or damage caused by or resulting from a change in:
a. Temperature: or
b. Humidity;
as a consequence of "breakdown" to "covered equipment."
5. The foilowing limitations in Paragraph A.4. do not apply to this Coverage Extension:
a. Paragraph a.(2); and
b. Paragraph a.(3).
6. The following exclusions in Paragraph B. Exclusions do not apply to this Coverage Extension:
a. Paragraph 2.a.;
b. Paragraph 2.d.(6); and
c. Paragraph 2.e.

7. With respect to this Coverage Extension, the following condition is added to Paragraph F. Commercial Property
Conditions:

Suspension

If any "covered equipment" is found to be in or exposed to a dangerous condition, any of our representatives may
immediately suspend the insurance provided by this Coverage Form for loss or damage caused by or resulting
from a "breakdown" to that "covered equipment." This can be done by delivering or mailing a notice of suspension
to:

a. Your last known address; or
b. The address where the “covered equipment" is located.

Once suspended in this way, such insurance can only be reinstated by a written endorsement issued by us. If we
suspend your insurance, you will get a pro rata refund of premium for that "covered equipment." But the
suspension will be effective even if we have not yet made or offered a refund.

 

 

SB146828E (Ed. 04/14)
Page 2 of 3

Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
§0020000560253 139052975

EAI AN

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 7 of 102

Page 067

SB146828E
(Ed. 04/14)

8. The following Loss Payment Condition is added under E.4.e. Loss Payment Building and Personal Property of
the Businessowners Special Property Coverage Form:

(19) "Covered Equipment" as follows:

If Equipment Breakdown Property requires replacement due to an Equipment Breakdown, we will pay your
additional cost to replace it with equipment that is better for the environment, safer or more efficient than the
equipment being replaced. However, we will not pay more than 125% of what the cost would have been to
repair or replace with property of comparable material and quality. This coverage does not increase any of the
applicable limits. This coverage does not apply to any property indicated as being valued on an Actual Cash
Value basis.

If you wish to retrofit air conditioning or refrigeration equipment that utilizes a refrigerant containing CFC
(chlorofluorocarbon) substances to accept a non-CFC refrigerant, we will consider this better for the
environment. Any associated Business Income or Extra Expense will be included, in determining the
additional cost, if Business Income and Extra Expense apply to this policy.

All other terms and conditions of the Policy remain unchanged.

 

 

SB146828E (Ed. 04/14)

Page 3 of 3

Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, Inc., with its permission.
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 8 of 102
Page 068

SB-146830-B
CHA (Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
MONEY ORDERS AND COUNTERFEIT PAPER CURRENCY

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners 1. Any U.S. or Canadian post office or express
Special Property Coverage Form under Paragraph A.6. money order, issued or claiming to have been
Coverage Extensions: issued by any post office or express company, if

the money order is not paid upon presentation: or
Unless otherwise stated, payments made under this

Coverage Extension are subject to and not in addition to 2. Counterfeit United States or Canadian paper
the applicable Limits of Insurance. currency.
When a Limit of Insurance is shown in the in exchange for merchandise, "money" or services or
Declarations for Business Personal Property at the as part of a normal business transaction.

described premises, you may extend that insurance to
apply to loss due to the good faith acceptance of:

SRB-146830-B Page 1 of 1
(Ed. 01/08)

 
§0020000560253139052976

TAA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 9 of 102

CHA

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Page 069

SB-146831-B
(Ed. 06/11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
NON-OWNED DETACHED TRAILERS

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

1.

When a Limit of Insurance is shown in the
Declarations for Building or Business Personal
Property at the described premises you may
extend the insurance that applies to your Business
Personal Property to apply to loss or damage to
trailers or semi-trailers that you do not own,
provided that:

a. The trailer is used in your business;

b. The trailer is in your care, custody or control
at the premises described in the Declarations;
and

c. You have a contractual responsibility to pay
for loss or damage to the trailer.

SB-146831-B
(Ed. 06/11)

2. We will not pay for any loss or damage that

occurs:

a. While the trailer is attached to any motor
vehicle or motorized conveyance, whether or
not the motor vehicle or motorized
conveyance is in motion;

b. During hitching or unhitching operations, or
when a trailer becomes accidentally unhitched
from a motor vehicle or motorized
conveyance.

The most we will pay for loss or damage under
this Coverage Extension in any one occurrence is
$5,000 regardless of the number of described
premises, trailers or semi-trailers involved.

This insurance is excess over the amount due
{whether you can collect on it or not) from any
other insurance covering such property.

Page 1 of 1
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 10 of 102
Page 070

SB-146832-B
CHA (Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ORDINANCE OR LAW - INCREASED PERIOD OF RESTORATION

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM

The following coverage is added to your Businessowners 2. This Coverage Extension applies only to the
Special Property Coverage Form under Paragraph A.6. period that would be required, with reasonable
Coverage Extensions. speed, to reconstruct, repair or replace the
Unless otherwise stated, payments made under the property to comply with the minimum requirements
: er . . of the ordinance or law.
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance. 3. This Coverage Extension does not apply to:
Ordinance or Law — Increased Period of Restoration a. Loss due to an ordinance or law that:
1. When: (1) You were required to comply with before
a. A Covered Cause of Loss occurs to property the loss, even if the property was
. : undamaged; and
at the described premises; and
b. The Declarations shown that you have (2) You falled to comply with; or
coverage for Business Income and Extra b. Costs associated with the enforcement of any
Expense; ordinance or law that requires any insured or
tend that i t ly to th others to test for, monitor, clean up, remove,
you Int tn st ioe nt Busin 0 appy 0 the contain, treat, detoxify or neutralize, or in any
amount OF actual loss OF business Income you way respond to or assess the effects of
sustain and reasonable and necessary Extra u 0
. ° : . pollutants.
Expense you incur during the increased period of
"suspension" of "operations" caused by or 4. Paragraph B.1.a., does not apply to this Coverage
resulting from the enforcement of any ordinance or Extension.
law that: 5. The most we will pay for loss under this Coverage
(1) Regulates the construction, repair or Extension in any one occurrence is $25,000 at
replacement of any property; each described premises.
(2) Requires the tearing down or replacement 6. Payments made under this Coverage Extension

of any parts of property not damaged by a
Covered Cause of Loss; and

(3) Js in force at the time of loss.

SB-146832-B
(Eq. 01/08)

are in addition to the applicable Limits of
Insurance.

Page 1 of 1
50020000560253139052977

ERIM AA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 11 of 102

Page 071

SB-146833-A
VE (Ed. 01/06)

 

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
OUTDOOR PROPERTY

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners loss of or damage to the following types of outdoor
Special Property Coverage Form under Paragraph A.6. property at that described premises caused by or
Coverage Extensions. resulting from a Covered Cause of Loss:

a. Radio or television antennas (including
microwave or satellite dishes) and their lead
in wiring, masts or towers: or

Uniess otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.
Outdoor Property b. Bridges, walks, roadways, patios and other

paved surfaces.
1. When a Limit of Insurance is shown in the

Declarations for Building or Business Personal 2. The most we will pay for loss or damage under

Property at the described premises, you may this Coverage Extension in any one occurrence is

extend that insurance to apply to direct physical $10,000 at each described premises.
SB-146833-A Page 1 of 1

(Ed, 01/06)

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 12 of 102

Page 072

SB-146834-A
(Ed. 01/06)

CHA

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PERSONAL EFFECTS

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Personal Effects

b. Your officers, partners, "members",
"managers", "employees", directors or
trustees;

caused by or resulting from a Covered Cause of
Loss.

Such property must be located at a described
premises.

1. When a Limit of Insurance is shown in the The most we will pay for loss or damage under
Declarations for Building or Business Personal this Coverage Extension in any one occurrence is
Property at the described premises, you may $25,000 at each described premises.
extend that insurance to apply to direct physical p t der this C Extensi .
loss of or damage to personal effects owned by: aymen's unger tis Voverage Extension are in

addition to the applicable Limits of Insurance.
a. You; or
SB-146834-A Page 1 of 4

(Ed, 01/06)
§0020000560253139052978

UAC TT

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 13 of 102

Page 073
SB-146835-A

CHA (Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SIGNS

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Subject to the Exclusions, Conditions and Limitations of Your Building or Business Personal Property insurance is
this policy, you may extend this insurance as indicated extended to cover outdoor signs attached fo the building or
below. on or within 1,000 feet of the described premises.

Unless otherwise stated, payments made under the
following coverage will not increase the applicable Limits of
Insurance,

SB-146835-A Page 1 of 1
(Ed. 01/06)
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 14 of 102

CNA

Page 074

SB-146836-A
(Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SPOILAGE — CONSEQUENTIAL LOSS

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Spoilage - Consequential Loss

1. When a Limit of Insurance is shown in the
Declarations for Business Personal Property at the
described premises, you may extend that
insurance to apply to consequential loss to your
Business Personal Property caused by a change
in:

2.
a. Temperature; or
b. Humidity;
caused by or resulting from a Covered Cause of 3.

loss to any of the following types of equipment

SB-146836-A
(Ed. 01/06)

situated within the building at the described
premises:

a. Refrigerating;

b. Cooling;

c. Humidifying;

d. Air conditioning;

e. Heating;

f. Generating or converting power, or

Connections, supply or transmission lines and
pipes associated with the above equipment.

Sa

With respect to this Coverage Extension,
“preakdown" to “covered equipment” will not be
considered a Covered Cause of Loss, even if
otherwise covered elsewhere in this Policy.

Paragraphs B.2.d.(7)(a) and B.2.d.(7)(b) do not
apply to this Coverage Extension.

Page 1 of 1
$0020000560253139052979

HANIA A

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 15 of 102
Page 075

SB-146837-A
(Ed. 01/06)

CMA

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
THEFT DAMAGE TO RENTED PROPERTY

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Theft Damage to Rented Property

b. Property within such non-owned building used
for maintenance or service of such non-owned
building.

We will not pay under this Coverage Extension for
loss or damage:

a. Caused by or resulting from fire or explosion;
or

1. When a Limit of Insurance is shown in the b. To glass (other than glass building blocks) or
Declarations for Business Personal Property at the to any lettering, ornamentation or burglar
described premises, you may extend that alarm tape on glass.
insurance to apply to direct physical loss of or This Coverage Extension apolies only if
damage to the following caused by or resulting by tenant and g ie tuall y baat are a
"theft" or attempted "theft": t and you are contractually obligated to

insure this exposure.
a. That part of a building you occupy, but do not
own, which contains Covered Property; and
SB-146837-A Page 1 of 1

(Ed. 01/06)
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 16 of 102

CWA

Page 076

SB-146838-C
(Ed. 06/11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
VALUABLE PAPERS AND RECORDS

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The foilowing coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Valuable Papers and Records

1. When a Limit of Insurance is shown in the
Declarations for Building or Business Personal
Property at the described premises, you may
extend that insurance to apply to loss, as
described in Paragraph 2. below, due to direct
physical loss of or damage to "valuable papers
and records" that:

a. You own; or

b. Are owned by others, but in your care,
custody or control;

caused by or resulting from a Covered Cause of
loss.

2. This Coverage Extension includes the cost to
research, replace or restore the lost information on
“valuable papers and records" for which duplicates
do not exist.

3. The following exclusions apply to this Coverage
Extension:

a. We will not pay for any loss or damage to
"valuable papers and records” caused by or
resulting from any errors or omissions in
processing or copying. But if errors or
omissions in processing or copying results in
fire or explosion, we will pay for the resulting
loss or damage caused by that fire or
explosion.

SB-146836-C
(Ed. 06/11)

b. Paragraph B.1.b. Earth Movement:

c. Paragraph B.1.c. Governmental Action;
d. Paragraph B.1.d. Nuclear Hazard:

e. Paragraph B.1.f. War and Military Action;
f. Paragraph B.1.g. (1), (2) and (4) Water;

g. Paragraph B.1.h. Neglect;
h. Paragraph B.2.g. Frozen plumbing.

No other exclusions in Paragraph B. Exclusions
apply to this Coverage Extension. However, if any
exclusions are added by endorsement to this
Coverage Form, such exclusions will apply to this
Coverage Extension.

The most we will pay under this Coverage
Extension for loss of or damage to "valuable
papers and records" in any one occurrence while
in transit or at a premises other than the described
premises is $25,000.

The most we will pay under this Coverage
Extension for loss of or damage to "valuable
papers and records" in any one occurrence at
each described premises is $25,000 or the
amount shown in the Declarations for Valuable
Papers and Records, whichever is greater.

Payments made under this Coverage Extension
are in addition to the applicable Limits of
Insurance.

Paye 1 of 1
50020000560253139052980

EAU YA

This endorsement modifies insurance provided under the following:

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 17 of 102

 

Page 077

SB-146839-F
(Ed. 06/11)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
SEWER OR DRAIN BACK UP

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
CONCURRENT CAUSATION, EARTH MOVEMENT & WATER EXCLUSION CHANGES

The following coverage is added to your Businessowners
Special Property Coverage Form:

Unless otherwise stated, payments made under the
following coverage will not increase the applicable Limits of
insurance.

Subject to the Exclusions, Conditions and Limitations of
this policy, you may extend this insurance as indicated
below.

1.

We will pay for loss or damage to covered property
caused by water that backs up or overflows from a
sewer, drain, sump, or from water that overflows due
to the failure of a sump pump, sump pump well, or any
other type of system designed to remove subsurface
water from the foundation area, subject to the following
limitations:

a. We will not pay for loss or damage under this
Additional Coverage caused by the emanation of
water from a sewer or drain, sump, sump pump,
sump pump well, or any other type of system
designed to remove subsurface water from the
foundation area, that itself caused by, or is the
result of:

SB-146839-F
(Ed. 06/11)

(i) "Flood," surface water, waves, tides, tidal
waves, overflow of any body of water, or their
spray, all whether driven by wind or not;

(ii) Mudslide or mudflow.

b. The most we will pay for direct physical damage is
the limit of insurance shown in the Declarations for
Sewer or Drain Back Up.

2. With respect to otherwise covered Business Income

and Extra Expense, joss or damage to covered
property caused by water that backs up or overflows
from a sewer, drain, sump, or from water that
overflows due to the failure of a sump pump, sump
pump well, or any other type of system designed to
remove subsurface water from the foundation area,
will be considered a Covered Cause of Loss.

Exclusion B.1.g. (3) of the Businessowners Special
Property Coverage Form does not apply to this
Additional Coverage.

Page 1 of 1
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 18 of 102

Page 078
$B146902G

CHA (Ed. 6-16)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

HIRED AUTO AND NON-OWNED AUTO LIABILITY

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM
BUSINESSOWNERS COMMON POLICY CONDITIONS

SCHEDULE
Insurance is provided only with respect to those coverages for which a specific limit is shown:

COVERAGE LIMIT
Hired Auto Liability: $
Non-owned Auto Liability: $
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)
PROVISIONS

A. COVERAGE

With respect only to the Coverage(s) for which a limit is shown in the SCHEDULE above, the insurance provided
under Coverage A.1. Business Liability for "bodily injury" and "property damage" also applies to "bodily injury" or
“property damage" arising out of the maintenance or use of a:

 

 

 

 

 

 

* "Hired auto” used by you or your "employee" in the course of your business; and/or

* "Non-owned auto" used in the course of your business. Maintenance or use of a "non-owned auto" includes test
driving in connection with an "auto business."

With respect only to the coverage provided by this endorsement, under Coverages, coverage A.1. Business Liability
is amended to:

1. Delete paragraph A.1.b.(1)(b) and replace it with the following:
b. This insurance applies:
(1) To "bodily injury” and “property damage" only if:
(b) The “occurrence” occurs during the policy period: and
2. Delete paragraph A.1.b.(2),.
B. LIMITS OF INSURANCE

With respect only to the coverage provided by this endorsement, SECTION D. Liability And Medical Expenses
Limits of Insurance is deleted in its entirety and replaced with the following:

D. Limits Of Insurance
1. Regardless of the number of:
a. Insureds:
b. Claims made or "suits" brought;
c. Persons or organizations making claims or bringing "suits"; or
d. "Autos,"

the applicable Hired Auto Liability limit or Non-Owned Auto Liability limit shown in the Declarations is the most
we will pay for damages under SECTION A. Coverages because of all "bodily injury" and "property damage"
resulting from any one "occurrence" arising out of the maintenance or use of a “hired auto” or "non-owned
auto."

 

SB146902G (Ed. 6-16)
Page 1 of 3

Copyright, CNA All Rights Reserved.

 
50020000560253139052981

IRAN TN

|

LA

CHA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 19 of 102

Page 079

SB146902G
(Ed. 6-16)

C. EXCLUSIONS

With respect only to the insurance provided by this endorsement:

1.

Under Exclusions, the paragraph entitled Applicable to Business Liability Coverage is amended to delete all
exclusions except exclusions a., b., d., e., f. and i. and to add the following exclusions:

This insurance does not apply to:

Fellow Employee
"Bodily injury" to

(1) Any fellow "employee" of the insured arising out of and in the course of employment by the insured or
while performing duties related to the conduct of the insured's business; or

(2) The spouse, child, parent, brother or sister of that fellow "employee" while as a consequence of
Paragraph (1) above.

Care, Custody or Control
"Property Damage" to
(1) Property owned or being transported by, or rented or loaned to the insured; or

(2) Property in the care, custody or control of the insured.

D. WHOIS AN INSURED
With respect only to the insurance provided by this endorsement, Who Is An Insured is replaced by the following:

Mm

Each of the following is an insured under this insurance to the extent set forth below:

1.
2.

You;

Subject to paragraph 3.c. below, your "employee" while operating an “auto” hired or rented under a contract or
agreement, with your permission, in that "employee's" name, while performing duties related to the conduct of
your business.

Anyone else including any partner or “executive officer" of yours while using with your permission a "hired auto" or
a "non-owned auto" except:

g.

The owner or lessee (of whom you are a sublessee) of a "hired auto" or the owner or lessee of a "non-owned
auto" or any agent or “employee” of any such owner or lessee;

Your "employee" if the covered "auto" is owned by that "employee" or a member of his or her household;

Your "employee" if the covered “auto” is leased, hired or rented by him or her or a member of his or her
household under a lease or rental agreement for a period of 180 days or more;

Any partner or “executive officer" with respect to any “auto” owned by such partner or officer or a member of
his or her household;

Any partner or "executive officer" with respect to any "auto" leased or rented to such partner or officer or a
member of his or her household under a lease or rental agreement for a period of 180 days or more;

Any person while employed in or otherwise engaged in duties in connection with an “auto business,” other
than an "auto business" you operate;

Anyone other than your “employees,” partners, a lessee or borrower or any of their “employees,” while
moving property to or from a “hired auto" or a "non-owned auto"; or

4. Any other person or organization, but only with respect to their liability because of acts or omissions of an insured
under 1., 2. or 3. above.

AMENDED DEFINITION

The Definition of "insured contract" in Section F ~ Definitions is amended by the addition of the following exceptions to
paragraph f.:

 

SB146902G (Ed. 6-16)

Page 2 of 3

Copyright, CNA All Rights Reserved.
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 20 of 102
Page 080

SB146902G
CHA (Ed. 6-16)

Paragraph f. does not include that part of any contract or agreement:

* That pertains to the loan, lease or rental of an "auto" to you or any of your "employees," if the "auto" is loaned,
leased or rented with a driver; or

* That holds a person or organization engaged in the business of transporting property by "auto" for hire harmless
for your use of a covered "auto" over a route or territory that person or organization is authorized to serve by
public authority.

F. ADDITIONAL DEFINITIONS
Section F. Definitions is amended by the addition of the following definitions:
a. "Auto Business" means the business or occupation of selling, repairing, servicing, storing or parking "autos."

b. "Hired auto" means any “auto” you or your "employee" lease, hire, rent or borrow in the course of your business.
This does not include:

i. Any "auto" you lease, hire or rent under a lease or rental agreement for a period of 180 days or more, or

ii, Any "auto" you lease, hire, rent or borrow from any of your "employees," partners, stockholders, or members
of their households.

c. “Non-owned auto” means any “autos" you do not own, lease, hire, rent or borrow that are being used in the
course and scope of your business at the time of the "occurrence." This includes "autos" owned by your
"employees" or partners or members of their households but only while being used in the course and scope of
your business at the time of the "occurrence."

if you are a sole proprietor, "non-owned auto" means any “autos” you do not own, lease, hire, rent or borrow that
are being used in the course and scope of your business or personal affairs at the time of the "occurrence."

G. With respect only to the operation of a "hired auto" or "non-owned auto," Paragraph H, of the Businessowners
Common Policy Conditions is deleted and replaced with the following:

H. Other Insurance

1. Except for any liability assumed under an "insured contract" the insurance provided by this Coverage Form is
excess over any other collectible insurance.

However, if your business is the selling, servicing, repairing, parking or storage of "autos," the insurance
provided by this endorsement is primary when covered "bodily injury" or "property damage" arises out of the
operation of a customer's "auto" by you or your “employee.”

2. When this Coverage Form and any other Coverage Form or policy covers on the same basis, either excess or
primary, we will pay only our share. Our share is the proportion that the Limit of Insurance of our Coverage
Form bears to the total of the limits of all the Coverage Forms and policies covering on the same basis.

All other terms and conditions of the Policy remain unchanged.

 

 

SB146902G (Ed. 6-16)
Page 3 of 3

Copyright, CNA All Rights Reserved.

 
50020000560253139052982

UOC

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 21 of 102

CHA

Page 081

SB-146914-D
(Ed, 08/14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ARIZONA CHANGES

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

BUSINESSOWNERS COMMON POLICY CONDITIONS

A. The Businessowners Special Property Coverage
Form is amended as follows:

1. Paragraph A.5. Fire Department Service Charge
Additional Coverage does not apply.

2. The following exclusion and related provisions are
added to Paragraph B.2. Exclusions:

r. We will not pay for loss or damage arising out
of any act committed:

(1) By or at the direction of any insured; and
(2) With the intent to cause a loss.

s. However, this exclusion will not apply to deny

umpire. A decision agreed to by any two will
be binding. Each party will:

a. Pay its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally.

If there is an appraisal, we will still retain our
right to deny the claim.

B. The Businessowners Common Policy Conditions
are amended as follows:

1. The following is added to Paragraph A.
Cancellation:

an insured's claim for an otherwise covered 7. Cancellation Of Policies In Effect For 60
property loss under this Policy if such loss is Days Or More
caused by an act of domestic violence by If this Policy has been in effect for 60 days or
another insured under this Policy and the more, or if this Policy is a renewal of a policy
insured making claim: we issued, we may cancel this Policy only for
a. Did not cooperate in or contribute to the one or more of the following reasons:
creation of the loss; and a. Nonpayment of premium:
b. Cooperates in any investigation relating b. Your conviction of a crime arising out of
to the loss. acts increasing the hazard insured
We may apply reasonable standards of proof against,
for such claims. c. Acts or omissions by you or your
t. If we pay a claim pursuant to Paragraph 2.b. representative constituting fraud or
of this endorsement, our payment to the material misrepresentation in the
insured is limited to that insured's insurable procurement of this Policy, in continuing
interest in the property as. reduced by any this Policy or in presenting a claim under
payments we first made to a mortgagee or this Policy,
other party with a secured interest in the d. Substantial change in the risk assumed,
property. In no event will we pay more than except to the extent that we should have
the Limit of Insurance. reasonably foreseen the change or
3. Paragraph .2. Appraisal Property Loss contemplated the risk in writing the
Condition is replaced by the following: contract,
2. Appraisal e. Substantial breach of contractual duties
or conditions;
If we and you disagree on the amount of loss, . . :
either may make written demand for an f. Loss of reinsurance applicable to the risk
appraisal of the loss. In this event, each party insured against resulting from termination
will select a competent and impartial of treaty or facultative feinsurance
appraiser. The two appraisers will select a initiated by our reinsurer or reinsurers;
competent and impartial umpire. If they g. Determination by the Director of
cannot agree, either may request that Insurance that the continuation of the
selection be made by a judge of a court Policy would place us in violation of the
having jurisdiction. The appraisers will state insurance laws of this state or would
separalely the amount of loss. If they fail to jeopardize our solvency; ar
agree, they will submit their differences to the
SB-146914-D Copyright, ISO Properties, Ine, 2001 Page 1 of 3

(Ed. 08/14)
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 22 of 102

h. Acts or omissions by you or your
representative which materially increase
the hazard insured against.

If we cancel this Policy based on one or more
of the above reasons, we will mail by certified
mail or by first-class mail using Intelligent Mail
barcode or another similar tracking method
used or approved by the United States Postal
Service to the first Named Insured, and mail
to the agent, if any, written notice of
cancellation stating the reason(s) for
cancellation. We will mail this notice to the
last mailing addresses known to us, at least:

a. 10 days before the effective date of
cancellation if we cancel for nonpayment
of premium.

b. 45 days before the effective date of
cancellation if we cancel for any of the
other reasons.

2. Paragraph C. Concealment, Misrepresentation
Or Fraud is replaced by the following:

Cc.

Conceaiment, Misrepresentation Or Fraud

1. We will not pay for any loss or damage in
any case involving misrepresentations,
omissions, concealment of facts or
incorrect statements:

a. That are fraudulent;

b. That are material either to the
acceptance of the risk, or to the
hazard assumed by us; and

c. Where, if the true facts had been
made known to us as required either
by the application for the Policy or
otherwise, we in good faith would
either:

(1) Not have issued the Policy;

(2) Not have issued the Policy in as
large an amount; or

(3) Not have provided coverage with
respect to the hazard resulting in
the loss.

3. The following is added to Paragraph K. Transfer
Of Rights Of Recovery Against Others To Us:

3.

SB-146914-D

(Ed. 08/14)

If we pay an insured for a loss described in
Paragraph A.2.b., the rights of the insured to
recover damages from the perpetrator of the
domestic violence are transferred to us to the
extent of our payment. Following the loss, the
insured may not waive such rights to recover
against the perpetrator of the domestic
violence,

Page 082

SB-146914-D
(Ed. 08/14)

4. The following paragraph is added and supersedes
any provision to the contrary:

M. Nonrenewal

1.

If we elect not to renew this Policy, we will
mail by certified mail or by first-class mail
using Intelligent Mail barcode or another
similar tracking method used or approved
by the United States Postal Service to the
first Named Insured, and mail to the
agent, if any, written notice of
nonrenewal. We will mail this notice to the
last mailing addresses known to us at
least 45 days prior to the expiration of this
Policy.

If notice is mailed, proof of mailing will be
sufficient proof of notice.

If either one of the following occurs, we
are not required to provide written notice
of nonrenewal:

a. We or a company within the same
insurance group has offered to issue
a renewal policy; or

b. You have obtained replacement
coverage or agreed in writing to do
So.

if written notice of nonrenewal is mailed
less than 45 days prior to expiration of
this Policy, and neither 3.a. or 3.b.
applies, the coverage shall remain in
effect until 45 days after the notice is
mailed. Earned premium for any period of
coverage that extends beyond the
expiration date of this Policy shall be
considered pro rata based upon the
previous year's rate.

5. The following paragraph is added:

N. Renewal

1.

Copyright, ISO Properties, Inc., 2001

lf we elect to renew this Policy and the
renewal is subject to any of the following:

a. Increase in premium;
b. Change in deductible;
c. Reduction in limits of insurance; or
d. Substantial reduction in coverage;

we will mail or deliver written notice of the
change(s) to the first Named Insured, at
the last mailing address known to us, at
least 30 days before the anniversary or
expiration date of the Policy.

If renewal is subject to any condition
described in 1.a. through 1.d. above, and
we fail to provide notice 30 days before

Page 2 of 3
$0020000560253 139052983

IAA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 23 of 102

$B-146914-D
(Ed. 08/14)

the anniversary or expiration date of this
Policy, the following procedures apply:

a.

b.

The present Policy will remain in
effect until the earlier of the following:

(1) 30 days after the date of mailing
or delivery of the notice; or

(2) The effective date of replacement
coverage obtained by the first
Named Insured.

If the first Named Insured elects not
to renew, any earned premium for the
period of extension of the terminated

Copyright, ISO Properties, Iric., 2001

Page 083

SB-146914-D
(Ed. 08/14)

Policy will be calculated pro rata at
the lower of the following rates:

(1) The rates applicable to the
terminated Policy; or

(2) The rates presently in effect.

If the first Named Insured accepts the
renewal, the premium increase, if
any, and other changes are effective
the day following this Policy's
anniversary or expiration date.

Page 3 of 3
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 24 of 102

Page 084
SB146932F

CNA (Ed. 6-16)

BLANKET ADDITIONAL INSURED
AND

LIABILITY EXTENSION ENDORSEMENT
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM
BUSINESSOWNERS COMMON POLICY CONDITIONS

 

TABLE OF CONTENTS

 

l. Blanket Additional Insured Provisions

 

A. Additional Insured - Blanket Vendors

 

B. Miscellaneous Additional Insureds

 

C. Additional Provisions Pertinent to Additional Insured Coverage

 

1. Primary — Noncontributory provision

 

2. Definition of “written contract."

 

ll. Liability Extension Coverages

 

Bodily Injury — Expanded Definition

 

Broad Knowledge of Occurrence

 

Estates, Legal Representatives and Spouses

 

Legal Liability - Damage to Premises

 

Personal and Advertising Injury — Discrimination or Humiliation

 

Personal and Advertising Injury — Broadened Eviction

 

@) | fT | | | |

Waiver of Subrogation - Blanket

 

 

 

|. BLANKET ADDITIONAL INSURED PROVISIONS
A. ADDITIONAL INSURED ~ BLANKET VENDORS

Who Is An Insured is amended to include as an additional insured any person or organization (referred to below
as vendor) with whom you agreed under a “written contract" to provide insurance, but only with respect to "bodily
injury" or "property damage" arising out of "your products" which are distributed or sold in the regular course of the
vendor's business, subject to the following additional exclusions:

1. The insurance afforded the vendor does not apply to:

a. “Bodily injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
that the vendor would have in the absence of the contract or agreement;

b. Any express warranty unauthorized by you;
Any physical or chemical change in the product made intentionally by the vendor;

Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing, or the
substitution of parts under instructions from the manufacturer, and then repackaged in the original
container;

 

 

SB146932F (6-16)
Page 1 of 7

Copyright, CNA All Rights Reserved.
50020000560263139052984

UMN A

CA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 25 of 102

Page 085

SB146932F
(Ed. 6-16)

e. Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make
or normally undertakes to make in the usual course of business, in connection with the distribution or sale
of the products;

f. Demonstration, installation, servicing or repair operations, except such operations performed at the
vendor's premises in connection with the sale of the product;

g. Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
part or ingredient of any other thing or substance by or for the vendor; or

h. "Bodily injury" or "property damage" arising out of the sole negligence of the vendor for its own acts or
omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does not
apply to:

(1) The exceptions contained in Subparagraphs d. or f.; or
(2) Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally

undertakes to make in the usual course of business, in connection with the distribution or sale of the
products.

This insurance does not apply to any insured person or organization, from whom you have acquired such
products, or any ingredient, part or container, entering into, accompanying or containing such products.

This provision 2. does not apply to any vendor included as an insured by an endorsement issued by us and
made a part of this Policy.

This provision 2. does not apply if “bodily injury" or “property damage" included within the “products-
completed operations hazard" is excluded either by the provisions of the Policy or by endorsement.

B. MISCELLANEOUS ADDITIONAL INSUREDS

1.

Who Is An Insured is amended to include as an insured any person or organization (called additional
insured) described in paragraphs 3.a. through 3.j. below whom you are required to add as an additional
insured on this policy under a “written contract.":

However, subject always to the terms and conditions of this policy, including the limits of insurance, we will
not provide the additional insured with:

a. A higher limit of insurance than required by such "written contract";

b. Coverage broader than required by such "written contract" and in no event greater than that described by
the applicable paragraph a. through k. below; or

c. Coverage for "bodily injury” or "property damage" included within the "products-completed operations
hazard." But this paragraph c. does not apply to the extent coverage for such liability is provided by
paragraph 3.j. below.

Any coverage granted by this endorsement shall apply only to the extent permitted by law.

3.

Only the following persons or organizations can qualify as additional insureds under this endorsement:
a. Controlling Interest

Any persons or organizations with a controlling interest in you but only with respect to their liability arising
out of:

(1) such person or organization's financial control of you; or

(2) Premises such person or organization owns, maintains or controls while you lease or occupy these
premises;

provided that the coverage granted to such additiona! insureds does not apply to structural alterations,
new construction or demolition operations performed by or for such additional insured.

 

SB146932F (6-16)

Page 2 of 7

Copyright, CNA Ail Rights Reserved.
 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 26 of 102

Page 086

SB146932F
(Ed. 6-16)

Co-owner of Insured Premises

A co-owner of a premises co-owned by you and covered under this insurance but only with respect to the
co-owners liability for "bodily injury", "property damage" or "personal and advertising injury" as co-owner
of such premises.

Grantor of Franchise

Any person or organization that has granted a franchise to you, but only with respect to such person or
organization's liability for "bodily injury", "property damage", or "personal and advertising injury" as
grantor of a franchise to you.

Lessor of Equipment

Any person or organization from whom you lease equipment, but only with respect to liability for "bodily
injury", "property damage" or "personal and advertising injury" caused in whole or in part by your
maintenance, operation or use of such equipment, provided that the "occurrence" giving rise to such
“bodily injury" or "property damage" or the offense giving rise to such “personal and advertising injury”
takes place prior to the termination of such lease.

Lessor of Land

Any person or organization from whom you lease land, but only with respect to liability for "bodily injury",
“property damage" or "personal and advertising injury" arising out of the ownership, maintenance or use
of that specific part of the land leased to you, provided that the “occurrence” giving rise to such "bodily
injury” or "property damage" or the offense giving rise to such "personal and advertising injury", takes
place prior to the termination of such lease. The insurance hereby afforded to the additional insured does
not apply to structural alterations, new construction or demolition operations performed by, on behalf of or
for such additional insured.

Lessor of Premises

An owner or lessor of premises leased to you, or such owner or lessor's real estate manager, but only
with respect to liability for "bodily injury", "property damage" or “personal and advertising injury” arising
out of the ownership, maintenance or use of such part of the premises leased to you, and provided that
the "occurrence" giving rise to such “bodily injury" or "property damage" or the offense giving rise to such
“personal and advertising injury", takes place prior to the termination of such lease. The insurance hereby
afforded to the additional insured does not apply to structural alterations, new construction or demolition
operations performed by, on behalf of or for such additional insured.

Mortgagee, Assignee or Receiver

A mortgagee, assignee or receiver of premises but only with respect to such mortgagee, assignee, or

receiver's liability for "bodily injury", "property damage" or "personal and advertising injury" arising out of
the ownership, maintenance, or use of a premises by you.

This insurance does not apply to structural alterations, new construction or demolition operations
performed by, on behalf of or for such additional insured.

State or Political Subdivisions

A state or government agency or subdivision or political subdivision that has issued a permit or
authorization, but only with respect to such government agency or subdivision or political subdivision's
liability for "bodily injury", "property damage" or "personal and advertising injury” arising out of:

(1) The following hazards in connection with premises you own, rent, or control and to which this
insurance applies:

(a) The existence, maintenance, repair, construction, erection, or removal of advertising signs,
awnings, canopies, cellar entrances, coal holes, driveways, manholes, marquees, hoistaway
openings, sidewalk vaults, street banners, or decorations and similar exposures; or

(b) The construction, erection, or removal of elevators; or

(c) The ownership, maintenance or use of any elevators covered by this insurance; or

 

 

SB146932F (6-16)

Page 3 of 7

Copyright, CNA All Rights Reserved
50020000560253139052985

EAU AAA

CMA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 27 of 102

Page 087

SB146932F
(Ed. 6-16)

(2) The permitted or authorized operations performed by you or on your behalf. But the coverage granted
by this paragraph does not apply to:

(a) "Bodily injury", "property damage" or "personal and advertising injury” arising out of operations
performed for the state or government agency or subdivision or political subdivision; or

(b) “Bodily injury" or “property damage" included within the "products-completed operations hazard."

With respect to this provision's requirement that additional insured status must be requested under a
“written contract", we will treat as a “written contract" any governmental permit that requires you to
add the governmental entity as an additional insured.

i. Trade Show Event Lessor

With respect to your participation in a trade show event as an exhibitor, presenter or displayer, any
person or organization .whom you are required to include as an additional insured, but only with respect
to such person or organization's liability for "bodily injury", “property damage", or "personal and
advertising injury” cause by:

a. Your acts or omissions; or

b. Acts or omissions of those acting on your behalf:

in the performance of your ongoing operations at the trade show premises during the trade show event.
j.. Other Person or Organization

Any person or organization who is not an additional insured under paragraphs a. through i. above. Such

additional insured is an insured solely for "bodily injury", "property damage" or "personal and advertising

injury" for which such additional insured is liable because of your acts or omissions.

The coverage granted by this paragraph does not apply to any person or organization:

(1) For "bodily injury," "property damage," or "personal and advertising injury" arising out of the rendering
or failure to render any professional services;

(2) For “bodily injury" or "property damage" included in the "products-completed operations hazard." But
this provision (2) does not apply to such "bodily injury" or "property damage" if:

(a) It is entirely due to your negligence and specifically results from your work for the additional
insured which is the subject to the "written contract"; and

(b) The "written contract" requires you to make the person or organization an additional insured for
such "bodily injury" or "property damage"; or

(3) Who is afforded additional insured coverage under another endorsement attached to this policy.

C. ADDITIONAL PROVISIONS PERTINENT TO ADDITIONAL INSURED COVERAGE

With respect only to additional insured coverage provided under paragraphs A. and B. above:

1.

The BUSINESSOWNERS COMMON POLICY CONDITIONS are amended to add the following to the
Condition entitled Other Insurance:

This insurance is excess of all other insurance available to an additional insured whether primary, excess,
contingent or on any other basis. However, if a "written contract" requires that this insurance be either primary
or primary and noncontributing, then this insurance will be primary and non-contributory relative solely to
insurance on which the additional insured is a named insured.

Under Liability and Medical Expense Definitions, the following definition is added:

“Written contract" means a written contract or agreement that requires you to make a person or organization
an additional insured on this policy, provided the contract or agreement:

a. 1s currently in effect or becomes effective during the term of this policy; and

b. Was executed prior to:

 

SB146932F (6-16)

Page 4 of 7

Copyright, CNA All Rights Reserved.
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 28 of 102

Page 088
SB146932F

CHA (Ed. 6-16)

(1) The “bodily injury" or "property damage"; or
(2) The offense that caused the "personal and advertising injury":
for which the additional insured seeks coverage.

Il. LIABILITY EXTENSION COVERAGES

It is understood and agreed that this endorsement amends the Businessowners Liability Coverage Form. if any
other endorsement attached to this policy amends any provision also amended by this endorsement, then that other
endorsement controls with respect to such provision, and the changes made by this endorsement to such provision do

not apply.
A. Bodily Injury - Expanded Definition

Under Liability and Medical Expenses Definitions, the definition of "Bodily injury” is deleted and replaced by the
following:

“Bodily injury" means physical injury, sickness or disease sustained by a person, including death, humiliation,
shock, mental anguish or mental injury by that person at any time which results as a consequence of the physical
injury, sickness or disease.

B. Broad Knowledge of Occurrence

Under Businessowners Liability Conditions, the Condition entitled Duties In The Event of Occurrence, Offense,
Claim or Suit is amended to add the following:

Paragraphs a. and b. above apply to you or to any additional insured only when such "occurrence," offense, claim
or “suit” is known to:

(1) You or any additional insured that is an individual:
(2) Any partner, if you or an additional insured is a partnership;
(3) Any manager, if you or an additional insured is a limited liability company;
(4) Any "executive officer’ or insurance manager, if you or an additional insured is a corporation;
(5) Any trustee, if you or an additional insured is a trust; or
(6) Any elected or appointed official, if you or an additional insured is a political subdivision or public entity.
This paragraph applies separately to you and any additional insured.
C. Estates, Legal Representatives and Spouses

The estates, heirs, legal representatives and spouses of any natural person insured shall also be insured under
this policy; provided, however, coverage is afforded to such estates, heirs, legal representatives and spouses only
for claims arising solely out of their capacity as such and, in the case of a spouse, where such claim seeks
damages from marital common property, jointly held property, or property transferred from such natural person
insured to such spouse. No coverage is provided for any act, error or omission of an estate, heir, legal
representative or spouse outside the scope of such person's capacity as such, provided however that the spouse
of a natural person Named Insured and the spouses of members or partners of joint venture or partnership
Named Insureds are insureds with respect to such spouses’ acts, errors or omissions in the conduct of the Named
insured's business.

D. Legal Liability ~ Damage To Premises

1. Under B. Exclusions, 1. Applicable to Business Liability Coverage, Exclusion k. Damage To Property, is
replaced by the following:

k. Damage To Property
"Property damage" to:

1. Property you own, rent or occupy, including any costs or expenses incurred by you, or any other
person, organization or entity, for repair, replacement, enhancement, restoration or maintenance of

 

'SB146932F (6-16)
Page 5 of 7

Copyright, CNA All Rights Reserved.
§0020000560253139052986

EAU

CNA

2.

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 29 of 102

Page 089

SB146932F
(Ed. 6-16)

such property for any reason, including prevention of injury to a person or damage to another's
property;

2. Premises you sell, give away or abandon, if the "property damage" arises out of any part of those
premises;
Property loaned to you;
Personal property in the care, custody or control of the insured:

That particular part of any real property on which you or any contractors or subcontractors working
directly or indirectly in your behalf are performing operations, if the "property damage" arises out of
those operations; or

6. That particular part of any property that must be restored, repaired or replaced because "your work"
was incorrectly performed on it.

Paragraph 2 of this exclusion does not apply if the premises are "your work" and were never occupied,
rented or held for rental by you.

Paragraphs 1, 3, and 4, of this exclusion do not apply to "property damage" (other than damage by fire or
explosion) to premises:

(1) rented to you:
(2) temporarily occupied by you with the permission of the owner, or
(3) to the contents of premises rented to you for a period of 7 or fewer consecutive days.

A separate limit of insurance applies to Damage To Premises Rented To You as described in Section D —
Liability and Medical Expenses Limits of Insurance.

Paragraphs 3, 4, 5, and 6 of this exclusion do not apply to liability assumed under a sidetrack agreement.

Paragraph 6 of this exclusion does not apply to "property damage" included in the "products-completed
operations hazard.”

Under B. Exclusions, 1. Applicable to Business Liability Coverage, the following paragraph is added, and
replaces the similar paragraph, if any, beneath paragraph (14) of the exclusion entitled Personal and
Advertising injury:

Exclusions ¢, d, e, f, g, h, i, k, I, m, n, and 0, do not apply to damage by fire to premises while rented to you
or temporarily occupied by you with permission of the owner or to the contents of premises rented to you for a
period of 7 or fewer consecutive days. A separate limit of insurance applies to this coverage as described in
Section D. Liability And Medical Expenses Limits Of Insurance.

The first Paragraph under item 5. Damage To Premises Rented To You Limit of the section entitled Liability
And Medical Expenses Limits Of Insurance is replaced by the following:

The most we will pay under Business Liability for damages because of "property damage" to any one
premises, while rented to you or temporarily occupied by you with the permission of the owner, including
contents of such premises rented to you for a period of 7 or fewer consecutive days, is the Damage to
Premises Rented to You limit shown in the Deciaration.

E. Personal and Advertising Injury ~ Discrimination or Humiliation

1.

Under Liability and Medical Expenses Definitions, the definition of "personal and advertising injury" is
amended to add the following:

h. Discrimination or humiliation that results in injury to the feelings or reputation of a natural person, but only
if such discrimination or humiliation is:

(1) Not done intentionally hy or at the direction of:
(a) The insured; or

 

SB146932F (6-16)

Page 6 of 7

Copyright, CNA All Rights Reserved.

 
CA

2.

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 30 of 102

Page 090

SB146932F
(Ed. 6-16)

(b) Any "executive officer," director, stockholder, partner, member or manager (if you are a limited
liability company) of the insured; and

(2) Not directly or indirectly related to the employment, prospective employment, past employment or
termination of employment of any person or person by any insured.

Under B. Exclusions, 1. Applicable to Business Liability Coverage, the exclusion entitled Personal and
Advertising injury is amended to add the following additional exclusions:

(15) Discrimination Relating to Room, Dwelling or Premises

Caused by discrimination directly or indirectly related to the sale, rental, lease or sub-lease or prospective
sale, rental, lease or sub-lease of any room, dwelling or premises by or at the direction of any insured.

(16) Employment Related Discrimination

Discrimination or humiliation directly or indirectly related to the employment, prospective employment,
past employment or termination of employment of any person by any insured.

(17) Fines or Penalties
Fines or penalties levied or imposed by a governmental entity because of discrimination.

This provision (Personal and Advertising Injury - Discrimination or Humiliation) does not apply if
Personal and Advertising Injury Liability is excluded either by the provisions of the Policy or by
endorsement.

F. Personal and Advertising Injury - Broadened Eviction

Under Liability and Medical Expenses Definitions, the definition of "Personal and advertising injury" is
amended to delete Paragraph c. and replace it with the following:

c.

The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room
dwelling or premises that a person or organization occupies committed by or on behalf of its owner, landlord
or lessor.

G. Waiver of Subrogation — Blanket

We waive any right of recovery we may have against:

a.

Any person or organization with whom you have a written contract that requires such a waiver.

All other terms and conditions of the Policy remain unchanged.

 

$B146932F (6-16)

Page 7 of 7

Copyright, CNA All Rights Reserved.
50020000560253139052987

UMC

HMO

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 31 of 102

 

Page 091

SB-146936-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
INFLATION GUARD

The following coverage is added to your Businessowners
Special Property Coverage Form:

Inflation Guard

1.

The limit of Insurance for Building will be
increased by the annual percentage shown in the
Declarations, if you choose this optional coverage.

The fimit of Insurance for Business Personal
Property will be increased by the annual
percentage shown in the Declarations, if you
choose this optional coverage.

2. The amount of increase will be:

a. The limit that applied on the most recent of
the policy inception date, the policy
anniversary date, or any other policy change
amending the limit; times

SB-146936-A
(Ed. 01/06)

b. The percentage of annual increase shown in
the Declarations, expressed as a decimal
(example: 5% is .05): times

c. The number of days since the beginning of
the current policy year or the effective date of
the most recent policy change amending the
limit, divided by 365.

Example:
if: the applicable limit is $100,000.
The annual increase is 5%.

The number of days since the beginning of
the policy year (or last policy change) is 146.

The amount of increase is:
$100,000 x .05 x 146 / 365 = $2,000.

Page 1 of 1
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 32 of 102

CMA

Page 092

SB-147075-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
ECONOMIC AND TRADE SANCTIONS CONDITION

The following condition is added to the COMMON POLICY
CONDITIONS:

ECONOMIC AND TRADE SANCTIONS CONDITION

In accordance with laws and regulations of the United
States concerning economic and trade embargoes, this
policy is void ab initio (void from its inception) with respect
to any term or condition of this policy that violates any laws
or regulations of the United States concerning economic
and trade embargoes including, but not limited to the
following:

1. Any insured, or any person or entity claiming the
benefits of an insured, who is or becomes a Specially
Designated National or Blocked Person or who is
otherwise subject to U.S. economic or trade sanctions;

2. Any claim or "suit" that is brought in a Sanctioned
Country or by a Sanctioned Country Government,
where any action in connection with such claim or suit
is prohibited by U.S. economic or trade sanctions:

3. Any claim or "suit" that is brought by any Specially
Designated National or Blocked Person or any person
or entity who is otherwise subject to U.S. economic or
trade sanctions;

SB-147075-A
(Ed. 01/06)

4. Property that is jocated in a Sanctioned Country or that
is owned by, rented to or in the care, custody or
control of a Sanctioned Country Government, where
any activities related to such property are prohibited by
U.S. economic or trade sanctions; or

5. Property that is owned by, rented to or in the care,
custody or control of a Specially Designated National
or Blocked Person, or any person or entity who is
otherwise subject to U.S. economic or trade sanctions.

As used in this endorsement a Specially Designated
National or Blocked Person is any person or entity that is
on the list of Specially Designated Nationals and Blocked
Persons issued by the U.S. Treasury Department's Office
of Foreign Asset Control (O.F.A.C.) as it may be from time
to time amended.

As used in this endorsement a Sanctioned Country is any
country that is the subject of trade or economic embargoes
imposed by the laws or regulations of the United States of
America.

Page 1 of 1
50020000560253 139052988

EAM

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 33 of 102

CNA

Page 093

SB-147079-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
WAR LIABILITY EXCLUSION

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM

I. The following provisions are added to the Business
Liability Coverage Forms:

A. War Exclusion #. under Paragraph _ B.1,,
Exclusions — Applicable to Business Liability
Coverage is replaced by the following:

This insurance does not apply to War.

mow

"Bodily injury," "property damage,” "personal and
advertising injury," however caused, arising,
directly or indirectly, out of:

(1) War, including undeclared or civil war; or

(2) Warlike action by a military force, including
action in hindering or defending against an
actual or expected attack, by any government,

sovereign or other authority using military
personnel or other agents; or

(3) Insurrection, rebellion, revolution, usurped
power, or action taken by governmental
authority in hindering or defending against any
of these.

The following provision is added to the Business
Liability Coverage Form:

A. Exclusion h. under Paragraph B.2., Exclusions —

Applicable To Medical Expenses Coverage
does not apply. Medical Expenses due to war are
now subject to Exclusion g. of Paragraph B.2.,
since "bodily injury" arising out of war is now
excluded under Paragraph B.1., Exclusions -
Applicable To Business Liability Coverage.

SB-147079-A Includes copyrighted material of Insurance Services Office, Inc., with its permission. Page 1 of 1
(Ed, 01/06) Copyright, Insurance Services Office, Inc., 2003
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 34 of 102

CNA

Page 094

SB-147080-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION — SILICA

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM

A. The following exclusion is added to Section B.1.
EXCLUSIONS - Applicable to Business Liability
Coverage:

This insurance does not apply to:

1. "Bodily injury" arising in whole or in part out of the
actual, alleged or threatened respiration or
ingestion at any time of "silica"; or

2. “Property damage” arising in whole or in part out
of the actual, alleged or threatened presence of
"silica."

SB-147080-A
(Ed. 01/06)

3.

This insurance does not apply to "personal and
advertising injury" arising in whole or in part out of
the actual, alleged or threatened exposure at any
time to or the presence of "silica."

- The following definition is added:

"Silica" means the chemical compound silicon dioxide
(Si02) in any form, including dust which contains
"silica."

Page 1 of 4

 
50020000860253139052989

URI A

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 35 of 102

CHA

Page 095

SB-147082-E
(Ed. 04/14)

BUSINESSOWNERS COMMON POLICY CONDITIONS

All Coverage Parts included in this policy are subject to the following conditions:

A. Cancellation

1.

The first Named Insured shown in the
Declarations may cancel this policy by mailing or
delivering to us advance written notice of
cancellation.

We may cancel this policy by mailing or delivering
to the first Named Insured written notice of
cancellation at least:

a. 5 days before the effective date of
cancellation if any one of the following
conditions exists at any building that is
Covered Property in this policy.

(1) The building has been vacant or
unoccupied 60 or more consecutive days.
This does not apply to:

(a) Seasonal unoccupancy; or

(b) Buildings in the course’ of
construction, renovation or addition.

Buildings with 65% or more of the rental
units or floor area vacant or unoccupied
are considered unoccupied under this
provision.

(2) After damage by a covered cause of loss,
permanent repairs to the building:

(a) Have not started, and

(b) Have not been contracted for,

within 30 days of initial payment of loss.
(3) The building has:

(a) An outstanding order to vacate;

(b) An outstanding demolition order; or

(c) Been declared
governmental authority.

unsafe by

(4) Fixed and salvageable items have been
or are being removed from the building
and are not being replaced. This does not
apply to such removal that is necessary
or incidental to any renovation or
remodeling.

(5) Failure to:

(a) Furnish necessary heat, water, sewer
service or electricity for 30
consecutive days or more, except
during a perflod of seasonal
unaccupancy; or

SB-14/082-E

(Ed. 04/14)

(b) Pay property taxes that are owing
and have been outstanding for more
than one year following the date due,
except that this provision will not
apply where you are in a bona fide
dispute with the taxing authority
regarding payment of such taxes.

b. 10 days before the effective date of
cancellation if we cancel for nonpayment of
premium.

c. 30 days before the effective date of
cancellation if we cancel for any other reason.

3. We will mail or deliver our notice to the first
Named insured's last mailing address known to
us.

4. Notice of cancellation will state the effective date
of cancellation. The policy period will end on that
date.

5. If this policy is cancelled, we will send the first
Named Insured any premium refund due. If we
cancel, the refund will be pro rata. If the first
Named Insured cancels, the refund may be less
than pro rata. The cancellation will be effective
even if we have not made or offered a refund.

6. If notice is mailed, proof of mailing will be
sufficient proof of notice.

B. Changes

This policy contains all the agreements between you
and us concerning the insurance afforded. The first
Named Insured shown in the Declarations is
authorized to make changes in the terms of this policy
with our consent. This policy's terms can be amended
or waived only by endorsement issued by us and
made a part of this policy.

Concealment, Misrepresentation Or Fraud

This policy is void in any case of fraud by you as it
relates to this policy at any time. It is also void if you or
any other insured, at any time, intentionally conceal or
misrepresent a material fact concerning:

1. This policy;

2. The Covered Property;

3. Your interest in the Covered Property; or
4. Aclaim under this policy.

Examination Of Your Books And Records

We may examine and audit your books and records as
they relate to this policy at any time during the policy
period and up to three years afterward.

Page 1 of 3

includes copyrighted material of insurance Services Office, Inc., with its permission
E.

H.

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 36 of 102

Inspections And Surveys

We have the right but are not obligated to:

1. Make inspections and surveys at any time;

2. Give you reports on the conditions we find; and
3. Recommend changes.

Any inspections, surveys, reports or recommendations
relate only to insurability and the premiums to be
charged. We do not make safety inspections. We do
not undertake to perform the duty of any person or
organization to provide for the health or safety of
workers or the public. And we do not warrant that
conditions:

1. Are safe or healthful; or

2. Comply with jaws, codes or

standards.

regulations,

This condition applies not only to us, but also to any
rating, advisory, rate service or similar organization
which makes insurance inspections, surveys, reports
or recommendations.

Insurance Under Two Or More Coverages

If two or more of this policy's coverages apply to the
same loss or damage, we will not pay more than the
actual amount of the loss or damage.

Liberalization

If, during your policy period, we adopt any revision that
would broaden the coverage under this policy without
additional premium the broadened coverage will
immediately apply to this policy. The broadened
coverage will also apply to the renewal of this policy if
such renewal was in process or was mailed prior to
the date we adopted such revision.

Other Insurance

1. If you have other insurance covering the same
loss or damage, we will pay only for the amount of
covered loss or damage in excess of the amount
due from that other insurance, whether you can
collect on it or not. But we will not pay more than
the applicable Limit of Insurance.

2. Business Liability Coverage is excess over:

a. Any other insurance that insures for direct
physical loss or damage; or

b. Any other primary insurance available to you
covering liability for damages arising out of
the premises or operations for which you have
been added as an additional insured.

3. When this insurance is excess, we will have no
duty under Business Liability Coverage to defend
any claim or "suit" that any other insurer has a
duty to defend. If no other insurer defends, we will

SB-147082-E
(Ed. 04/14)

Page 096

SB-147082-E
(Ed. 04/14)

undertake to do so; but we will be entitled to the
insured's rights against all those other insurers.

|. Premiums

1.

The — first
Declarations:

Named insured shown in_ the

a. Is responsible for
premiums; and

the payment of all

b. Will be the payee for any return premiums we
pay.

The premium shown in the Declarations was
computed based on rates in effect at the time the
policy was issued. On each renewal, continuation
or anniversary of the effective date of this policy,
we will compute the premium in accordance with
our rates and rules then in effect.

With our consent, you may continue this policy in
force by paying a continuation premium for each
successive one-year period. The premium must
be:

a. Paid to us prior to the anniversary date; and

b. Determined in accordance with Paragraph 2.
above.

Our forms then in effect will apply. If you do not
pay the continuation premium, this policy will
expire on the first anniversary date that we have
not received the premium.

Undeclared exposures or change in your business
operation, acquisition or use of locations may
occur during the policy period that are not shown
in the Declarations. If so, we may require an
additional premium. That premium will be
determined in accordance with our rates and rules
then in effect.

J. Premium Audit

1.

This policy is subject to audit if the Declarations
show an Audit Period other than 'Not Auditable.’
We will compute the final premium due when we
determine your actual exposures.

Premium shown in this policy as advance
premium is a deposit premium only. At the close of
each audit period we will compute the earned
premium for that period. Audit premiums are due
and payable on notice to the first Named Insured.
If the sum of the advance and audit premiums
paid for the policy period is greater than the
earned premium, we will return the excess to the
first Named insured.

The first Named Insured must keep records of the
information we need for premium computation,
and send us copies at such times as we may
request.

Paye 2 of 3

Includes copyrighted material of Insurance Services Office, Inc., with its permission
90020000560253 139052990

EAC AA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 37 of 102

K. Transfer Of Rights Of Recovery Against Others To

Us
1.

Applicable to Businessowners Property Coverage:

If any person or organization to or for whom we
make payment under this policy has rights to
recover damages from another, those rights are
transferred to us to the extent of our payment.
That person or organization must do everything
necessary to secure our rights and must do
nothing after loss to impair them. But you may
waive your rights against another party in writing:

a. Prior to a loss to your Covered Property.

b. After a loss to your Covered Property only if,
at time of loss, that party is one of the
following:

(1) Someone insured by this insurance;
(2) A business firm:
(a) Owned or controlled by you; or
(b) That owns or controls you; or
(3) Your tenant.

You may also accept the usual bills of lading or
shipping receipts limiting the liability of carriers.

SR-147082-E
(Ed. 04/14)

Page 097

SB-147082-E
(Ed. 04/14)

This will not restrict your insurance.
2. Applicable to Businessowners Liability Coverage:

lf the insured has rights to recover all or part of
any payment we have made under this policy,
those rights are transferred to us. The insured
must do nothing after loss to impair them. At our
request, the insured will bring "suit" or transfer
those rights to us and help us enforce them. This
condition does not apply to Medical Expenses
Coverage.

Transfer Of Your Rights And Duties Under This
Policy

Your rights and duties under this policy may not be
transferred without our written consent except in the
case of death of an individual Named Insured.

If you die, your rights and duties will be transferred to
your legal representative but only while acting within
the scope of duties as your legal representative. Until
your legal representative is appointed, anyone having
proper temporary custody of your property will have
your rights and duties but only with respect to that
property.

Page 3 af 3

Includes copyrighted material of Insurance Services Office, Inc., with its permission
SB-147083-B
(Ed. 07/09)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 38 of 102

CMA

Page 098

SB-147083-B
(Ed. 07/09)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI / MOLD / MILDEW / YEAST / MICROBE EXCLUSION

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusion is added to SECTION B.1.,
EXCLUSIONS — Applicable to Business Liability
Coverage:

This insurance does not apply to:
Fungi and Microbes

(1) "Bodily injury" or "property damage" arising out of
or relating to, in whole or in part, the actual,
alleged or threatened inhalation of, ingestion of,
contact with, exposure to, existence of, or growth
or presence of any "fungi" or "microbes." This
exclusion applies regardless of any other cause or
event that contributes concurrently or in any
sequence to such injury or damage, loss, cost or
expense. This exclusion does not apply where
your business is food processing, sales, or
serving, and the "bodily injury" is caused solely by
food poisoning in connection with such
processing, sales, or serving.

(2) Any loss, cost or expense arising out of or relating
to the testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating, or disposing of, or in any
way responding to or assessing the effects of
"fungi" or "microbes" by any insured or by anyone
else.

(3) "Property damage” arising out of or relating to the
actual, alleged or threatened contact with,
exposure to, existence of, or growth or presence
of any "fungi" or "microbes."

The following exciusion is added to SECTION B.1.q. &
r., EXCLUSIONS — Applicable to Business Liability
Coverage / “Personal injury" or “advertising
injury":

This insurance does not apply to:

Incorporates materials copyrighted by Insurance Services Office, reprinted with their permission.

Fungi and Microbes

(1) "Personal injury" or "advertising injury” arising out
of or relating to, in whole or in part, the actual,
alleged or threatened inhalation of, ingestion of,
contact with, exposure to, existence of, or growth
or presence of any “fungi" or "microbes."

(2) Any loss, cost or expense arising out of or relating
to the testing for, monitoring, cleaning up,
removing, containing, treating, detoxifying,
neutralizing, remediating, or disposing of, or in any
way responding to or assessing the effects of
"fungi" or "microbes" by any insured or by anyone
else.

This exclusion applies regardless of any other cause
or event that contributes concurrently or in any
sequence to such injury, loss, cost or expense.

The following definitions are added to SECTION F.,
DEFINITIONS:

“Fungi” means any form of fungus, including but not
limited to, yeast, mold, mildew, rust, smut. or
mushroom, and including any spores, mycotoxins,
odors, or any other substances, products, or
byproducts produced by, released by, or arising out of
the current or past presence of fungi. But "fungi" does
not include any fungi intended by the insured for
consumption.

"Microbe(s)" means any non-fungal microorganism or
non-fungal, colony-form organism that causes infection
or disease. "Microbe" includes any — spores,
mycotoxins, odors, or any other substances, products,
or byproducts produced by, released by, or arising out
of the current or past presence of microbes. But
"microbe" does not mean microbes that were
transmitted directly from person to person.

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 39 of 102

Page 099
SB-147084-B

CMA | (Ed. 07/09)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
FUNGI, WET ROT, DRY ROT AND MICROBE EXCLUSION/LIMITED COVERAGE

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

§0020000560253139052991

EAU A

SB-147084-B
(Ed. 07/09)

Section B.1., EXCLUSIONS, is amended to add the
following provision:

m. Fungi, Wet Rot, Dry Rot and Microbes

Presence, growth, proliferation, spread or any
activity of "fungi," wet or dry rot, or "microbes."

This exclusion does not apply when "fungi," wet or
dry rot or "microbes" result from fire or lightning.

Section B.2., EXCLUSIONS, Paragraph d. Other
Types of Loss, items (2) and (7), are deleted in their
entirety and replaced as follows:

(2) Rust, or other corrosion, decay, deterioration,
hidden or latent defect or any quality in property
that causes it to damage or destroy itself;

(7) The following causes of loss:
(a) Dampness or dryness of atmosphere;
(b) Changes in or extremes of temperature; or
(c) Marring or scratching.

Section B.1., EXCLUSIONS, Paragraph g. Water, is
amended to add the following provision:

(5) Continuous or repeated discharge, seepage or
leakage of water, or the presence or condensation
of humidity, moisture or vapor, that occurs over a
period of 14 days or more. But if the continuous or
repeated seepage or leakage of water results in
Equipment Breakdown not otherwise excluded, we
will pay for the loss or damage caused by that
Equipment Breakdown.

. The following is added to Section A. Coverage,

Paragraph 5. of the Additional Coverages section:

Additional Coverage - Limited Coverage for
"Fungus," Wet Rot, Dry Rot and Bacteria

1. The coverage described below in paragraphs D.2.
and D.6. of this Limited Coverage endorsement
only applies when the "fungus," wet or dry rot or
bacteria is the result of Covered Causes of Loss
other than fire or lightning that occur during the
policy period and only if all reasonable means
were used to save and preserve the property from
further damage at the time of and after that
occurrence.

2. We will pay for loss or damage by "fungus," wet or
dry rot or bacteria. As used in this Limited
Coverage, the term loss or damage means:

Includes materials copyrighted by Insurance Services Office, Inc.

a. Direct physical joss or damage to Covered
Property caused by “fungus,” wet or dry rot or
bacteria, including the cost of removal of the
“fungus,” wet or dry rot or bacteria.

b. The cost to tear out and replace any part of
the building or other property as needed to
gain access to the “fungus,” wet or dry rot or
bacteria; and

c. The cost of testing performed after removal,
repair, replacement or restoration of the
damaged property is completed, provided
there is a reason to believe that "fungus," wet
or dry rot or bacteria are present.

The coverage described under paragraph D.2. of
this Limited Coverage endorsement is limited to
$25,000, unless a different limit is shown in the
Declarations. Regardless of the number of
claims, this limit is the most we will pay for the
total of all loss or damage arising out of all
occurrences of Covered Causes of Loss (other
than fire or lightning) which take place in a 12
month period (starting with the beginning of the
present annual policy period). With respect to a
particular occurrence of loss which results in
"fungus," wet or dry rot or bacteria, we will not pay
more than a total of $25,000 (unless a different
limit is shown in the Declarations), even if the
"fungus," wet or dry rot or bacteria continues to be
present or active, or recurs, in a later policy
period.

The coverage provided under this Limited
Coverage does not increase the applicable Limit
of Insurance on any Covered Property. If a
particular occurrence results in loss or damage by
“fungus,” wet or dry rot or bacteria, and other loss
or damage, we will not pay more, for the total of all
loss or damage, than the applicable Limit of
Insurance on the affected Covered Property.

If there is covered loss or damage to Covered
Property, not caused by “fungus,” wet or dry rot or
bacteria, loss payment will not be limited by the
terms of this Limited Coverage, except to the
extent that "fungus," wet or dry rot or bacteria
causes an increase in the loss. Any such
increase in the loss will be subject to the terms of
this Limited Coverage.

Page 1 of 2
SB-147084-B
(Ed. 07/09)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 40 of 102

The terms of this Limited Coverage do not
increase or reduce the coverage provided under
the Additional Coverages Section of the Special
Property Coverage Forms.

The following paragraphs, 6.a. or 6.b. applies to
the Business Income and Extra Expense coverage
and only if the suspension (slowdown or
cessation) of "operations" satisfies all terms and
conditions of the applicable Business Income and
Extra Expense coverage. The coverage provided
under this Limited Coverage is part of and does
not increase the applicable Limit of insurance on
the Business Income and Extra Expense
coverage.

a. If the loss which resulted in “fungus," wet or
dry rot or bacteria does not in_ itself
necessitate a suspension of "operations," but
such suspension is necessary due to loss or
damage to property caused by “fungus,” wet
or dry rot or bacteria, then our payment under
Business Income and/or Extra Expense is
limited to the amount of loss and/or expense
sustained in a period of not more than 30
days. The days need not be consecutive.

b. If a covered suspension of "operations" was
caused by loss or damage other than
"fungus," wet or dry rot or bacteria but
remediation of "fungus," wet or dry rot or
bacteria prolongs the "period of restoration,”
we will pay for loss and/or expense sustained
during the delay (regardless of when such a
delay occurs during the "period of
restoration"), but such coverage is limited to
30 days. The days need not be consecutive.

F.

Includes materials copyrighted by Insurance Services Office, Inc.

Page 100

SB-147084-B
(Ed. 07/09)

Under this policy, we will not pay under the Ordinance
or Law Coverage for:

1. Loss or expense sustained due to the
enforcement of any ordinance or law which
requires the demolition, repair, replacement,
reconstruction, remodeling or remediation of
property due to the presence, growth, proliferation,
spread or any activity of "fungus," wet or dry rot or
bacteria; or

2. The costs associated with the enforcement of any
ordinance or law which requires any insured or
others to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in any way
respond to, or assess the effects of "fungus," wet
or dry rot or bacteria.

Section G., PROPERTY DEFINITIONS, is amended
to add the following two (2) definitions:

"Fungi" means any form of fungus, including but not
limited to, yeast, mold, mildew, rust, smut or
mushroom, and including any spores, mycotoxins,
odors, or any other substances, products, or
byproducts produced by, released by, or arising out of
the current or past presence of “fungi.” But “fungi”
does not include any "fungi" intended by the insured
for consumption.

"Microbe(s)" means any non-fungal micro-organism
or non-fungal, colony-form organism that causes
infection or disease. "Microbe" includes any spores,
mycotoxins, odors, or any other substances, products,
or byproducts produced by, released by, or arising out
of the current or past presence of "microbes."

Page 2 of 2
§0020000560253139052992

EAMONN A

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 41 of 102

 

This endorsement modifies insurance provided under the following:

Page 101

SB-147086-B
(Ed. 04/10)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
LOSS PAYABLE CLAUSES

BUSINESSOWNERS POLICY

Prem.
No.

*

SCHEDULE*
Provision Applicable
Description Loss Payee (Indicate Paragraph
of Property (Name & Address) A, B, C or D)

REFER TO LOSS PAYEE SCHEDULE

The following is added to the Businessowners Special
Property Coverage Form LOSS PAYMENT Loss Condition,
as shown in the Declarations or by an "A," ""B" "C," or “D"
in the Schedule:

A. LOSS PAYABLE CLAUSE

For Covered Property in which both you and a Loss
Payee shown in the Schedule or in the Declarations
have an insurable interest, we will:

1.
2.

Adjust losses with you; and

Pay any claim for loss or damage jointly to you
and the Loss Payee, as interests may appear.

B. LENDER'S LOSS PAYABLE CLAUSE

1. The Loss Payee shown in the Schedule or in the
Declarations is a creditor (including a
mortgageholder or trustee) with whom you have
entered a contract for the sale of Covered
Property, whose interest in that Covered Property
is established by such written contracts as:

a. Warehouse receipts;

b. Acontract for deed;

c. Bills of lading; or

d. Financing statements.

2. For Covered Property in which both you and a
Loss Payee have an insurable interest:

a. We will pay for covered loss or damage to
each Loss Payee in their order of precedence,
as interests may appear.

b. The Loss Payee has the right to receive loss
payment even if the Loss Payee has started
foreclosure for similar action on the Covered
Property.

c. If we deny your claim because of your acts or
because you have failed to comply with the
terms of this policy, the Loss Payee will still

SB-147086-B

(Ed. 04/10)

Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.

have the right to receive loss payment if the
Loss Payee:

(1) Pays any premium due under this policy
at our request if you have failed to do so;

(2) Submits a signed, sworn proof of loss
within 60 days after receiving notice from
us of your failure to do so; and

(3) Has notified us of any change in
ownership, occupancy or substantial
change in risk known to the Loss Payee.

All of the terms of the Businessowners
Special Property Coverage Form will then
apply directly to the Loss Payee.

d. If we pay the Loss Payee for any loss or
damage and deny payment to you because of
your acts or because you have failed to
comply with the terms of this policy:

(1) The Loss Payee's rights will be
transferred to us to the extent of the
amount we pay; and

(2) The Loss Payee's right to recover the full
amount of the Loss Payee's claim will not
be impaired.

At our option, we may pay to the Loss
Payee the whole principal on the debt
plus any accrued interest. In this event,
you will pay your remaining debt to us.

If we cancel this policy, we will give written notice
to the Loss Payee at least:

a. 10 days before the effective date of
cancellation if we cancel for your nonpayment
of premium; or

b. 30 days hefore the effective date of
cancellation if we cancel for any other reason.

Page 1 of 2
4.

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 42 of 102

If we do not renew this policy, we will give written
notice to the Loss Payee at least 10 days before
the expiration date of this policy.

C. CONTRACT OF SALE CLAUSE

1.

The Loss Payee shown in the Schedule or in the
Declarations is a person or organization you have
entered a coniract with for the sale of Covered
Property.

For Covered Property in which both you and the
Loss Payee have an insurable interest, we will:

a. Adjust losses with you; and

b. Pay any claim for loss or damage jointly to
you and the Loss Payee, as interests may
appear.

SB-147086-B
(Ed. 04/10)

3. The

Page 102

SB-147086-B
(Ed. 04/10)

following is added to the OTHER
INSURANCE Businessowners Common Policy
Condition:

For Covered Property that is the subject of a
contract of sale, the word "you" includes the
Loss Payee.

D. BUILDING OWNER LOSS PAYABLE CLAUSE

1.

The Loss Payee shown in the Schedule or in the
Declarations is the owner of the described
building, in which you are a tenant.

We will adjust losses to the described building
with the Loss Payee. Any loss payment made to
the Loss Payee will satisfy your claims against us
for the owner's property.

We will adjust losses to tenant's improvements
and betterments with you, unless the lease
provides otherwise.

Page 2 of 2

 
50020000560253139052993

EAA OA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 43 of 102

CHA

Page 103

SB-147088-A
(Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EXCLUSION — ASBESTOS

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS POLICY
This insurance does not apply to:

(1) “Bodily injury", "property damage” or "personal and
advertising injury" arising out of the actual, alleged or
threatened exposure at any time to asbestos; or

(2) Any loss, cost or expense that may be awarded or
incurred:

(a) by reason of a claim or "suit" for any such injury or
damage; or

(b) in complying with a governmental direction or
request to test for, monitor, clean up, remove,
contain or dispose of asbestos.

SB-147088-A
(Ed. 01/06)

Asbestos means the mineral in any form whether or not the
asbestos was at any time:

(1) airborne as a fiber, particle or dust;

(2) contained in, or formed a part of a product, structure or
other real or personal property;

(3) carried on clothing;
(4) inhaled or ingested: or

(5) transmitted by any other means,

Page | of |
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 44 of 102

Page 104
SB-147089-A

CNA (Ed. 01/06)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
EMPLOYMENT — RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusion is added to Section B. humiliation of discrimination directed at
EXCLUSIONS of the Businessowners Liability Coverage that person; or

Form: (2) The spouse, child, parent, brother or sister of
This insurance does not apply to: that person as a consequence of “bodily

injury” or “personal and advertising injury” to
odily injury” or “personal and advertising injury’ that person at whom any of the employment-
to: related practices described in paragraphs (1),
(2) or (3) above is directed.

This exciusion applies:

« D

r.

(1) A person arising out of any;

(a) Refusal to employ that person;

a. Whether the insured may be liable as an

(b) Termination of that person’s employment; employer or in any other capacity: and

or

b. To any obligation to share damages with or
repay someone else who must pay damages
because of the injury.

(c) Employment-related practices, policies,
acts or omissions, such as coercion,
demotion, evaluation, reassignment,
discipline, defamation, harassment,

SB-147089-A Includes copyrighted material of the Insurance Services Office, Inc., with its permission. Page 1 of 1
(Ed. 01/06) Copyright, Insurance Services Office, inc., 1996

 
§0020000560253139052994

UA A

 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 45 of 102

Page 105

SB-300000-D
(Ed. 04/14)

BUSINESSOWNERS LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what is
and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words "we,"

“us” and "our" refer to the company providing the insurance.

The word "insured" means any person or organization qualifying as such under Section C. ~ Who Is An Insured,

Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F — LIABILITY
DEFINITIONS.

A. Coverages

1. Business Liability (Bodily Injury, Property
Damage, Personal and Advertising Injury)

a.

SB-300000-D

(Ed. 04/14)

We will pay those sums that the insured
becomes legally obligated to pay as damages
because of "bodily injury," "property damage"
or "personal and advertising injury" to which
this insurance applies. We will have the right
and duty to defend the insured against any
"suit" seeking those damages. However, we
will have no duty to defend the insured
against any "suit" seeking damages for "bodily
injury,” “property damage" or “personal and
advertising injury," to which this insurance
does not apply. We may at our discretion,
investigate any "occurrence" or any offense
and settle any claim or "suit" that may result.
But:

(1) The amount we will pay for damages is
limited as described in Section D —-
Liability And Medical Expenses Limits Of
Insurance; and

(2) Our right and duty to defend ends when
we have used up the applicable limit of
insurance in the payment of judgments or
settlements or medical expenses to which
this insurance applies.

No other obligation or liability to pay sums or
perform acts or services is covered unless
explicitly provided for under Coverage
Extension — Supplementary Payments.

This insurance applies:

(1) To “bodily injury" and "property damage"
only if:

(a) The "bodily injury” or “property
damage" is caused by an
"occurrence" that takes place in the
"coverage territory";

(b) The "bodily injury” or "property

damage" occurs during the policy
period; and

Includes copyrighted material of Insurance Services Office, Inc., with its permission

(c) Prior to the policy period, no insured
listed under Paragraph C.1. Who Is
An Insured and no "employee"
authorized by you to give or receive
notice of an “occurrence” or claim,
knew that the “bodily injury" or
“property damage" had occurred, in
whole or in part. If such a listed
insured or authorized "employee"
knew, prior to the policy period, that
the "bodily injury" or "property
damage" occurred, then any
continuation, change or resumption of
such "bodily injury" or "property
damage" during or after the policy
period will be deemed to have been
known before the policy period.

(2) To "personal and advertising injury"
caused by an offense arising out of your
business, but only if the offense was
committed in the “coverage territory"
during the policy period.

"Bodily injury" or "property damage" which
occurs during the policy period and was not,
prior to the policy period, known to have
occurred by any insured listed under Section
C.1. Who Is An insured or any “employee”
authorized by you to give or receive notice of
an “occurrence” or claim, includes any
continuation, change or resumption of "bodily
injury" or "property damage" after the end of
the policy period.

"Bodily injury" or “property damage" will be
deemed to have been known to have
occurred at the earliest time when any insured
listed under Section C.1. Who Is An Insured
or any "employee" authorized by you to give
or receive notice of an "occurrence" or claim:

(1) Reports all, or any part, of the "bodily
injury” or “property damage" to us or any
other insurer;

(2) Receives a written or verbal demand or
claim for damages because of the "bodily
injury” or "property damage": or

Page 1 of 16
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 46 of 102

(3) Becomes aware by any other means that
“bodily injury” or "property damage" has
occurred or has begun to occur,

e. Damages because of "bodily injury” include
damages claimed by any person. or
organization for care, loss of services or death
resulting at any time from the “bodily injury."

f. Coverage Extension -~ Supplementary
Payments

(1) In addition to the Limit of insurance of
Liability we will pay, with respect to any
claim we investigate or settle, or any
"suit" against an insured we defend:

(a) All expenses we incur.

(b) Up to $1,000 for cost of bail bonds
required because of accidents or
traffic law violations arising out of the
use of any vehicle to which Business
Liability Coverage for “bodily injury”
applies. We do not have to furnish
these bonds.

(c) The cost of bonds to release
attachments, but only for bond
amounts” within our Limit of
Insurance. We do not have to furnish
these bonds.

(d) All reasonable expenses incurred by
the insured at our request to assist us
in the investigation or defense of the
claim or "suit," including actual loss of
earnings up to $250 a day because of
time off from work.

(e) All court costs taxed against the
insured in the "suit." However, these
payments do not include attorneys’
fees or attorney expenses taxed
against the insured.

(f) Prejudgment interest awarded
against the insured on that part of the
judgment we pay. If we make an offer
to pay the Limit of Insurance, we will
not pay any prejudgment interest
based on that period of time after the
offer.

(g) All interest on the full amount of any
judgment that accrues after entry of
the judgment and before we have
paid, offered to pay, or deposited in
court the part of the judgment that is
within our Limit of Insurance.

These payments will not reduce the
Limits of Insurance.

Page 106

SB-300000-D
(Ed. 04/14)

(2) If we defend an insured against a "suit"
and an indemnitee of the insured is also
named as a party to the "suit," we will
defend that indemnitee if all of the
following conditions are met:

(a)

(f)

The "suit" against the indemnitee
seeks damages for which the insured
has assumed the liability of the
indemnitee in a contract or
agreement that is an “insured
contract";

This insurance applies to such
liability assumed by the insured;

The obligation to defend, or the cost
of the defense of, that indemnitee,
has also been assumed by the
insured in the same "insured
contract’;

The allegations in the "suit" and the
information we know about the
“occurrence” are such that no conflict
appears to exist between the
interests of the insured and the
interests of the indemnitee:

The indemnitee and the insured ask
us to conduct and control the defense
of that indemnitee against such "suit"
and agree that we can assign the
same counsel to defend the insured
and the indemnitee; and

The indemnitee:
(i) Agrees in writing to:

i. Cooperate with us in the
investigation, settlement or
defense of the "suit";

ii. Immediately send us copies
of any demands, notices,
summonses or legal papers
received in connection with
the "suit";

iii. Notify any other insurer
whose coverage is available
to the indemnitee; and

iv. Cooperate with us with
respect to coordinating other

applicable insurance
available to the indemnitee;
and

(ii) Provides us with written
authorization to:

SB-300000-D Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 2 of 16

(Ed. 04/14)

 
50020000560253 139052995

ERC AN

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 47 of 102

i. Obtain records and _ other
information related to the
"suit"; and

ii. Conduct and control the
defense of the indemnitee in
such "suit."

(3) So long as the above conditions are met,
attorneys’ fees incurred by us in the
defense of that indemnitee, necessary
litigation expenses incurred by us and
necessary litigation expenses incurred by
the indemnitee at our request will be paid
as Supplementary Payments.
Notwithstanding the provisions — of
Paragraph B.1.b.(2) Exciusions in Section
B - EXCLUSIONS, such payments will
not be deemed to be damages for "bodily
injury" and "property damage" and will not
reduce the limits of insurance.

Our obligation to defend an insured's
indemnitee and to pay for attorneys’ fees
and necessary litigation expenses as
Supplementary Payments ends when:

(a) We have used up the applicable limit
of insurance in the payment of
judgments or settlements; or

(b) The conditions set forth above, or the
terms of the agreement described in
f. above are no longer met.

2. Medical Expenses

a. We will pay medical expenses as described
below for "bodily injury" caused by an
accident:

(1) On premises you own or rent;

(2) On ways next to premises you own or
rent; or

(3) Because of your operations;

provided that:

(a) The accident takes place in the
“coverage territory" and during the
policy period;

(b) The expenses are incurred and
reported to us within one year of the
date of the accident; and

(c) The injured person submits to
examination, at our expense, by
physicians of our choice as often as
we reasonably require.

b. We will make these payments regardless of
fault. These payments will not exceed the

SB-300000-D

(Ed. 04/14)

Page 107

SB-300000-D
(Ed. 04/14)

applicable Limit of Insurance. We will pay
reasonable expenses for:

(1) First aid administered at the time of an
accident:

(2) Necessary medical, surgical, x-ray and
dental services, including prosthetic
devices; and

(3) Necessary ambulance, hospital,
professional nursing and funeral services.

B. Exclusions

1. Applicable To Business Liability Coverage

This insurance does not apply to:

a.

includes copyrighted material of Insurance Services Office, inc., with its permission

Expected Or Intended Injury

“Bodily injury" or "property damage" expected
or intended from the standpoint of the insured.
This exclusion does not apply to "bodily
injury" resulting from the use of reasonable
force to protect persons or property.

Contractual Liability

“Bodily injury" or "property damage" for which
the insured is obligated to pay damages by
reason of the assumption of liability in a
contract or agreement. This exclusion does
not apply to liability for damages:

(1) That the insured would have in the
absence of the contract or agreement; or

(2) Assumed in a contract or agreement that
is an “insured contract,” provided the
"bodily injury" or "property damage"
occurs subsequent to the execution of the
contract or agreement. Solely for the
purposes of liability assumed in an
"insured contract," reasonable attorney
fees and necessary litigation expenses
incurred by or for a party other than an
insured are deemed to be damages
because of "bodily injury" or "property
damage,” provided:

(a) Liability to such party for, or for the
cost of, that party's defense has also
been assumed in the same "insured
contract"; and

(b) Such attorney fees and_ litigation
expenses are for defense of thal
party against a civil or alternative
dispule resululion proceeding in
which damayes lo which — this
insurance applies are alleged.

Liquor Liability
"Bodily injury" or "property damage” for which
any insured may be held liable by reason of:

Page 3 of 16
$B-~300000-N
(Ed. 04/14)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 48 of 102

(1) Causing or contributing to the intoxication
of any person;

(2) The furnishing of alcoholic beverages to a
person under the legal drinking age or
under the influence of alcohol; or

(3) Any statute, ordinance or regulation
relating to the sale, gift, distribution or use
of alcoholic beverages.

This exclusion applies even if the claims
allege negligence or other wrongdoing in:

(a) The supervision, hiring, employment,
training or monitoring of others by an
insured; or

(b) Providing or failing to provide
transportation with respect to any person
that may be under the influence of alcohol

This exclusion applies only if you are in the
business of manufacturing, distributing,
selling, serving or furnishing alcoholic
beverages.

Workers’ Compensation And Similar Laws

Any obligation of the insured under a workers’
compensation, disability benefits or
unemployment compensation law or any
similar law.

Employer's Liability
"Bodily Injury" to:

(1) An "employee" of the insured arising out
of and in the course of:

(a) Employment by the insured; or

(b) Performing duties related to the
conduct of the insured’s business: or

(2) The spouse, child, parent, brother or
sister of that "employee" as a
consequence of (1) above.

This exclusion applies:

(1) Whether the insured may be liable as an
employer or in any other capacity; and

(2) To any obligation to share damages with
or repay someone else who must pay
damages because of the injury.

This exclusion does not apply to  fiability
assumed by the insured under an “insured
contract.”

Pollution

(1) “Bodily injury" or "property damage"
arising out of the actual, alleged or
threatened discharge, dispersal, seepage,

Page 108

SB-300000-D
(Ed. 04/14)

migration, release or escape of
"pollutants":

(a)

(b)

(c)

Includes copyrighted rualurlal of Insurance Services Offles, Ine., with Ite pernmilsclon

At or from any premises, site or
location which is or was at any time
owned or occupied by, or rented or
loaned to, any insured. However, this
subparagraph does not apply to:

(i) “Bodily injury" if sustained within
a building and caused by smoke,
fumes, vapor or soot from
equipment used to heat, cool or
dehumidify the building or
equipment that is used to heat
water for personal use by the
buildings occupants or their
guests;

(ii) “Bodily injury". or "property
damage" for which you may be
held liable, if you are a contractor
and the owner or lessee of such
premises, site or location has
been added to your policy as an
additional insured with respect to
your ongoing operations
performed for that additional
insured at that premises, site or
location and such premises, site
or location is not and never was
owned or occupied by, or rented
or loaned to, any insured, other
than that additional insured: or

(iii) “Bodily injury". or “property
damage” arising out of heat,
smoke or fumes from a “hostile
fire",

At or from any premises, site or

location which is or was at any time

used by or for any insured or others
for the handling, storage, disposal,
processing or treatment of waste;

Which are or were at any time
transported, handled, stored, treated,
disposed of, or processed as waste
by or for:

(i) Any insured; or

(ii) Any person or organization for
whom you may be legally
responsible; or

At or from any premises, site or
location on which any insured or any
contractors or subcontractors working
directly or indirectly on any insured's
behalf are performing operations if
the "pollutants" are brought on or to
the premises, site or location in

Pugo 4 of 16

 
50020000860253139052996

AROMA ANA

SB-300000-D

(Ed. 04/14)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 49 of 102

connection with such operations by
such insured, contractor or
subcontractor. However, this
subparagraph does not apply to:

(i) “Bodily injury" or "property
damage" arising out of the
escape of fuels, lubricants or
other operating fluids which are
needed to perform the normal
electrical, hydraulic or
mechanical functions necessary
for the operation of "mobile
equipment” or its parts, if such
fuels, lubricants or — other
operating fluids escape from a
vehicle part designed to hold,
store or receive them. This
exception does not apply if the
"bodily injury" or = "property
damage” arises out of the
intentional discharge, dispersal
or release of the fuels, lubricants
or other operating fluids, or if
such fuels, lubricants or other
operating fluids are brought on or
to the premises, site or location
with the intent that they be
discharged, dispersed or
released as part of the
operations being performed by
such insured, contractor or
subcontractor;

(ii) “Bodily injury" or "property
damage" sustained within a
building and caused by the
release of gases, fumes or
vapors from materials brought
into that building in connection
with operations being performed
by you or on your behalf by a
contractor or subcontractor; or

(iii) "Bodily injury" or = "property
damage" arising out of heat,
smoke or fumes from a “hostile
fire.”

(e) At or from any premises, site or
location on which any insured or any
contractors or subcontractors working
directly or indirectly on any insured's
behalf are performing operations if
the operations are to test for, monitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any way
respond to, or assess the effects of,
"pollutants."

(2) Any loss, cost or expense arising out of
any:

includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 109

SB-300000-D
(Ed. 04/14)

a. Request, demand, order or statutory
or regulatory requirement that any
insured or others test for, monitor,
clean up, remove, contain, treat,
detoxify or neutralize, or in any way
respond to, or assess the effects of,
“pollutants”; or

b. Claim or "suit" by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing, or
in any way responding to, or
assessing the effects of, "pollutants."

However, this paragraph does not apply
to liability for damages because of
“property damage" that the insured would
have in the absence of such request,
demand, order or statutory or regulatory
requirement or such claim or "suit" by or
on behalf of a governmental authority,

Aircraft, Auto Or Watercraft

"Bodily injury" or "property damage" arising
out of the ownership, maintenance, use or
entrustment to others of any aircraft, “auto” or
watercraft owned or operated by or rented or
loaned to any insured. Use includes operation
and “loading or unloading."

This exclusion applies even if the claims
allege negligence or other wrongdoing in the
supervision, hiring, employment, training or
monitoring of others by an insured, if the
“occurrence” which caused the "bodily injury"
or “property damage" involved the ownership,
maintenance, use or entrustment to others of
any aircraft, "auto" or watercraft that is owned
or operated by or rented or loaned to any
insured.

This exclusion does not apply to:
(1) An aircraft that is:

(a) Hired, chartered, or loaned with a
paid crew; but

(b) Not owned by any insured;

(2) A watercraft while ashore on premises
you own or rent;

(3) A watercraft you do not own that is:
(a) Less than 51 feet long: and

(b) Not being used to carry persons or
property for a charge;

(4) Parking an "auto" on, or on the ways next
to, premises you own or rent, provided

Page 5 of 16
h.

SB-300000-D

(Ed. 04/14)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 50 of 102

the "auto" is not owned by or rented or
loaned to you or the insured;

(5) Liability assumed under any "insured
contract" for the ownership, maintenance
or use of aircraft or watercraft; or

(6) "Bodily injury" or “property damage"
arising out of the operation of any of the
following equipment:

(a) Cherry pickers and similar devices
mounted on automobile or truck
chassis and used to raise or lower
workers; and

(b) Air compressors, pumps and
generators, including _—_ spraying,
welding, building cleaning,
geophysical exploration, lighting and
well servicing equipment.

Mobile Equipment

“Bodily injury” or "property damage" arising
out of:

(1) The transportation of "mobile equipment"
by an "auto" owned or operated by or
rented or loaned to any insured; or

(2) The use of "mobile equipment” in, or
while in practice for, or while being
prepared for, any prearranged racing,
speed, demolition or stunting activity.

War

"Bodily injury" or "property damage" due to
war, whether or not declared, or any act or
condition incident to war. War includes civil
war, insurrection, rebellion or revolution. This
exclusion applies only to liability assumed
under a contract or agreement.

Professional Services

“Bodily injury," "property damage," "personal
and advertising injury" caused by the
rendering or failure to render any professional
service. This includes but is not limited to:

(1) Legal, accounting or advertising services;

(2) Preparing, approving, or failing to prepare
or approve maps, drawings, opinions,
reports, surveys, change orders, designs
or specifications;

(3) Supervisory, inspection or engineering
services;

(4) Medical, surgical, dental, x-ray or nursing
services treatment, advice or instruction:

(5) Any health or therapeutic service
lrealinenl, advice or instruction:

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 110

SB-300000-D
(Ed. 04/14)

(6) Any service, treatment, advice or
instruction for the purpose of appearance
or skin enhancement, hair removal or
replacement or personal grooming;

(7) Optometry or optical or hearing aid
services including the _ prescribing,
preparation, fitting, demonstration or
distribution of ophthalmic lenses and
similar products or hearing aid devices:

(8) Body piercing services;

(9) Services in the practice of pharmacy;
(10) Veterinary medicine services;

(11) Mortician services; and

(12) Services rendered in connection with the
creation and/or development,
modification, or repair of "software,"
including, but not limited to. design,
specifications, system or "software"
configuration and consultation.

This exclusion applies even if the claims
allege negligence or other wrongdoing in the
supervision, hiring, employment, training or
monitoring of others by an insured, if the
“occurrence” which caused the “bodily injury"
or "property damage,” or the offense which
caused the "personal and advertising injury,"
involved the rendering or failure to render any
professional service.

Damage To Property
"Property damage" to:

(1) Property you own, rent or occupy,
including any costs or expenses incurred
by you, or any other person, organization
or entity, for repair, replacement,
enhancement, restoration or maintenance
of such property for any reason, including
prevention of injury to a person or
damage to another's property;

(2) Premises you sell, give away or abandon,
if the "property damage" arises out of any
part of those premises;

(3) Property loaned to you;

(4) Personal property in the care, custody or
control of the insured;

(5) That particular part of real property on
which you or any contractor or
subcontractor working directly — or
indirectly on your behalf is performing
operations, if the "property damage"
arises out of those operations; or

Page 6 of 16
50020000560253139052997

CAAT ANA

SB-300000-D

(Ed. 04/14)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 51 of 102

(6) That particular part of any property that
must be restored, repaired or replaced
because "your work" was_ incorrectly
performed on it.

Paragraphs (1), (3) and (4) of this exclusion
do not apply to "property damage" (other than
damage by fire or explosion) to premises,
including the contents of such premises,
rented to you for a period of 7 or fewer
consecutive days. A_ separate limit of
insurance applies to Damage To Premises
Rented To You as described in Paragraph D.
Liability And Medical Expenses Limit Of
insurance.

Paragraph (2) of this exclusion does not apply
if the premises are "your work" and were
never occupied, rented or held for rental by
you.

Paragraphs (3), (4), (5) and (6) of this
exclusion do not apply to liability assumed
under a sidetrack agreement.

Paragraph (6) of this exclusion does not apply
to "property damage" included in the
"products ~ completed operations hazard."

Damage To Your Product

"Property damage” to “your product" arising
out of it or any part of it.

Damage To Your Work

"Property damage" to "your work" arising out
of it or any part of it and included in the
“products — completed operations hazard."

This exclusion does not apply if the damaged
work or the work out of which the damage
arises was performed on your behalf by a
subcontractor.

Damage To Impaired Property Or Property
Not Physically Injured

"Property damage" to "impaired property" or
property that has not been physically injured,
arising out of:

(1) A defect, deficiency, inadequacy or
dangerous condition in "your product" or
"your work"; or

(2) A delay or failure by you or anyone acting
on your behalf to perform a contract or
agreement in accordance with its terms.

This exclusion does not apply to the loss of
use of other property arising out of sudden
and accidental physical injury to “your
product" ar "your work" after it has been pul to
its intended use.

oO.

Includes copyrighted material uf lisuratice Sei vives Olfive, lne., with ils permission

Page 111

SB-300000-D
(Ed. 04/14)

Recall Of Products, Work Or Impaired
Property

Damages claimed for any loss, cost or
expense incurred by you or others for the loss
of use, withdrawal, recall, inspection, repair,
replacement, adjustment, removal or disposal
of:

(1) "Your product";
(2) "Your work"; or
(3) "Impaired property":

if such product, work or property is withdrawn
or recalled from the market or from use by any
person or organization because of a known or
suspected defect, deficiency, inadequacy or
dangerous condition in it.

Personal And Advertising Injury
"Personal and advertising injury":

(1) Caused by or at the direction of the
insured with the knowledge that the act
would violate the rights of another and
would inflict “personal and advertising
injury":

(2) Arising out of oral or written publication of
material, if done by or at the direction of
the insured with knowledge of its falsity;

(3) Arising out of oral or written publication of
material whose first publication took piace
before the beginning of the policy period;

(4) Arising out of a criminal act committed by
or at the direction of any insured;

(5) For which the insured has assumed
liability in a contract or agreement. This
exclusion does not apply to liability for
damages that the insured would have in
the absence of the contract or agreement:

(6) Arising out of a breach of contract, except
an implied contract to use another's
advertising idea in your "advertisement":

(7) Arising out of the failure of goods,
products or services to conform with any
statement of quality or performance made
in your "advertisement";

(8) Arising out of the wrong description of the
price of goods, products or services
stated in your "advertisement";

(9) Committed by an insured whose business
is:

(a) Advertising, broadcasting, publishing
or telecasting;

Paye 7 of 16

 
SB-300000-D

(Ed. 04/14)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 52 of 102

(b) Designing or determining content of
web-sites for others; or

(c) An internet search, access, content
or service provider.

However, this exclusion does not apply to
Paragraphs 14.a., b. and c. of "personal
and advertising injury" under Paragraph
F. Liability And Medical Expenses
Definitions.

For the purposes of this exclusion, the
placing of frames, borders or links, or
advertising, for you or others anywhere
on the Internet, by itself, is not considered
the business of advertising, broadcasting,
publishing or telecasting.

(10)Arising out of the actual, alleged or
threatened discharge, dispersal, seepage,
migration, release or escape of
“pollutants” at any time.

(11) With respect to any loss, cost or expense
arising out of any:

(a) Request, demand or order that any
insured or others test for, monitor,
clean-up, remove, contain, treat,
detoxify or neutralize or in any way
respond to, or assess the effects of,
"pollutants"; or

(b) Claim or "suit" by or on behalf of a
governmental authority for damages
because of testing for, monitoring,
cleaning up, removing, containing,
treating, detoxifying or neutralizing or
in’ any way responding to, or
assessing the effects of, "pollutants."

(12) Arising out of an electronic chatroom or
bulletin board the insured hosts, owns or
over which the insured exercises control.

(13)Arising out of the infringement of
copyright, patent, trademark, trade secret
or other intellectual property rights.

However, this exclusion does not apply to
infringement, in your "advertisement," of
copyright, trade dress or slogan.

(14)Arising out of the unauthorized use of
another's name or product in your e-mail
address, domain name or metatags, or
any other similar tactics to mislead
another's potential customers.

Exclusions c., d., @., fy gu he, i, kL, Mm.) 0
and 0. in Section II - Liability do not apply to
damage by fire or explosion to premises while
rented to you, or temporarily occupied by you
with permission of the owner. A separate

Page 112

SB-300000-D
(Ed. 04/14)

Damage To Premises Rented To You Limit of
Insurance applies to this coverage as
described in Paragraph D. Liability And
Medical Expenses Limits of Insurance.

Electronic Data

Damages arising out of the loss of, loss of use
of, damage to, corruption of, inability to
access, or inability to manipulate electronic
data.

As used in this exclusion, electronic data
means information, facts or programs stored
as or on, created or used on, or transmitted to
or from computer software, including systems
and applications software, hard or floppy
disks, CD-ROMs, tapes, drives, cells, data
processing devices or any other media which
are used with electronically controlled
equipment.

Applicable To Medical Expenses Coverage

We will not pay expenses for "bodily injury":

a.
b.

To any insured, except "volunteer workers."

To a person hired to do work for or on behalf
of any insured or a tenant of any insured.

To a person injured on that part of premises
you own or rent that the person normally
occupies.

To a person, whether or not an “employee" of
any insured, if benefits for the "bodily injury"
are payable or must be provided under a
workers’ compensation or disability benefits
law or a similar law.

To a person injured while taking part in
athletics.

Included within the "products ~ completed
operations hazard.”

Excluded under Business Liability Coverage.

Due to war, whether or not declared, or any
act or condition incident to war. War includes
civil war, insurrection, rebellion or revolution,

Applicable To Both Business Liability Coverage
And Medical Expenses Coverage — Nuclear
Energy Liability Exclusion

This insurance does not apply:

a.

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Under Business Liability Coverage, to "bodily
injury" or "property damage":

(1) With respect to which an insured under
the policy is also an insured under a
nuclear energy liability policy issued by
the Nuclear Energy Liability Insurance
Association, Mutual Atomic Energy

Page 8 of 16
$0020000560253139052998

ERA AT

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 53 of 102

Liability Underwriters or Nuclear
Insurance Association of Canada, or
would be an insured under any such
policy but for its termination upon
exhaustion of its limit of liability; or

(2) Resulting from the "hazardous properties"
of "nuclear material" and with respect to
which:

(a) Any person or organization is
required to maintain financial
protection pursuant to the Atomic
Energy Act of 1954, or any law
amendatory thereof; or

(b) The insured is, or had this policy not
been issued would be, entitled to
indemnity from the United States of
America, or any agency thereof,
under any agreement entered into by
the United States of America, or any
agency thereof, with any person or
organization.

b. Under Medical Expenses Coverage, to

expenses incurred with respect to "bodily
injury" resulting from the “hazardous
properties" of "nuclear material" and arising
out of the operation of a "nuclear facility" by
any person or organization.

Under Business Liability Coverage, to "bodily
injury" or "property damage" resulting from the
"hazardous properties" of the nuclear
material": if;

(1) The "nuclear material":

(a) Is at any "nuclear facility" owned by,
or operated by or on behalf of, an
insured; or

(b) Has been discharged or dispersed
therefrom;

(2) The “nuclear material" is contained in
“spent fuel" or "waste" at any time
possessed, handled, used, processed,
stored, transported or disposed of by or
on behalf of an insured; or

(3) The "bodily injury" or "property damage"
arises out of the furnishing by an insured
of services, materials, parts or equipment
in connection with the planning,
construction, maintenance, operation or
use of any "nuclear facility"; but if such
facility is located within the United States
of America, its territories or possessions
or Canada, this Exclusion (3) applies only
to "property damage" to such "nuclear
facility" and any property thereat.

i)

(2)

(3)

(4)

(5)

(6)
(7)

(8)

(9)

Page 113

SB-300000-D
(Ed. 04/14)

"By-product material" has the meaning
given it in the Atomic Energy Act of 1954
or in any law amendatory thereof:

“Hazardous properties" include
radioactive, toxic or explosive properties;

"Nuclear facility” means:
(a) Any "nuclear reactor";

(b) Any equipment or device designed or
used for:

(i) Separating the isotopes of
uranium or plutonium;

(ii) Processing or utilizing "spent
fuel"; or

(iii) Handling, processing or
packaging "waste",

(c) Any equipment or device used for the
processing, fabricating or alloying of
"special nuclear material" if at any
time the total amount of such material
in the custody of the insured at the
premises where such equipment or
device is located consists of or
contains more than 25 grams of
plutonium or uranium 233 or any
combination thereof, or more than
290 grams of uranium 235;

(d) Any structure, basin, excavation,
premises or place prepared or used
for the storage or disposal of "waste".

and includes the site on which any of the
foregoing is located, all operations
conducted on such site and all premises
used for such operations;

"Nuclear material" means "source
material," “special nuclear material" or
"byproduct material”;

"Nuclear reactor" means an apparatus
designed or used fo sustain nuclear
fission in a self-supporting chain reaction
or to contain a critical mass of fissionable
material;

"Property damage" includes all forms of
radioactive contamination of property.

"Source material" has the meaning given
it in the Atomic Energy Act of 1954 or in
any law amendatory thereof;

"Special nuclear material” has the
meaning given it in the Atomic Energy Act
of 1954 or in any law amendatory thereof;

"Spent fuel” means any fuel element or

d. As used in this exclusion: fuel component, solid or liquid, which has

SB-300000-D Page 9 of 16

(Ed, 04/14)

includes copyrighted material of Insurance Services Office, Inc., with its permission
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 54 of 102

been used or exposed to radiation in a
“nuclear reactor";

(10) "Waste" means any waste material:

(a) Containing “by-product material"
other than the tailings or wastes
produced by the extraction or
concentration of uranium or thorium
from any one processed primarily for
its "source material" content; and

(b) Resulting from the operation by any
person or organization of any
"nuclear facility" included under
Paragraph (a) and (b) of the definition
of "nuclear facility.”

C. Who Is An Insured

1. If you are designated in the Declarations as:

a.

An individual, you and your spouse are
insureds, but only with respect to the conduct
of a business of which you are the sole
owner.

A partnership or joint venture, you are an
insured. Your members, your partners and
their spouses are also insureds, but only with
respect to the conduct of your business.

A limited liability company, you are an
insured. Your members are also insureds, but
only with respect to the conduct of your
business. Your managers are insureds, but
only with respect to their duties as your
managers.

An organization other than a partnership, joint
venture or limited liability company, you are
an insured. Your “executive officers" and
directors are insureds, but only with respect to
their duties as your officers or directors. Your
stockholders are also insureds, but only with
respect to their liability as stockholders.

A trust, you are an Insured. Your trustees are
also insureds, but only with respect to their
duties as trustees.

2. Each of the following is also an insured:

a.

SB-300000-D

(td. 04/14)

Your “volunteer workers" only while
performing duties related to the conduct of
your business, or your "employees," other
than either your "executive officers" (if you are
an organization other than a partnership, joint
venture or limited liability company) or your
managers (if you are a limited liability
company), but only for acts within the scope
of their employment by you or while
performing duties related to the conduct of
your business. However, none of these

includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 114

SB-300000-D
(Ed. 04/14)

"employees" or "volunteer workers" are
insureds for:

(1) "Bodily injury" or "personal and
advertising injury”:

(a) To you, to your partners or members
(ff you are a partnership or joint
venture), to your members (if you are
a limited liability company), or to a
co-"employee" while in the course of
his or her employment or performing
duties related to the conduct of your
business, or to your other "volunteer
workers" while performing duties
related to the conduct of your
business;

(b) To the spouse, child, parent, brother
or sister of that co-"employee" as a
consequence of Paragraph (a)
above;

(c) For which there is any obligation to
share damages with or repay
someone else who must pay
damages because of the injury
described in Paragraphs (a) or (b); or

(d) Arising out of his or her providing or
failing to provide professional health
care services.

(2) "Property damage" to property:
(a) Owned, occupied or used by,

(b) Rented to, in the care, custody or
control of, or over which physical
control is being exercised for any
purpose by

you, any of your "employees," "volunteer
workers,” any partner or member (if you
are a partnership or joint venture), or any
member (if you are a limited liability
company).

b. Any person (other than your "employee" or

“volunteer worker"), or any organization while
acting as your real estate manager.

Any person or organization having proper
temporary custody of your property if you die,
but only:

(1) With respect to liability arising out of the
maintenance or use of that property; and

(2) Until your legal representative has been
appointed.

Your legal representative if you die, but only
with respect to duties as such. That
representative will have all your rights and
duties under this policy.

Page 10 of 16
50020000560253139052999

EAT A AN

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 55 of 102

With respect to "mobile equipment" registered in
your name under any motor vehicle registration
law, any person is an insured while driving such
equipment along a public highway with your
permission. Any other person or organization
responsible for the conduct of such person is also
an insured, but only with respect to liability arising
out of the operation of the equipment, and only if
no other insurance of any kind is available to that
person or organization for this liability. However,
no person or organization is an insured with
respect to:

a. "Bodily injury” to a co-"employee" of the
person driving the equipment; or

b. "Property damage" to property owned by,
rented to, in the charge of or occupied by you
or the employer of any person who is an
insured under this provision.

Any organization you newly acquire or form, other
than a partnership or joint venture, and over which
you maintain ownership of majority interest, will
qualify as a Named Insured if there is no other
similar insurance available to that organization.
However:

a. Coverage under this provision is afforded only
until the 90th day after you acquire or form the
organization or the end of the policy period,
whichever is earlier;

b. Bodily Injury and Property Damage coverage
does not apply to "bodily injury" or "property
damage” that occurred before you acquired or
formed the organization; and

c. Personal and Advertising Injury coverage
does not apply to "personal injury" or
“advertising injury" arising out of an offense
committed before you acquired or formed the
organization.

No person or organization is an insured with
respect to the conduct of any current or past
partnership, joint venture or limited liability
company that is not shown as a Named Insured in
the Declarations.

D. Liability And Medical Expenses Limits Of
insurance

1.

SB-300000-D

The Limits of Insurance shown in the Declarations
and the rules below fix the most we will pay
regardless of the number of:

a. insureds;
b. Claims made or "suits" brought; or

c. Persons or organizations making claims or
bringing "suits."

The most we will pay for:

(Ed. 04/14)

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 115

SB-300000-D
(Ed. 04/14)

a. Injury or damages under the “products
completed operations hazard" arising from all
“occurrences” during the policy period is the
Products-Completed Operations Aggregate
Limit shown in the Declarations,

_b. All other injury or damages, including medical

expenses, arising from all "occurrences"
during the policy period is the General
Aggregate Limit shown in the Declarations.

This General Aggregate Limit applies
separately to each of your "locations" owned
by or rented to you.

"Location" means premises involving the
same or connecting lots, or premises whose
connection is interrupted only by a street,
roadway or right-of-way of a railroad.

This aggregate Limit does not apply to
“property damage" to premises rented to you
arising out of fire, lightning or explosion.

Subject to item 2. above, the most we will pay for
the sum of all damages because of all "bodily
injury," "property damage” and medical expenses
arising out of any one "occurrence" is the Liability
and Medical Expense Limit shown in the
Declarations.

The most we will pay for all medical expenses
because of "bodily injury" sustained by any one
person is the Medical Expenses Limit shown in
the Declarations.

Subject to item 2. above, the most we will pay for
the sum of all damages because of all "personal
and advertising injury" sustained by any one
person or organization is the Personal and
Advertising Injury Limit shown in the Declarations.

The most we will pay under Business Liability
Coverage for damages because of "property
damage" to premises rented to you, or in the case
of fire, while rented to you or temporarily occupied
by you with permission of the owner, is the
Damage To Premises Rented To You Limit shown
in the Declarations.

The Damage to Premises Rented To You Limit
applies to all damage proximately caused by the
same event, whether such damage results from
fire, lightning, or explosion or any combination of
the three.

if more than one limit of insurance under this
policy and any endorsements attached thereto
applies to any claim or "suit," the most we will pay
under this policy and the endorsements is the
single highest limit of liability of all coverages
applicable to such claim or "suit." However, this
paragraph does not apply to the Medical
Expenses limit set forth in paragraph 3. above.

Page 11 of 16
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 56 of 102

The Limits of this policy apply separately to each
consecutive annual period and to any remaining
period of less than 12 months, starting with the
beginning of the policy period shown in the
Declarations, unless the policy period is extended
after issuance for an additional period of less than
12 months. In that case, the additional period will
be deemed part of the last preceding period for
purposes of determining the Limits of Insurance.

E. Businessowners Liability Conditions

1.

SB-300000-D

Bankruptcy

Bankruptcy or insolvency of the insured or of the
insured's estate will not relieve us of our
obligations under this policy.

Duties In The Event Of Occurrence, Offense,
Claim Or Suit

a. You must see to it that we are notified as soon
as practicable of an "occurrence" or an
offense which may result in a claim. To the
extent possible, notice should include:

(1) How, when and where the “occurrence”
or offense took place;

(2) The names and addresses of any injured
persons and witnesses; and

(3) The nature and location of any injury or
damage arising out of the “occurrence” or
offense.

b. if aclaim is made or "suit" is brought against
any insured, you must:

(1) Immediately record the specifics of the
claim or "suit" and the date received; and

(2) Notify us as soon as practicable.

You must see to it that we receive written
notice of the claim or "suit" as soon as
practicable.

c. You and any other involved insured must:

(1) Immediately send us copies of any
demands, notices, summonses or legal
papers received in connection with the
claim or "suit";

(2) Authorize us to obtain records and other
information;

(3) Cooperate with us in the investigation, or
setttement of the claim or defense against
the "suit"; and

(4) Assist us, upon our request, in the
enforcement of any right against any
person or organization that may be liable
to the insured because of injury or

(Ed. 04/14)

includes copyrighted material of insurance Services Office, Inc., with its permission

Page 116

SB-300000-D
(Ed. 04/14)

damage to which this insurance may also
apply.

d. No insured will, except at that insured's own
cost, voluntarily make a payment, assume
any obligation, or incur any expense, other
than for first aid, without our consent.

3. Financial Responsibility Laws

a. When this policy is certified as proof of
financial responsibility for the future under the
provisions of any motor vehicle financial
responsibility law, the insurance provided by
the policy for "bodily injury" liability and
“property damage" liability will comply with the
provisions of the law to the extent of the
coverage and limits of insurance required by
that law.

b. With respect to "mobile equipment" to which
this insurance applies, we will provide any
liability, uninsured motorists, underinsured
motorists, no-fault or other coverage required
by any motor vehicle law. We will provide the
required limits for those coverages.

4. Legal Action Against Us

No person or organization has a right under this
policy:

a. To join us as a party or otherwise bring us into
a "suit" asking for damages from an insured;
or

b. To sue us on this policy unless all of its terms
have been fully complied with.

A person or organization may sue us to
recover on an agreed settlement or on a final
judgment against an insured; but we will not
be liable for damages that are not payable
under the terms of this policy or that are in
excess of the applicable limit of insurance. An
agreed settlement means a settlement and
release of liability signed by us, the insured
and the claimant or the claimant's legal
representative.

Separation Of Insureds

Except with respect to the Limits of Insurance in
this policy, and any rights or duties specifically
assigned in this policy to the first Named Insured,
this insurance applies:

a. As if each Named Insured were the only
Named Insured; and

b. Separately to each insured against whom
claim is made or "suit" is brought.

Page 12 of 16
50020000560253139053000

EAU AA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 57 of 102

Unintentional Failure to Disclose Hazards

it is agreed that based on our reliance on your
representations as to existing hazards, if
unintentionally you should fail to disclose all such
hazards at the inception date of your policy, we
shall not deny any coverage under this Coverage
Form because of such failure.

F. Liability And Medical Expenses Definitions

1.

$B-300000-D
(Ed. 04/14)

"Advertisement" means a notice that is broadcast
or published to the general public or specific
market segments about your goods, products or
services for the purpose of attracting customers or
supporters. For the purposes of this definition:

a. Notices that are published include material
placed on the internet or on similar electronic
means of communication; and

b. Regarding web-sites, only that part of a web-
site that is about your goods, products or
services for the purposes of attracting
customers or supporters is considered an
advertisement.

"Auto" means a land motor vehicle, trailer or
semitrailer designed for travel on public roads,
including any attached machinery or equipment.
But "auto" does not include "mobile equipment."

“Bodily injury" means bodily injury, sickness or
disease sustained by a person, including death
resulting from any of these at any time.

“Coverage territory" means:

a. The United States of America (including its
territories and possessions), Puerto Rico and
Canada;

b. International waters or airspace, but only if the
injury or damage occurs in the course of travel
or transportation between any places included
in Paragraph a. above; or

c. All other parts of the world if the injury or
damage arises out of:

(1) Goods or products made or sold by you in
the territory described in Paragraph a.
above;

(2) The activities of a person whose home is
in the territory described in Paragraph a.
above, but is away for a short time on
your business; or

(3) "Personal and advertising injury" offenses
that take place through the Internet or
similar electronic means of
communication;

provided the insured's responsibility to pay
damages is determined in a "suit" on the

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 117

SB-300000-D
(Ed. 04/14)

merits in the territory described in Paragraph
a. above or in a settlement we agree to.

"Employee" includes a “leased worker."
"Employee" does not include a “temporary
worker.”

“Executive officer” means a person holding any of
the officer positions created by your charter,
constitution, by-laws or any other — similar
governing document.

"Hostile fire" means one which becomes
uncontrollable or breaks out from where it was
intended to be.

“Impaired property" means tangible property, other
than "your product" or "your work," that cannot be
used or is less useful because:

a. It incorporates "your product" or "your work"
that is known or thought to be defective,
deficient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract
or agreement;

if such property can be restored to use by:

(1) The repair, replacement, adjustment or
removal of "your product" or "your work":
or

(2) Your fulfilling the terms of the contract or
agreement.

"Insured contract" means:

a. A contract for a lease of premises. However,
that portion of the contract for a lease of
premises that indemnifies any person or
organization for damage by fire to premises
while rented to you or temporarily occupied by
you with permission of the owner is not an
“insured contract";

b. A sidetrack agreement;

c. Any easement or license agreement, except
in connection with construction or demolition
operations on or within 50 feet of a railroad;

d. An obligation, as required by ordinance, to
indemnify a municipality, except in connection
with work for a municipality;

e. Anelevator maintenance agreement;

f. That part of any other contract or agreement
pertaining to your business (including an
indemnification of a municipality in connection
with work performed for a municipality) under
which you assume the tort liability of another
party to pay for "bodily injury" or “property
damage" to a third person or organization.
Tort liability means a liability that would be

Page 13 of 16

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 58 of 102

imposed by law in the absence of any
contract or agreement.

Paragraph f. does not include that part of any
contract or agreement:

(1) That indemnifies a railroad for "bodily
injury" or "property damage” arising out of
construction or demolition operations,
within 50 feet of any railroad property and
affecting any railroad bridge or trestle,
tracks, road beds, tunnel, underpass or
crossing;

(2) That indemnifies an architect, engineer or
surveyor for injury or damage arising out
of:

(a) Preparing, approving or failing to
prepare or approve maps, drawings,
opinions, reports, surveys, change
orders, designs or specifications; or

(b) Giving directions or instructions, or
failing to give them, if that is the
primary cause of the injury or
damage; or

(c) Under which the insured, if an
architect, engineer or surveyor,
assumes liability for an injury or
damage arising out of the insured's
rendering or failure to render
professional services, including those
listed in Paragraph (2) above and
supervisory, inspection or
engineering services.

10. "Leased worker" means a person leased to you by
a labor leasing firm under an agreement between
you and the labor leasing firm, to perform duties
related to the conduct of your business. "Leased
worker" does not include a “temporary worker."

11. "Loading or unloading" means the handling of
property:

a. After it is moved from the place where it is
accepted for movement into or onto an
aircraft, watercraft or "auto";

b. While it is in or on an aircraft, watercraft or
"auto"; or

c. While it is being moved from an_ aircraft,
watercraft or "auto" to the place where it is
finally delivered;

but "loading or unloading" does not include the
movement of property by means of a mechanical
device, other than a hand truck, that is not
attached to the aircraft, watercraft or "auto."

Page 118

SB-300000-D
(Ed. 04/14)

12. "Mobile equipment" means any of the following
types of land vehicles, including any attached
machinery or equipment:

a.

Bulldozers, farm machinery, forklifts and other
vehicles designed for use principally off public
roads;

Vehicles maintained for use solely on or next
to premises you own or rent;

Vehicles that travel on crawler treads;

Vehicles, whether self-propelled or not, on
which are permanently mounted:

(1) Power cranes, shovels, loaders, diggers
or drills; or

(2) Road construction or — resurfacing
equipment such as graders, scrapers or
rollers;

Vehicles not described in Paragraphs a., b., c.
or d. above that are not self-propelled and are
maintained primarily to provide mobility to
permanently attached equipment of the
following types:

(1) Air compressors, pumps and generators,
including spraying, welding, building
cleaning, geophysical exploration, lighting
and well servicing equipment; or

(2) Cherry pickers and similar devices used
to raise or lower workers;

Vehicles not described in Paragraphs a., b., c.
or d. above maintained primarily for purposes
other than the transportation of persons or
cargo.

However, self-propelled vehicles with the
following types of permanently attached
equipment are not "mobile equipment” but will
be considered "autos":

(1) Equipment designed primarily for:
(a) Snow removal;

(b) Road maintenance, but not
construction or resurfacing; or

(c) Street cleaning;

(2) Cherry pickers and similar devices
mounted on automobile or truck chassis
and used fo raise or lower workers; and

(3) Air compressors, pumps and generators,
including spraying, welding, building
cleaning, geophysical exploration, lighting
and well servicing equipment.

13. "Occurrence" means an _ accident, including
continuous or repeated exposure to substantially
the same general harmful conditions.

SB-300000-D Includes copyrighted material of Insurance Services Office, Inc., with its permission Page 14 of 16

(Ed. 04/14)
50020000560253138053001

EAU

14.

15.

16.

SB-300000-D
(Ed. 04/14)

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 59 of 102

"Personal and advertising injury" means injury,
including consequential "bodily injury," arising out
of one or more of the following offenses:

False arrest, detention or imprisonment;
b. Malicious prosecution;

c. The wrongful eviction from, wrongful entry
into, or invasion of the right of private
occupancy of a room, dwelling or premises
that a person occupies, committed by or on
behalf of its owner, landlord or lessor;

d. Oral or written publication, in any manner, of
material that slanders or libels a person or
organization or disparages a person's or
organization's goods, products or services:

e. Oral or written publication, in any manner, of
material that violates a person's right of
privacy;

f. The use of another's advertising idea in your
“advertisement”: or

g. Infringing upon another's copyright, trade
dress or slogan in your "advertisement."

"Pollutants" mean any solid, liquid, gaseous or
thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals and
waste. Waste includes maierials to be recycled,
reconditioned or reclaimed

“Products — completed operations hazard":

a. Inciudes all “bodily injury" and "property
damage" occurring away from premises you
own or rent and arising out of "your product"
or “your work" except:

(1) Products that are still in your physical
possession; or

(2) Work that has not yet been completed or
abandoned. However, "your work" will be
deemed completed at the earliest of the
following times:

(a) When all of the work called for in your
contract has been completed.

(b) When all of the work to be done at
the job site has been completed if
your contract cails for work at more
than one job site.

(c) When that part of the work done at
the job site has been put to its
intended use by any other person or
organization other than another
contractor or subcontractor working
on the same project.

Work that may need — service,
maintenance, correction, repair or

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 119

SB-300000-D
(Ed. 04/14)

replacement, but which is otherwise
complete, will be treated as completed.

The "bodily injury" or "property damage" must
occur away from premises you own or rent,
unless your business includes the selling,
handling or distribution of "your product" for
consumption on premises you own or rent.

b. Does not include “bodily injury" or "property
damage" arising out of:

(1) The transportation of property, unless the
injury or damage arises out of a condition
in or on a vehicle not owned or operated
by you, and that condition was created by
the “loading or unloading" of that vehicle
by any insured; or

(2) The existence of tools, uninstalled
equipment or abandoned or unused
materials.

. "Property damage" means:

a. Physical injury to tangible property, including
all resulting loss of use of that property. All
such loss of use shall be deemed to occur at
the time of the physical injury that caused it;
or

b. Loss of use of tangible property that is not
physically injured. All such loss of use shail be
deemed to occur at the time of the
“occurrence” that caused it.

For the purposes of this insurance, electronic data
is not tangible property.

As used in this definition, electronic data means
information, facts or programs stored as, created
or used on, or transmitted to or from computer
software, including systems and applications
software, hard or floppy disks, CD-ROMs, tapes,
drives, cells, data processing devices or any other
media which are used with electronically
controlied equipment.

18. "Software" means:

a. Electronic data processing, recording or
storage media such as films, tapes, cards,
discs, drums or cells; and

b. Data and programming records used for
electronic data processing or electronically
controlled equipment stored on such media;
and

c. Written or printed data, such as programs,
routines, and symbolic languages, essential to
the operation of computers; and

d. Documents containing information on the
operation and maintenance of computers.

Page 15 of 16
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 60 of 102

19. "Suit" means a civil proceeding in which damages

20.

21.

22.

SB-300000-D
(Ed. 04/14)

because of "bodily injury," "property damage,"
“personal and advertising injury" to which this
insurance applies are alleged. "Suit" includes:

a. An arbitration proceeding in which such
damages are claimed and to which the
insured must submit or does submit with our
consent; or

b. Any other alternative dispute resolution
proceeding in which such damages are
claimed and to which the insured submits with
our consent.

“Temporary worker" means a person who is
furnished to you to substitute for a permanent
"employee" on leave or to meet seasonal or short-
term workload conditions.

"Volunteer worker" means a person who is not
your "employee," and who donates his or her work
and acts at the direction of and within the scope of
duties determined by you, and is not paid a fee,
salary or other compensation by you or anyone
else-for their work performed for you.

“Your product”:
a. Means:

(1) Any goods or products, other than real
property, manufactured, sold, handled,
distributed or disposed of by:

(a) You;

(b) Others trading under your name; or

Includes copyrighted material of Insurance Services Office, Inc., with its permission

Page 120

SB-300000-D
(Ed. 04/14)

(c) A person or organization whose
business or assets you have
acquired; and

(2) Containers (other than vehicles),
materials, parts or equipment furnished in
connection with such goods or products.

b. Includes:

(1) Warranties or representations made at
any time with respect to the fitness,
quality, durability, performance or use of
“your product"; and

(2) The providing of or failure to provide
warnings or instructions.

c. Does not include vending machines or other
property rented to or located for the use of
others but not sold.

23. "Your work":

a. Means:

(1) Work or operations performed by you or
on your behalf; and

(2) Materials, parts or equipment furnished in
connection with such work or operations.

b. includes:

(1) Warranties or representations made at
any time with respect to the fitness,
quality, durability, performance or use of
"your work"; and

(2) The providing of or failure to provide
warnings or instructions.

Page 16 of 16

 
§0020000560253 139053002

EAGAN

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 61 of 102

CHA

Page 121

SB-300129-B
(Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
TARGETED HACKER ATTACK

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions. Unless otherwise stated, payments
made under this Coverage Extension are subject to and
not in addition to the applicable Limits of Insurance.

Targeted Hacker Attack

1. We will pay up to the Limits of Insurance indicated in
Paragraphs 9. and 10. below, for the following:

a. Corruption, distortion, deletion, damage or
destruction of your "electronic data" caused by or
resulting from a “targeted hacker attack."

b. Subject to paragraph 8. below, actual loss of
Business Income you sustain due to the
necessary "suspension" of your "operations"
during the "period of restoration." The
“suspension” must be caused by the necessary
interruption or suspension of your "electronic data
processing equipment” resulting from a "targeted
hacker attack" that corrupts, distorts, deletes,
damages or destroys your "electronic data."

c. Subject to paragraph 8. below, with respect to a
"suspension" of your "operations" as described in
paragraph 1.b. above, the "extra expense" (other
than the expense to repair or replace property} to:

(1) Avoid or minimize the "suspension" of
business and to continue “operations”; or

(2) Minimize the "suspension" of business if you
cannot continue "operations."

2. Worldwide coverage is provided under this Coverage
Extension. The coverage territory as described in
Paragraph F.8.b does not apply to this Coverage
Extension.

3. This Coverage Extension does not apply to:
a. "Stock"; or

b. Property that is licensed, leased or rented to
others,

4. The following exclusions as described in Section B.,
Exclusions, of the Businessowners Special Property
Coverage Form do not apply to this’ Coverage
Extension:

a. Paragraph 1.j.; and

SB-300129-B
(Ed. 01/08)

b. Paragraph 1.k.
The following additional exclusions apply:

With respect to this Coverage Extension, we will not
pay for loss or damage caused directly or indirectly by
any of the following. Such loss or damage is excluded
regardiess of any other cause or event that contributes
concurrently or in any sequence to the loss.

a. Programming errors or omissions, or incorrect
instructions to a machine, including without
limitation, incorrect instructions to "electronic data
processing equipment" from a user incorrectly
operating with, or committing an error using, an
input device (including, without limitation, a
keyboard, mouse or touchpad) and corrupting,
distorting, deleting, camaging or destroying
“electronic data."

b. Misappropriation, theft, copying, transfer -or
unauthorized viewing of any property, proprietary
or confidential information, "money," "securities,"
"stock," “electronic data processing equipment"
“electronic media and data” or “electronic data"
including without limitation, the use of any
computer to cause such misappropriation, transfer
or copying.

c. Errors or deficiency in design, installation,
maintenance, repair or modification of your
"electronic data processing equipment,"
“electronic media and data” or "electronic data" or
any "electronic data processing equipment,"
electronic devices, computer system or network to
which your "electronic data processing equipment"
“electronic media and data" or "electronic data" is
connected or dependent; provided, however, this
exclusion shall not apply with respect to any such
error or deficiency in design, installation,
maintenance, repair or modification that is
exploited as part of an otherwise covered "
targeted hacker attack.”

d. Unexplained or indeterminable failure, malfunction
or slowdown of a “electronic data processing
equipment" "electronic media and data" or
“electronic data."

e. Suspension, interruption, delay, disruption, loss of
functionality of, inaccessibility to, or inability to use
or communicate with, any “electronic data

Page 1 of 2
(Version 1.0)
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 62 of 102

processing equipment," "electronic media and
data," “electronic data," computer resource,
electronic device, computer system, computer
network or equipment.

f. "Mass attack malware."

g. "Mass system penetration."

6. The following definitions apply to this Coverage

Extension:
a. Business Income means:

(1) Net Income (Net Profit or Loss before Income
taxes) that would have been earned or
incurred, including; and

(2) Continuing normal operating expenses
incurred, including payroll.

b. Extra Expense means reasonable and necessary
expenses you incur during the "period of
restoration" that you would not have incurred if
there had been no necessary interruption or
suspension of your "electronic data processing
equipment" resulting from a “targeted hacker
attack" that corrupts, distorts, deletes, damages or
destroys your "electronic data." Provided,
however, that Extra Expense shall not mean the
costs you incur to copy, research, replace or
restore "electronic data."

For purposes of this Coverage Extension only, the
definition for "period of restoration" as set forth in the
Businessowners Special Property Coverage Form is
changed to the following (the definition shall remained
unchanged with respect to all other parts of the policy):

“Period of restoration" means the period of time that:
a. Begins on the date and time of the necessary

interruption or suspension of your "electronic data
processing equipment"; and

$B-300120-B
(Ed. 01/08)

10.

Page 122

SB-300129-B
(Ed. 01/08)

b. Ends on the date and time that the necessary
interruption or suspension of your "electronic cata
processing equipment" ends, or would have
ended had you acted with due diligence and
dispatch.

Provided, however, that "period of restoration" shall
not mean more than, or exceed, thirty (30) days. The
expiration date of this policy will not cut short the
"period of restoration."

We shall not be liable for any payment for the "extra
expense" you incur, and loss of Business Income you
sustain, during the first 12 hours following the date and
time the necessary interruption or suspension of your
“electronic data processing equipment" begins;
provided, however, if the "business income and extra
expense" — 72 Hour Deductible endorsement is part of
this policy, the "12 hours" reference in this paragraph
shall be changed to "72 hours" and the 72 hour
deductible stated in that endorsement shall apply with
respect to this Coverage Extension.

The most we will pay in the aggregate under this
Coverage Extension and the policy for all corruption,
distortion, deletion, damage, destruction or any other
harm to “electronic data" (combined) caused by or
resulting from a “targeted hacker attack," during each
separate 12 month period of this policy beginning with
the effective date of this policy, is $25,000 or the limit
shown on the Declaration page.

The most we will pay in the aggregate under this
Coverage Extension and the policy for all "extra
expense" and loss of "business income" (combined)
during each separate 12 month period of this policy
beginning with the effective date of this policy is
$25,000.

Page 2 of 2
(Version 1.0)

 
50020000560253139053003

HAMM AOA

 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 63 of 102

Page 123
$B300139C

CNA (Ed. 4-14)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
PROTECTIVE SAFEGUARDS

This endorsement modifies insurance provided under the following:
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

SCHEDULE*

Prem. Protective Safeguards
No. licable

Pl Automatic rinkler

Describe any "P-9":

information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.
A. The following is added to the Property Loss Conditions in the Businessowners Special Property Coverage Form:
PROTECTIVE SAFEGUARDS

1. As a condition of this insurance, you are required to maintain the protective devices or services listed in the
Schedule above.

 

$B300139C (Ed. 4 14) : Policy No:

Page 1 of 2 Endorsement No:
Effective Date:

Insured Name:
Copyright CNA All Rights Reserved. Includes copyrighted material of Insurance Services Office, inc., with its permission.
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 64 of 102

Page 124

$B300139C
(Ed. 4-14)

2. The protective safeguards to which this endorsement applies are identified by the following symbols:
a. “P-1" Automatic Sprinkler System, including related supervisory services.
Automatic Sprinkler System means:
(1) Any automatic fire protective or extinguishing system, including connected:
(a) Sprinklers and discharge nozzles;
(b) Ducts, pipes, valves and fittings:
(c) Tanks, their component parts and supports; and
(d) Pumps and private fire protection mains.
(2) When supplied from an automatic fire protective system:
(a) Non-automatic fire protective systems; and
(b) Hydrants, standpipes and outlets.
b, "P-2" Automatic Fire Alarm, protecting the entire building, that is:
(1) Connected to a central station; or
(2) Reporting to a public or private fire alarm station.

c. "P-3" Security Service, with a recording system or watch clock, making hourly rounds covering the entire
building, when the premises are not in actual operation.

d. "P-4" Service Contract, with a privately owned fire department providing fire protection service to the
described premises.

e. "P-5" Automatic Commercial Cooking Exhaust and Extinguishing System, installed on cooking
appliances and having the following components:

(1) Hood;
(2) Grease removal device:
(3) Duct system; and
(4) Wet chemical fire extinguishing equipment.
f. "P-9" The protective system described in the Schedule.

B. The following is added to the EXCLUSIONS section of the BUSINESSOWNERS SPECIAL PROPERTY COVERAGE
FORM:

We will not pay for loss or damages caused by or resulting from fire if, prior to the fire, you:

1. Knew of any suspension or impairment in any protective safeguard listed in the Schedule above and failed to
notify us of that fact; or

2. Failed to maintain any protective safeguard listed in the Schedule above, and over which you had control, in
complete working order.

If part of an Automatic Sprinkler System is shut off due to breakage, leakage, freezing conditions or opening of
sprinkler heads, notification to us will not be necessary if you can restore full protection within 48 hours.

All other terms and conditions of the Policy remain unchanged.

 

This endorsement, which forms a part of and is for attachment to the Policy issued by the designated Insurers, takes effect
on the effective date of said Policy at the hour stated in said Policy, unless another effective date is shown below, and
expires concurrently with said Policy.

$B300139C (Ed. 4-14) Policy No:
Page 2 of 2 Endorsement No:
Effective Date:
insured Name:
Copyright CNA Ali Rights Reserved. Includes copyrighted material of Insurance Services Office, inc., with its permission.

 

 
 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 65 of 102

Page 125

SB-300441-A
Pge (Ed. 01/07)

 

FIDUCIARY LIABILITY COVERAGE FORM

 

THIS IS A CLAIMS MADE COVERAGE FORM. PLEASE READ ALL PROVISIONS AND CONTACT YOUR AGENT IF
YOU HAVE ANY QUESTIONS. THIS INSURANCE APPLIES ONLY TO "WRONGFUL ACTS" THAT OCCUR BETWEEN
THE RETROACTIVE DATE AND THE END OF THE "POLICY PERIOD." THIS INSURANCE APPLIES ONLY TO
"CLAIMS" FIRST MADE AGAINST THE INSURED AFTER THE INCEPTION DATE AND BEFORE THE END OF THE
"POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD AND REPORTED TO US IN
ACCORDANCE WITH THE PROVISIONS OF THIS FORM. UPON TERMINATION OF YOUR POLICY AN AUTOMATIC
EXTENDED REPORTING PERIOD WILL BE PROVIDED, AND A SUPPLEMENTAL EXTENDED REPORTING PERIOD
WILL BE AVAILABLE.

 

Various provisions in this Coverage Form restrict coverage. Read the entire Coverage Form carefully to determine rights,
duties and what is and is not covered.

Throughout this Coverage Form the terms "you" and "your" refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named Insured under this policy." The terms "we," “us” and "our" refer to the
Stock Insurance Company named on the Declarations providing this insurance.

The word "insured" means any person or organization qualifying as such under Section II — Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section II — Definitions.

SECTION I — INSURING AGREEMENTS for under paragraph 1.D. — Supplementary
Payments

A. Coverage
B. Defense

We will pay those sums in excess of the deductible . ;
We have the right and duty to defend all “suits,” even

 

50020000560253139053004

AACA Ta

|

|

and subject to the limits of liability that the Insured
becomes legally obligated to pay as “damages”
because of a claim resulting from a "wrongful act"
provided:

1. The "wrongful act" takes place in the "coverage
territory";

2. The “wrongful act” did not occur before the
Retroactive Date, if any, shown in the
Declarations nor after the end of the "policy
period"; and

3. A “claim” arising out of a "wrongful act" is first
made against an insured, during the “policy
period" or Extended Reporting Period, if
applicable and is reported to us in accordance
with Section VIII, Conditions, paragraph C, Duties
in the event of a "Claim"; and

4. Prior to the inception date of this Coverage Form:

a. The Insured did not give notice to a prior
insurer of a “related claim";

b. The Insured did not give notice to a prior
insurer of any such "wrongful act" or
“interrelated wrongftl act."

No other obligation or liability to pay sums or perform
acls or services is covered unless explicitly provided

SB-300441-A
(Ed. 01/07)

if the allegations are groundless, false or fraudulent.
We shall have the right to appoint counsel and to
make such investigation and defense of a "suit" as we
deem necessary. Alternatively we may, at our option,
give our written consent to the defense of any such
"suit" to the insured. Our obligation to defend any
“suit” or pay any "damages" and "defense expenses"
for any "claim" shall be completely fulfilled and
extinguished if the limit of insurance has been
exhausted by payment of "damages" or "defense
expenses."

Consent To Settle

We shall not settle a "claim" without your written
consent . If you refuse to consent to a settlement or
compromise recommended by us, and acceptable to
the claimant, then the applicable limit of insurance
under this Coverage Form shall be reduced to the
amount for which the "claim" could have been settled
plus all "defense expenses" incurred up to the time
we made our recommendation.

Supplementary Payments

We will pay, with respect to any "claim" or "suit" we
investigate or settle, or any "suit" against an insured
we defend all "defense expenses." These payments

Page 1 of 6
Case 2:20-cv-03360-GAM Document 9-4

are included within and reduce the Limits of
Insurance.

SECTION II - WHO IS AN INSURED
A. If you are designated in the Declarations as:

1. A partnership or joint venture, you are an insured.
Your partners or members are also insureds.

2. A limited liability company, you are an insured.
Your members and managers are also insureds.

3. An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your directors, officers and trustees are
also insureds.

B. Your "plans" and their employees, directors, officers
and trustees are also insureds.

D. Your employees are also insureds, unless otherwise
excluded in this policy.

E. Any organization you newly acquire or form, other
than a partnership, joint venture or limited liability
company, and over which you maintain ownership or
majority interest, will qualify as a Named Insured if no
other similar insurance applies to that organization.
You must notify us of such acquisition or formation as
soon as practicable. However, coverage under this
provision:

1. Is afforded only until the 90th day after you
acquire or form the organization, or until the end
of the "policy period," whichever is earlier; and

2. Does not apply to an offense committed before
you acquired or formed the organization.

No person or organization is an insured with respect to the
conduct of any current or past partnership, joint venture or
limited liability company that is not shown as a Named
Insured in the Declarations.

SECTION Ill — DEFINITIONS

The following defined words shall have
the same meaning throughout this Coverage
Form, whether expressed in the singular
or the plural.

A. "Claim" means:
1. A'suit"; or

2. Awritten demand for monetary or non-monetary
damages made against an insured, arising out of
a "wrongful act,”

B. "Coverage territory" means:

1. The United States of America (including its
territories or possessions) and Puerto Rico; or

2. All parts of the word if the “insured's"
responsibility to pay "damages" is determined in a

SB-300441-A
(Ed. 01/07)

Filed 09/15/20 Page 66 of 102

Page 126

SB-300441-A
(Ed. 01/07)

"suit" on the merits brought in the territory
described in Paragraph 1. above or in a
settlement of a "claim" that we agree to.

"Damages" means sums, settlements, judgments
{including any award of pre-judgment and post-
judgment interest) for which you are legally obligated
to pay on account of a covered "claim." "Damages"
shall not include:

1. Any taxes, sanctions, criminal or civil fines, or
penalties imposed by law other than:

a. The five percent or less or the twenty percent
or less penalty imposed upon an insured as a
Fiduciary under Section 502(i) or 502(I) of
ERISA;

b. Those civil fines or penalties imposed under
42 USC 1320d-5(a) the Health Insurance
Portability and Accountability Act of 1996
provided however that our maximum limit of
insurance for all such fines and penalties
shall be $10,000 in the aggregate, regardless
of the number of "claims" made or insureds
covered under this Coverage Form. This
sublimit of insurance is part of and not in
addition to the limit of insurance set forth on
the Declarations.

2. Any amount for which an "insured person" is
absolved from payment by reason of any
covenant, agreement or court order;

3. Any matters deemed uninsurable under the law
pursuant to which this Policy is construed.

Notwithstanding anything to the contrary above,
"damages" shall include punitive or exemplary
damages, if insurable, to the fullest extent permitted
by any applicable law. Where you reasonably
determine that punitive, exemplary or multiple
damages are insurable under any applicable law, we
shall not challenge that determination of insurability.

“Defense expenses" means all fees charged by
attorneys designated by us, or by you, with our written
consent and all other reasonable and necessary fees,
costs and expenses resuiting from the investigation,
adjustment, defense and appeal of a "claim" if
incurred by us or you with our written consent,
including the costs of appeal, attachment or similar
bonds. We have no obligation to provide such bonds.
"Defense Expenses" shall not include salaries,
wages, fees, overhead or benefit expenses
associated with the directors, officers, and employees
of yours.

"Domestic Partner" means any person qualifying as
such under any federal, state or local laws or under
your employee benefit plans.

"ERISA or any Similar Act" means the Employee
Retirement Income Security Act of 1974, as

Page 2 of 6
50020000560253139053005

LACM A

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 67 of 102

amended, or any similar common or statutory law of
the United States, Canada or their states, territories or
provinces or any other jurisdiction anywhere in the
world.

“Executive officer" means your chairperson, chief
executive officer, president, chief financial officer and
in-house general counsel;

"Insured Persons” means all of those natural person
insureds who are your partners, trustees, members,
managers, “executive officers," directors and
employees

"Interrelated Wrongful Acts" means any "wrongful
acts" which are logicaily or causally connected by
reason of any common fact, circumstance, situation,
transaction or event.

"Pension Plan" means any employee pension
benefit plan as defined in 29 U.S.C. §1002 subject to
regulation under “ERISA or any Similar Act." "Pension
plan" shall not include an excess benefit plan as
defined in 29 U.S.C. §1002 or an employee stock
ownership plan as defined in 26 U.S.C. §4975.

"Plan" means:

a. Any "welfare plan" which was, is now, or
hereafter becomes, sponsored solely by you, or
sponsored jointly by you and a labor organization,
solely for the benefit of your employees;

b. Any "pension plan" which was, on or prior to the
effective date of this Policy, sponsored solely by
you, or sponsored jointly by you and a labor
organization, solely for the benefit of your
employees;

c. Any "pension plan" which, after the effective date
of this Policy, becomes sponsored solely by you,
or jointly by you and a labor organization, solely
for the benefit of your employees, if and to the
extent coverage with respect such "pension pian"
is afforded pursuant to Section XIV.1 of the
General Terms & Conditions of this Policy; or

d. Any government-mandated insurance for workers’
compensation, unemployment, social security or
disability benefits for employees of Named
Company or any Subsidiary.

"Welfare Plan" means any employee welfare benefit
plan as defined in 29 U.S.C. §1002 subject to
regulation under ERISA or any Similar Act. Welfare
Plan shall not include an excess benefit plan as
defined in 29 U.S.C. §1002.,

. "Policy Period" means the period from the effective

date of this Coverage Form to the expiration date
stated on the Declarations, or its earlier cancellation
date.

"Pollutants" means any substance — exhibiting
hazardous characteristics as, is or may be defined or

SB-300441-A
(Ed. 01/07)

Page 127

SB-300441-A
(Ed. 01/07)

identified on any list of hazardous substances issued
by the United States Environmental Protection
Agency or any state or local or foreign counterpart.
"Pollutants" also means, without limitation, any solid,
liquid, gaseous or thermal irritant or contaminant,
including smoke, vapor, soot, fumes, acids, alkalis,
chemicals or waste (including materials to be
recycled, reconditioned or reclaimed), as well as any
air emission, odor, waste water, oil or oil products,
infectious or medical waste, asbestos, or asbestos
products or any noise.

"Related claims" mean all claims arising out of a
single “wrongful act" or arising out of "interrrelated
wrongful acts."

"Suit" means a formal civil, criminal, administrative,
or regulatory proceeding or investigation or an
arbitration against an "insured," including any appeal
therefrom.

“Wrongful act" means any actual or alleged error,
misstatement, misieading statement, act, omission,
neglect or breach of duty by the insureds in the
discharge of their duties in their capacities, or solely
by reason of their status as fiduciaries or
administrators (as defined in "ERISA or any similar
act") of any "plan," including, without limitation:

(i) Counseling employees, beneficiaries or "plan"
participants with respect to any “plans",

(ii) Providing interpretations with respect to any
"plan";
(iii) Handling records in connection with any "plan":

(iv) Enrolling, terminating or canceling employees
under any “plan”; or

(v) Otherwise performing or failing to perform "ERISA
or any similar act" obligations relating to any
“plan.”

SECTION IV— EXTENDED REPORTING PERIOD

A.

If the first Named Insured cancels or non-renews this
Coverage Form or if we decide not to offer any
renewal terms for this Coverage Form, the first
Named Insured shall have the right fo purchase, upon
payment of an additional premium not to exceed
200% of the annual premium for this coverage, an
extension of this Coverage Form for a period of 12
months immediately following the end of the "policy
period," but only with respect to any "wrongful act"
committed before the earlier of the end of the "policy
period".

This period shall be referred to as the Extended
Reporting Period.

As a condition precedent to the right to purchase the
Extended Reporting Period, the total premium for this
Coverage Form must have been paid. The right to
purchase the Extended Reporting Period shall end

Page 3 of 6
D.

Case 2:20-cv-03360-GAM Document 9-4

unless we receive written notice and full payment of
the premium for such period within 30 days after the
end of the "policy period."

If the Extended Reporting Period is purchased, the
entire premium shall be deemed fully earned at its
commencement without any obligation by us to return
any portion thereof.

There is no separate or additional limit of insurance
for the Extended Reporting Period.

SECTION V- LIMIT OF INSURANCE

Your rights and ours are stated in the attached Single
Limit of Insurance Endorsement For Employment
Practices/Fiduciary Liability Coverage Forms

SECTION VI - EXCLUSIONS
A.

Exclusions Applicable to Damages and Defense
Expenses

We will not be liable to pay any "damages" or
“defense expenses" under this Coverage Form in
connection with any "claim" made against an insured:

1. Bodily Injury/Property Damage

For any actual or alleged bodily injury (including
death), sickness, disease of any person, or
damage to or destruction of any tangible property
including loss of use;

2. Violation of Law

For any actual or alleged violation of any law
governing workers’ compensation, unemployment
insurance, social security, disability benefits or
any other similar federal, state or local statutory
or regulatory law or common law anywhere in the
world except the Consolidated Omnibus Budget
Reconciliation Act of 1985 or the Health
Insurance Portability and Accountability Act of
1996 or any amendments to such laws or any
rules or regulations promulgated under such
laws.

3. Pollution

Based upon, directly or indirectly arising out of or
in any way involving: any nuclear reaction,
radiation or contamination, or any actual, alleged
or threatened discharge, release, escape, or
disposal of, or exposure to, "pollutants"; any
request, direction or order that any of the
insureds test for, monitor, clean up, remove,
contain, treat, detoxify, neutralize or in any way
respond to or assess the effect of "pollutants" or
nuclear reaction, radiation or contamination, or
any voluntary decision to do so; or any actual or
alleged property damage, or bodily injury,
sickness, disease or death of any person
resulting from any of the aforementioned matters.

SB-300441-A
(Ed. 01/07)

Filed 09/15/20 Page 68 of 102

Page 128

SB-300441-A
(Ed. 01/07)

Prior Wrongful Acts of Subsidiaries
For:

(a) Any “wrongful act" by an insured of any of
your subsidiaries, or by such subsidiary
occurring before the date such entity became
a subsidiary, or

(b) Any other "wrongful act," whenever
occurring, which, together with a “wrongful
act" described in (a) above, would constitute
“interrelated wrongful acts.”

Assumed Liability

Based upon, directly or indirectly arising out of or
in any way involving the insured’s assumption of
the liability of others in any oral or written contract
or agreement, unless such liability would have
attached to an Insured in the absence of such
agreement.

B. Exclusions Applicable to Non-Monetary Relief

We will not be liable to pay any "damages" under this
Coverage Form that represent:

1. The return or reversion to you of any contribution
or asset of any “pian”;

2. Any costs incurred by an insured to comply with
any order for remedial, preventive, injunctive or
other non-moneiary relief, or to comply with an
agreement to provide such relief;

3. Benefits due or to become due under any "plan,"
or benefits which would be due under any "plan"
if such "plan" complied with all applicable law,
except to the extent that:

i. An “insured person" is legally obligated to
pay such benefits as a personal obligation,
and

ii. Recovery for the benefits is based upon a
covered "wrongful act"; or

4. An employer's contributions owed to a "plan" and
other amounts for which the insureds are legally
obligated to pay by reason of the failure to collect
such contributions.

SECTION VII - CONDITIONS
A. Bankruptcy

Bankruptcy or insolvency of the insured or of the
“insured's" estate will not relieve us of our obligations
under this policy.

Duties In The Event Of A "Claim"

1. If, during the "policy period’ or any Extended
Reporting Period, if applicable, any "claim" is first
made against the “insured,” the insured shall, as

a condition precedent to our obligations under
this Coverage Form, give us written notice as

Page 4 of 6
50020000560253139053006

IATA AA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 69 of 102

soon as practicable but in no event later than
ninety (90) days after the end of the "policy
period” or the Extended Reporting Period, if
applicable.

2. You must:

a. Immediately send us copies of any demands,
notices, summonses or legal papers received
in connection with the "claim":

b. Authorize us to obtain records and other
information; and

c. Cooperate with us in the investigation or
settlement of the "claim" or defense of the
“suit.”

3. No insured shall voluntarily make a payment,
assume any obligation, or incur any expense
without our written consent.

C. Duties in the Event of A "Wrongful Act" That May

Result In A "Claim"

If, during the "policy period," you first become aware
of a specific "wrongful act" which may reasonably
give rise to a future "claim," and during the "policy
period" give written notice to us of:

1. The names of any potential claimants and a
description of the "wrongful act” which forms the
basis of their potential "claim";

2. The identity of the specific insureds allegedly
responsible for such specific "wrongful act";

3. The consequences which have resulted or may
result from such specific "wrongful act";

4. The nature of the potential monetary damages
which may be sought in consequence of such
specific "wrongful act"; and

5. The circumstances by which you first became
aware of such specific "wrongful act".

Then any "claim" otherwise covered pursuant to this
Coverage Form which is subsequently made and
which arises out of such "wrongful act" shall be
deemed to have been first made and reported to us
by you at the time we received such written notice. No
coverage is provided for fees and expenses incurred
prior to the time such notice results in a "claim."

When a "Claim" is Deemed Made
A "claim" shall be deemed made:

1. In the case of a civil, criminal, administrative or
regulatory proceeding or arbitration, on the
earliest of the date of service upon or other
receipt by the insured of a compiaint, indictment,
notice of charge or similar document against the
insured in such proceeding or arbitration;

Page 129

SB-300441-A
(Ed. 01/07)

2. in the case of an investigation, on the earliest of
the date of service upon or other receipt by the
insured of a written notice or subpoena from the
investigating authority identifying such "insured
person” as an individual against whom a forma!
proceeding may be commenced;

3. In the case of a written demand for monetary
damages or non monetary relief, upon the
insured's receipt of such written demand.

E. Other Insurance

The Other Insurance clause, Section H. of the
Common Policy Conditions is deleted and replaced
with the following:

If any "damages" and "defense expenses" resulting
from any "claim" are insured under any other policies,
this Coverage Form shall apply only to the extent the
"damages" and “defense expenses" exceed the
amount paid under such other insurance, whether
such other insurance is stated to be primary,
contributory, excess, contingent or otherwise, unless
such other insurance is written only as specific
excess insurance over this Coverage Form.

Section IV. Estates, Legal Representatives and
Spouses/Domestic Partners

Section L. of the Common Policy Conditions, Transfer
Of Your Rights And Duties Under This Policy, is
deleted in its entirety and replaced as follows:

The estates, heirs, legal representatives, assigns,
spouses and any “domestic partner" of “insured
persons" shall be considered insureds under this
Coverage Form; provided, however, coverage is
afforded to such estates, heirs, legal representatives,
assigns and spouses only for a "claim "arising solely
out of their status as such and, in the case of a
spouse or "domestic partner," where such "claim"
seeks damages from marital community property,
jointly held property or property transferred from the
“insured person" to the spouse or "domestic partner."
No coverage is provided for any act, error or omission
of an estate, heir, legal representative, assign, spouse
or “domestic partner.” All terms and conditions of this
Coverage Form, including without limitation the
deductible applicable to "damages" and "defense
expenses” incurred by the "insured person" shall also
apply to "damages" and "defense expenses" incurred
by such estates, heirs, legal representatives, assigns,
spouses and “domestic partners."

G. No Action Against Us

1. No action shall be taken against us unless, as a
condition precedent, there shall have been full
compliance with all the provisions of this
Coverage Form nor until the amount of your
obligation to pay shall have been finally
determined either by final and nonappealable

SB-300441-A Page 5 of 6
(Ed. 01/07)
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 70 of 102

judgment against you after trial or by written
agreement by you, the claimant and us.

2. No person or organization shall have any right
under this Coverage Form to join us a party to
any "suit" against you to determine your liability,
nor shall we be impleaded by you or your legal
representatives in any such "suit."

H. Transfer Of Rights Of Recovery Against Others To

Us

If the insured has rights to recover all or part of any
payment we have made under this Coverage Form
those rights are transferred to us. The insured must
do nothing after a "claim" is made to impair them. At
our request, the insured will bring "suit" or transfer
those rights to us and help us enforce them.

In no event shall the insured be entitled to recoup
from recoveries any amount to satisfy any deductible
until after all amounts which we are required to pay or
do pay under this Coverage Form are reimbursed to
us.

Transfer Of Duties When Limit Of Insurance Is
Exhausted

1. If we conclude that, based on "claims" which
have been reported to us and to which this
insurance may apply, the limit of insurance is
likely to be exhausted in the payment. of
"damages" or "defense expenses," we will notify
the first named insured, in writing, to that effect;

2. When the limit of insurance has actually been
exhausted by payments of "damages" or
"defense expenses," we will:

a. Notify the first "named insured” in writing, as
soon as practicable, that such limit has been
exhausted and that our obligations under this
Coverage Form shall be deemed completely
fulfilled and extinguished;

b. Initiate, and cooperate in, the transfer of
control, to any appropriate insured, of alll
open "claims" to you; and

c. Take such steps, as we deem appropriate, to
avoid a defauit in, or continue the defense of,
such "claims" until such transfer is

SB-300441-A
(Ed. 01/07)

Page 130

SB-300441-A
(Ed. 01/07)

compieted, provided you are cooperating in
completing such transfer.

3. Upon receipt of such notice, you, must:

a. Cooperate in the transfer of control of
"claims": and

b. Arrange for the defense of such "claim" within
such time period as agreed to between you
and us. Arrangements for the defense of
such "claim" must be made as soon as
practicable.

4. We will take no action with respect to defense for
any "claim" if such "claim" is reported to us after
the applicable limit of insurance is exhausted. It
becomes the your responsibility to arrange
defense for such "claim."

5. You will reimburse us as soon as practicable for
expenses we incur in taking those steps we deem
appropriate in accordance with Paragraph 2.
above.

6. The exhaustion of the applicable limit of
insurance and the resulting end of our duty to
defend will not be affected by our failure to
comply with any of the provisions of this
Condition.

Named Insured Authorization

The insureds agree that the first named insured will
act on behalf of all insureds with respect to giving of
all notice to us (except notices provided in Section VII.
Paragraph B and C), the receipt of notices from us,
the payment of the premiums, the receipt of any
return premiums that may become due under this
Coverage Form, and the acceptance of
endorsements.

Assignment of Interest

Assignment of interest under this Coverage Form
shall not bind us unless its consent is endorsed to this
Coverage Form.

Common Policy Conditions

Unless otherwise stated in this Coverage Form, all of
the terms and conditions of the Businessowners
Common Policy Conditions shall be included and
incorporated into this Coverage Form.

Page 6 of 6

 
50020000560253139053007

UNAM ACA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 71 of 102

Page 131

SB-300449-A
(Ed. 01/07)

CHA

SINGLE LIMIT OF INSURANCE ENDORSEMENT FOR
EMPLOYMENT PRACTICES/FIDUCIARY LIABILITY COVERAGE FORMS

In consideration of the premium paid for this Policy, it is hereby understood and agreed that the following endorsement is
applicable to the Employment Practices Liability and Fiduciary Liability Coverage Forms:

SINGLE LIMIT OF INSURANCE/DEDUCTIBLE
A. The Employment Practices/Fiduciary Liability single

Example No. 1
EPL Deductible: $5,000

limit of insurance shown in the Declarations and
subject to the provisions of the Employment Practices
Liability and Fiduciary Liability Coverage Forms is the
total amount we will pay as "damages" and "defense
expenses" under both the Employment Practices
Liability and Fiduciary Liability Coverage Forms
combined, regardless of the number of insureds,
“claims” made or persons or entities making "claims"
under such Coverage Forms. If "related claims" are
subsequently made against the insured and reported
to us, all such "related claims," whenever made, shall
be considered a single "claim" first made and reported
to us within the "policy period” in which the earliest of
the "related claims" was first made and reported to us.

The Employment Practices/Fiduciary Liability single
limit of insurance shown in the Declarations shall be
our maximum aggregate limit of insurance for all
"damages" and "defense expenses" under the
Employment Practices Liability and Fiduciary Liability
Coverage Forms combined, regardless of the number
of:

1. Insureds;

2. “Claims”;

3. "Damages" or "defense expenses" incurred; or
4. Claimants;

Our obligations under both the Employment Practices
Liability and Fiduciary Liability Coverage Forms, shall
be completely fulfilled and extinguished if the
Employment Practices/Fiduciary Liability single limit of
insurance is exhausted by payment of "damages" or
"defense expenses.”

- We will pay "damages" and "defense expenses" in

excess of the EPL Deductible shown on the
Declarations, up to the applicable Employment
Practices/Fiduciary Liability single limit of insurance.

SB-300449-A
(Ed. 01/07)

Employment Practices/Fiduciary Single Limit of
Insurance: $100,000 ,

"Damages" and "Defense Expenses”: $75,000

The EPL Deductible will be subtracted from the
amount of "damages" and "defense expenses" in
caiculating the amount payable:

$75,000 - $5,000 = $70,000 Amount Payable
Example No, 2
EPL Deductible: $5,000

Employment Practices/Fiduciary Single Limit of
Insurance: $100,000

"Damages" and "Defense Expenses": $120,000
The EPL Deductible will be subtracted from the
amount of "damages" and “defense expenses"
($120,000 - $5,000 = $115,000). Since the amount
of the "damages" and "defense expenses" minus
the EPL Deductible exceeds the Employment
Practices/Fiduciary Liability single limit of
insurance, the policy will pay the full Employment
Practices/Fiduciary Liability Single Limit of
Insurance ($100,000).

D. Subject to Paragraph E. below, we may pay any part

or all of the EPL Deductible amount to effect
settlement of any "claim" and, upon notification of the
action taken, you shall promptly reimburse us for such
part of the EPL Deductible amount as has been paid
by us.

. No deductible applies with respect to any "claim"

against any "insured person" if you are not permitted
to advance “defense expenses" or to indemnify such
"insured person" for "damages" by reason of:

Financial insolvency; or

2. A good faith determination by you that such
payment is not permitted under the broadest
construction of applicable law

Page 1 of 1

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 72 of 102
Page 132

SB-300450-A
CA (Ed. 01/07)

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

 

 

THIS IS A CLAIMS MADE COVERAGE FORM. PLEASE READ ALL PROVISIONS AND CONTACT YOUR AGENT IF
YOU HAVE ANY QUESTIONS. THIS INSURANCE APPLIES ONLY TO "WRONGFUL ACTS" THAT OCCUR BETWEEN
THE RETROACTIVE DATE AND THE END OF THE "POLICY PERIOD.” THIS INSURANCE APPLIES ONLY TO
"CLAIMS" FIRST MADE AGAINST THE INSURED AFTER THE INCEPTION DATE AND BEFORE THE END OF THE
"POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD AND REPORTED TO US IN
ACCORDANCE WITH THE PROVISIONS OF THIS FORM. UPON TERMINATION OF YOUR POLICY AN AUTOMATIC
EXTENDED REPORTING PERIOD WILL BE PROVIDED, AND A SUPPLEMENTAL EXTENDED REPORTING PERIOD
WILL BE AVAILABLE.

 

Various provisions in this Coverage Form restrict coverage. Read the entire Coverage Form carefully to determine rights,
duties and what is and is not covered.

Throughout this Coverage Form the terms "you" and "your" refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as a Named Insured under this policy." The terms "we," "us" and “our" refer to the
Stock Insurance Company named on the Declarations providing this insurance.

The word "insured" means any person or organization qualifying as such under Section II Who Is An Insured.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section Ill Definitions.

SECTION | - INSURING AGREEMENTS No other obligation or liability to pay sums or perform
acts or services is covered unless explicitly provided

A. Coverage for under paragraph 1.D. -Supplementary Payments

We will pay those sums in excess of the deductible

and subject to the limits of liability that the Insured B. Defense

becomes legally obligated to pay as "damages" We have the right and duty to defend all "suits," even if
because of a "claim" resulting from a "wrongful the allegations are groundiess, false or fraudulent. We
employment practice" provided: shall have the right to appoint counsel and to make

such investigation and defense of a "suit" as we deem
necessary. Alternatively we may, at our option, give
our written consent to the defense of any such "suit" to

1. The "wrongful employment practice" takes place in
the "coverage territory";

2. The "wrongful employment practice" did not occur the insured. Our obligation to defend any "suit" or pay
before the Retroactive Date, if any, shown in the any “damages” and "defense expenses" for any
Declarations nor after the end of the “policy "claim" shall be completely fulfilled and extinguished if
period”; and the limit of insurance has been exhausted by payment

. Ls of "damages" or "defense expenses."
3. A "ciaim" arising out of a “wrongful employment

practice" is first made against an insured, during ©. Consent To Settle
the "policy period" or Extended Reporting Period,
if applicable and is reported to us in accordance
with Section VIH, Conditions, paragraph C, Duties
in the event of a "Claim"; and

We shall not settle a "claim" without your written
consent. If you refuse to consent to a settlement or
compromise recommended by us, and acceptable to
the claimant, then the applicable limit of insurance

4. Prior to the inception date of this Coverage Form: under this Coverage Form shall be reduced to the

. . . . amount for which the "claim" could have been settled

a. the Insured did not give notice to a prior plus all "defense expenses" incurred up to the time we
insurer of a "related claim", made our recommendation.

b. the insured did not give notice to a prior D. Supplementary Payments
insurer of any such “wrongful employment
practice" or "interrelated wrongful employment We will pay, with respect to any "claim" or "suit" we
practice." investigate or settle, or any "suit" against an insured
we defend all "defense expenses." These payments
are included within and reduce the Limits of Insurance,

SB-300450-A Page 1 of 7
(Ed. 01/07)

 

 
50020000560253139053008

EAU ANA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 73 of 102

SECTION II - WHO IS AN INSURED

A.

B.

Cc.

If you are designated in the Declarations as:

1. A partnership or joint venture, you are an insured.
Your partners or members are also insureds.

2. A limited liability company, you are an insured.
Your members and managers are also insureds.

3. An organization other than a partnership, joint
venture or limited liability company, you are an
insured. Your "executive officers" and directors
are also insureds.

Your "employees" are also insureds, unless otherwise
excluded in this policy.

Any organization you newly acquire or form, other than
a partnership, joint venture or limited liability company,
and over which you maintain ownership or majority
interest, will qualify as a Named Insured if no other
similar insurance applies to that organization. You
must notify us of such acquisition or formation as soon
as practicable. However, coverage under this
provision:

1. Is afforded only until the 90th day after you
acquire or form the organization, or until the end of
the policy period, whichever is earlier; and

2. Does not apply to an offense committed before
you acquired or formed the organization.

No person or organization is an insured with respect to the
conduct of any current or past partnership, joint venture or
limited liability company that is not shown as a Named
insured in the Declarations.

SECTION III —- DEFINITIONS

The following defined words shall have the same meaning
throughout this Coverage Form, whether expressed in the
singular or the plural.

A.

"Claim" means a "suit" or written demand for monetary
damages against an insured and made by or on behalf
of a natural person who is an "employee" or applicant
for employment for a "wrongful employment practice."

"Coverage territory” means:

1. The United States of America (including its
territories or possessions) and Puerto Rico; or

2. All parts of the world if the insured's responsibility
to pay "damages" is determined in a "suit" on the
merits brought in the territory described in
Paragraph 1. above or in a settlement of a "claim"
that we agree to.

"Damages" means sums (including back pay and
front pay), settlements, judgments (including any
award of pre-judgment and post-judgment interest) for
which you are legally obligated to pay on account of a
covered "claim." "Damages" shall not include:

SB-300450-A
(Ed. 01/07)

Page 133

SB-300450-A
(Ed. 01/07)

1. criminal or civil fines or penalties imposed by law;
2. taxes;

3. liquidated or the multiple portion of any multiplied
damages, amounts which may be deemed
uninsurable under the law pursuant to which this
policy shall be construed;

4. compensation earned by the claimant in the
course of employment but unpaid by the Insured,
including salary, wages, commissions, bonus or
incentive compensation;

5. any amounts for which an Insured is liable due to
breach of any written contract of employment;

6. amounts representing medical or insurance

premiums or benefit claim payments;

7. any amount for which an Insured is absolved from
payment by reason of any covenant, agreement or
court order; or

8. future salary, wages or commissions of a claimant
who is hired, promoted or reinstated to
employment pursuant to a settlement of, order in,
or other resolution of any "claim"

Notwithstanding anything to the contrary above,
"damages" shall include punitive or exemplary
damages, if insurable, to the fullest extent permitted by
any applicable law. Where you reasonably determine
that punitive, exemplary or multiple damages are
insurable under any applicable law, we shall not
challenge that determination of insurability.

"Defense expenses” means all fees charged by
attorneys designated by us, or by you, with our written
consent and all other reasonable and necessary fees,
costs and expenses resulting from the investigation,
adjustment, defense and appeal of a "claim" if incurred
by us or you with our written consent, including the
costs of appeal, attachment or similar bonds. We have
no obligation to provide such bonds. "Defense
Expenses” shall not include salaries, wages, fees,
overhead or benefit expenses associated with the
directors, officers, and employees of yours.

“Domestic Partner" means any person qualifying as
such under any federal, state or local laws or under
your employee benefit plans.

"EEOC Proceeding" means an_ investigative
proceeding before the Equal Employment Opportunity
Commission or an adjudicatory or investigative
proceeding before any similar federal, state or local
government body whose purpose is to address
“wrongful employment practices."

"Employee" means all of your past, present or future
full-time or part-time employees, including seasonal
and temporary employees and employees leased or
loaned to you. "Employee" does not include an
independent contractor.

Page 2 of 7
. "Pollutants"

. “Suit”

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 74 of 102

"ERISA or any Similar Act" means the Employee
Retirement Income Security Act of 1974, as amended,
or any similar common or statutory law of the United
States, Canada or their states, territories or provinces
or any other jurisdiction anywhere in the world.

"Executive officer" means your chairperson, chief
executive officer, president, chief financial officer and
in-house general counsel, and, the director of human
resources or equivalent position:

"Insured Persons" means ail of those natural person
insureds who are your partners, members, managers,
“executive officers,” directors and "employees"

“interrelated Wrongful Employment Practices"
means any "wrongful employment practices" which are
logically or causally connected by reason of any
common fact, circumstance, situation, transaction or
event.

"Policy Period" means the period from the effective
date of this Coverage Form to the expiration date
stated on the Declarations, or its earlier cancellation
date.

means any substance — exhibiting
hazardous characteristics as, is or may be defined or
identified on any list of hazardous substances issued
by the United States Environmental Protection Agency
or any state or local or foreign counterpart. "Pollutants"
also means, without limitation, any solid, liquid,
gaseous or thermai irritant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis, chemicals or
waste {including materials to be recycled,
reconditioned or reciaimed), as well as any air
emission, odor, waste water, oil or oil products,
infectious or medical waste, asbestos, or asbestos
products or any noise.

“Related claims" mean all claims arising out of a
single "wrongful employment practice" or arising out of
“interrelated wrongful employment practices."

means a formal civil, administrative, or
regulatory proceeding (including an "EEOC
Proceeding") or investigation or an arbitration against
an insured, including any appeal therefrom.

"Wrongful Employment Practice" means any actual
or alleged error, misstatement, misleading statement,
act, omission, neglect or breach of duty committed or
attempted by the "insured persons" in their capacity as
such or by you constituting or related to

1. Wrongful dismissal or discharge or termination of
employment, whether actual or constructive;

2. Ermployment-related misrepresentation;

SB-300450-A
(Ed. 01/07)

Page 134

SB-300450-A
(Ed. 01/07)

3. Violation of any federal, state or local laws
(whether common-law or statutory) concerning
employment or discrimination in employment,
including the Americans with Disabilities Act of
1992, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964 and the Civil
Rights Act of 1866;

4. Sexual harassment or other unlawful harassment
in the work place;

5. Wrongful deprivation of career opportunity or
failure to employ or promote;

6. Wrongful discipline of "employees";

7. Retaliation against “employees” for the exercise of
any legally protected right or for engaging in any
legally protected activity;

8. Negligent evaluation of "employees";

9. Failure to adopt adequate workplace or
employment policies and procedures;

10. Employment-related defamation or invasion of
privacy; or

11. Employment-related infliction of

emotional distress.

wrongful

SECTION IV—- EXTENDED REPORTING PERIOD

A.

If the first Named Insured cancels or non-renews this
Coverage Form or if we decide not to offer any
renewal terms for this Coverage Form, the first Named
insured shall have the right to purchase, upon
payment of an additional premium not to exceed 200%
of the annual premium for this coverage, an extension
of this Coverage Form for a period of 12 months
immediately following the end of the "policy period,"
but only with respect to any "wrongful employment
practice” committed before the earlier of the end of the
"policy period",

This period shall be referred to as the Extended
Reporting Period.

As a condition precedent to the right to purchase the
Extended Reporting Period, the total premium for this
Coverage Form must have been paid. The right to
purchase the Extended Reporting Period shall end
unless we receive written notice and full payment of
the premium for such period within 30 days after the
end of the "policy period.”

if the Extended Reporting Period is purchased, the
entire premium shall be deemed fully earned at its
commencement without any obligation by us to return
afy portion thereof.

i here is no separate or additional limit of insurance for
the Extended Reporting Period.

Page 3 of 7

 
50020000560253139053009

AAA

 

Nah

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 75 of 102

SECTION V - LIMIT OF INSURANCE

Your rights and ours are stated in the attached Single
Limit of Insurance Endorsement For Employment
Practices/Fiduciary Liability Coverage Forms

SECTION VI - EXCLUSIONS

A. Exclusions Applicable to Damages and Defense
Expenses

We will not be liable to pay any "damages" or "defense
expenses" under this Coverage Form in connection
with any "claim" made against an insured:

 

 

 

 

1. Bodily Injury/Property Damage

For any actual or alleged bodily injury (including

death), sickness, disease of any person, or

damage to or destruction of any tangible property
including loss of use except that this exclusion
shall not apply to allegations of emotional distress,
humiliation or mental anguish;

2. Violation of Law

Based upon, directly or indirectly arising out of, or

in any way involving any actual or alleged violation

of:

a. (i) "ERISA or any Similar Act," (ii) the
Consolidated Omnibus Budget Reconciliation
Act of 1985 (COBRA), as amended, or (iii)
any other federal, state or local statutory law
or common law anywhere in the world
governing any employee benefit program,
policy, plan or arrangement of any type,
including but not limited to laws governing
retirement or pension benefit programs,
welfare plans, insurance plan, employee stock
option ownership or employee stock purchase
plans or deferred compensation programs;

b. Any law governing workers’ compensation
unemployment insurance, social security,
disability benefits or any other similar federal,
state or local statutory or regulatory law or
common law anywhere in the world;

c. The Occupational Safety and Health Act of
1970 (OSHA), as amended, or any other
federal, state or local statutory or regulatory
law or common law anywhere in the world
governing workplace safety and health;

d. The Fair Labor Standards Act (except the
Equal Pay Act), as amended, or any other
federai, state or local statutory law or common
law anywhere in the world governing wage,
hour and payroli policies;

e. The Workers' Adjustment. and_ Retraining
Notification Act, Public Law 100-379 (1988),
as amended, or any other federal, state or
local statutory or regulatory law or common

SB-300450-A

(Ed. 01/07)

Page 135

SB-300450-A
(Ed. 01/07)

law anywhere in the world governing an
employer's obligation to notify or bargain with
others in advance of any facility closing or
mass layoff.

f. The National Labor Relations Act, as
amended, or any other federal, state or local
statutory or regulatory law or common law
anywhere in the world governing employees'
rights and the employers duties with respect
to unions, bargaining, strikes, boycotts,
picketing, lockouts or collective activities.

However, this exclusion shall not apply to any
"claim" alleging retaliation or wrongful dismissal or
discharge or termination of employment whether
actual or constructive, because of a claimant's
exercise of a right pursuant to any such laws;

Pollution

Based upon, directly or indirectly arising out of or
in any way involving: any nuclear reaction,
radiation or contamination, or any actual, alleged
or threatened discharge, release, escape, or
disposal of, or exposure to, "pollutants"; any
request, direction or order that any of the insureds
test.for, monitor, clean up, remove, contain, treat,
detoxify, neutralize or in any way respond to or
assess the effect of “pollutants” or nuclear
reaction, radiation or contamination, or any
voluntary decision to do so; or any actual or
alleged property damage, or bodily injury,
sickness, disease or death of any person resulting
from any of the aforementioned matters. However,
this exclusion shall not apply to any "claim"
alleging retaliation or wrongful dismissal or
discharge or termination of employment whether
actual or constructive, because of a claimant's
exercise of a right pursuant to any such laws;

Prior Wrongful Acts of Subsidiaries
For:

(a) Any "wrongful employment practice” by an
insured of any of your subsidiaries, or by such
subsidiary occurring before the date such
entity became a subsidiary, or

(b) Any other "wrongful employment practice,"
whenever occurring, which, together with a
“wrongful employment practice” described in
(a) above, would constitute "interrelated
wrongful employment practices."

Assumed Liability

Based upon, directly or indirectly arising out of or
in any way involving the insured's assumption of
the liability of others in any oral or written contract
or agreement, unless such liability would have
attached to an Insured in the absence of such
agreement;

Page 4 of 7

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 76 of 102

B. Exclusions Applicable to Non-Monetary Relief

We will not be liable to pay any "damages" under this
Coverage Form that represent

1. The cost of any non-monetary relief, including
without limitation any costs associated with
compliance with any injunctive relief of any kind or
nature imposed by any judgment or settlement;

2. The costs associated with providing any
reasonable accommodations required by, made
as a result of, or to conform with the requirements
of the Americans With Disabilities Act and any
amendments thereto or any similar federal, state
or local statute, regulation, or common laws;

3. Amounts determined to be owing under an
express contract with or express severance
obligation of yours; however, this exclusion shall
not apply if and to the extent that liability would
have attached to such insured in the absence of
the express contract with or obligation of yours ; or

4. Medical or insurance benefits to which the
claimant allegedly was entitled or would have
been entitled had you provided the claimant with a
continuation or conversion of insurance.

SECTION VII - CONDITIONS
A. Bankruptcy

Bankruptcy or insolvency of the insured or of the
“insured's" estate will not relieve us of our obligations
under this policy.

B. Duties In The Event Of A "Claim"

1. If, during the “policy period’ or any Extended
Reporting Period, if applicable, any "claim" is first
made against the "Insured," the insured shall, as a
condition precedent to our obligations under this
Coverage Form, give us written notice as soon as
practicable but in no event later than ninety (90)
days after the end of the "policy period" or the
Extended Reporting Period, if applicable.

2. You must:

a. Immediately send us copies of any demands,
notices, summonses or legal papers received
in connection with the "claim":

b. Authorize us to obtain records and other
information; and

c. Cooperate with us in the investigation or
settlement of the "claim" or defense of the
"suit,"

3. No insured shall voluntarily make a payment,
assume any obligation, or incur any expense
without our written consent.

SB-300450-A
(Ed. 01/07)

Page 136

SB-300450-A
(Ed. 01/07)

C. Duties in the Event of A "Wrongful Employment

Practice" That May Result In A "Claim"

If, during the "policy period,” you first become aware of
a specific "wrongful employment practice” which may
reasonably give rise to a future "claim," and during the
"policy period" give written notice to us of:

1. The names of any potential claimants and a
description of the "wrongful employment practice"
which forms the basis of their potential "claim";

2. The identity of the specific insureds allegedly
responsible for such — specific "wrongful
employment practice";

3. The consequences which have resulted or may
result from such specific “wrongful employment
practice”;

4. The nature of the potential monetary damages
which may be sought in consequence of such
specific "wrongful employment practice"; and

5. The circumstances by which you first became
aware of such specific “wrongful employment
practice";

Then any "claim" otherwise covered pursuant to this
Coverage Form which is subsequently made and
which arises out of such "wrongful employment
practice" shall be deemed to have been first made and
reported to us by you at the time we received such
written notice. No coverage is provided for fees and
expenses incurred prior to the time such notice results
in a “claim.”

When a "Claim" is Deemed Made
A"claim" shall be deemed made:

1. In the case of a civil, administrative or regulatory
proceeding or arbitration, on the earliest of the
date of service upon or other receipt by the
insured of a complaint, or similar document
against the insured in such proceeding or
arbitration;

2. In the case of an investigation, on the earliest of
the date of service upon or other receipt by the
insured of a written notice or subpoena from the
investigating authority identifying such "insured
person” as an individual against whom a formal
proceeding may be commenced;

3. In the case of a written demand for monetary
damages, upon the insured's receipt of such
written demand.

Other Insurance

The Other Insurance clause, Section H. of the
Common Policy Conditions is deleted and replaced
with the following:

Page 5 of 7

 
50020000560253 139053010

EAC A ANA

@

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 77 of 102

If any "damages" and "defense expenses" resulting
from any "claim" are insured under any other policies,
this Coverage Form shall apply only to the extent the
"damages" and "defense expenses” exceed the
amount paid under such other insurance, whether
such other insurance is stated to be primary,
contributory, excess, contingent or otherwise, unless
such other insurance is written only as specific excess
insurance over this Coverage Form.

Section IV. Estates, Legal Representatives and
Spouses/Domestic Partners

Section L. of the Common Policy Conditions, Transfer
Of Your Rights And Duties Under This Policy, is
deleted in its entirety and replaced as follows:

The estates, heirs, legal representatives, assigns,
spouses and any “domestic partner" of “insured
persons" shall be considered insureds under this
Coverage Form; provided, however, coverage is
afforded to such estates, heirs, legal representatives,
assigns and spouses only for a “claim “arising solely
out of their status as such and, in the case of a spouse
or “domestic partner," where such "claim" seeks
damages from marital community property, jointly held
property or property transferred from the "insured
person" to the spouse or "domestic partner." No
coverage is provided for any act, error or omission of
an estate, heir, legal representative, assign, spouse or
“domestic partner." All terms and conditions of this
Coverage Form, including without limitation the
deductible applicable to "damages" and "defense
expenses” incurred by the "insured person" shall aiso
apply to "damages" and "defense expenses" incurred
by such estates, heirs, legal representatives, assigns,
spouses and "domestic partners.”

No Action Against Us

1. No action shall be taken against us unless, as a
condition precedent, there shall have been full
compliance with all the provisions of this
Coverage Form nor until the amount of your
obligation to pay shall have been finally
determined either by final and nonappealabie
judgment against you after trial or by written
agreement by you, the claimant and us.

2. No person or organization shall have any right
under this Coverage Form to join us a party to any
“suit” against you to determine your liability, nor
shall we be impleaded by you or your legal
representatives in any such "suit."

Transfer Of Rights Of Recovery Against Others To
Us

If the insured has rights to recover all or part of any
payment we have made under this Coverage Form
those rights are transferred to us. The insured must do
nothing after a "claim" is made to impair them. At our

SB-300450-A
(Ed. 01/07)

Page 137

SB-300450-A
(Ed. 01/07)

request, the insured will bring "suit" or transfer those
rights to us and help us enforce them.

In no event shall the insured be entitled to recoup from
recoveries any amount to satisfy any deductible until
after all amounts which we are required to pay or do
pay under this Coverage Form are reimbursed to us.

Transfer Of Duties When Limit Of Insurance Is
Exhausted

1. If we conclude that, based on "claims" which have
been reported to us and to which this insurance
may apply, the limit of insurance is likely to be
exhausted in the payment of "damages" or
“defense expenses," we will notify the first named
insured, in writing, to that effect;

2. When the limit of insurance has actually been
exhausted by payments of "damages" or "defense
expenses," we will:

a. Notify the first named insured in writing, as
soon as practicable, that such limit has been
exhausted and that our obligations under this
Coverage Form shall be deemed completely
fulfilled and extinguished;

b. Initiate, and cooperate in, the transfer of
control, to any appropriate insured, of all open
“claims” to you; and

c. Take such steps, as we deem appropriate, to
avoid a default in, or continue the defense of,
such "claims" until such transfer is completed,
provided you are cooperating in completing
such transfer.

3. Upon receipt of such notice, you must:

a. Cooperate in the transfer of control of
"claims"; and

b. Arrange for the defense of such "claim" within
such time period as agreed to between you
and us. Arrangements for the defense of such
“claim" must be made as soon as practicable.

4. We will take no action with respect to defense for
any "claim" if such "claim" is reported to us after
the applicable limit of insurance is exhausted. It
becomes your responsibility to arrange defense
for such "claim."

5. You will reimburse us as soon as practicable for
expenses we incur in taking those steps we deem
appropriate in accordance with Paragraph 2.
above.

6. The exhaustion of the applicable limit of insurance
and the resulting end of our duty to defend will not
be affected by our failure to comply with any of the
provisions of this Condition.

Page 6 of 7

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 78 of 102

Named Insured Authorization

The insureds agree that the first named insured will act
on behalf of all insureds with respect to giving of all
notice to us (except notices provided in Section VIL
Paragraph B and C), the receipt of notices from us, the
payment of the premiums, the receipt of any return
premiums that may become due under this Coverage
Form, and the acceptance of endorsements.

SB-300450-A
(Ed. 01/07)

Page 138

SB-300450-A
(Ed. 01/07)

K. Assignment of interest

Assignment of interest under this Coverage Form shall
not bind us unless its consent is endorsed to this
Coverage Form.

Common Policy Conditions

Unless otherwise stated in this Coverage Form, all of
the terms and conditions of the Business Owners
Common Policy Conditions Endorsement shall be
included and incorporated into this Coverage Form.

Page 7 of 7

 
50020000560253139053011

ECMO TA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 79 of 102

CNA

Page 139

SB-300456-A
(Ed. 07/07)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONCURRENT CAUSATION, EARTH MOVEMENT & WATER EXCLUSION
CHANGES

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

A. Section B. EXCLUSIONS the first paragraph of B.1. is
deleted in its entirety and replaced by the following:

1.

We will not pay for loss or damage directly or
indirectly caused by or resulting from any of the
following regardless of: (a) the causes of the
excluded event; or (b) other causes of the loss; or
(c) any other causes or events, whether or not
insured under this Policy, which may have
contributed concurrently or in any sequence with
the excluded event to produce the loss; or (d)
whether the event occurred suddenly or gradually,
involved isolated or widespread damage, arose
from natural or external forces or acts or
omissions of man, or occurred as a result of any
combination of any of the following:

B. Section B. EXCLUSIONS exclusion B.1.b. Earth
Movement deleted in its entirety and replaced by the
following:

b. Earth Movement

SB-300456-A

(1) Earthquake, including any earth sinking, rising
or shifting related to such event;

(2) Landslide, including any earth sinking, rising
or shifting related to such event;

(3) Mine subsidence, meaning subsidence of a
man-made mine, whether or not mining
activity has ceased;

(4) Earth sinking (other than sinkhole collapse),
rising or shifting, including soil conditions
which cause settling, cracking or other
disarrangement of foundations or other parts
of realty. Soil conditions include contraction,
expansion, freezing, thawing, — erosion,
improperly compacted soli and the action of
water under the ground surface.

Also, Earth Movement, as described in (1) through
(4) applies to acts or omissions of man or any
other cause or combination of causes listed
above. But if Earth Movement, as described in (1)
through (4) above, results in fire or explosion, and
such resulting loss or damage is not otherwise
excluded, we will pay for the loss or damage
caused by that fire or explosion.

(5) Volcanic eruption, explosion or effusion. But if
voicanic eruption, explosion or effusion results
in fire, building glass breakage or Volcanic

(Ed. 07/07)

Includes copyrighted matorial of Insurance Sorvicos Office, inc., with its pormission.

Action, and such resulting loss or damage is
not otherwise excluded, we will pay for the
loss or damage caused by that fire, building
glass breakage or Volcanic Action.

Volcanic action means direct loss or damage
resulting from the eruption of a volcano when
the loss or damage is caused by:

(a) Airborne volcanic blast or airborne shock
waves;

(b) Ash, dust or particulate matter; or
(c) Lava flow.

All volcanic eruptions that occur within any
168 hour period will constitute a single
occurrence.

Volcanic action does not include the cost to
remove ash, dust or particulate matter that
does not cause direct physical loss or
damage to the Covered Property.

C. Section B. EXCLUSIONS exclusion B.1.g. Water is
deleted in its entirety and replaced by the following:

g. Water

(1) "Flood," surface water, waves, tides, tidal
waves, overflow of any body of water,
including release of water held by a dam, levy
or dike or by a water or flood contro! device,
or their spray, all whether driven by wind or
not;

(2) Mudslide or mudfiow;

(3) Water or sewage that backs up or overflows
from a sewer, drain or sump; or

(4) Water under the ground surface pressing on,
or flowing or seeping through:

(a) Foundations, walls, floors or paved
surfaces;

(b) Basements, whether paved or not; or

(c) Doors, windows or other openings.

But if water, as described in g.(1) through g.(4) above,
results in fire, explosion, or sprinkler leakage not
otherwise exciuded, we will pay for the loss or damage
caused by that fire, explosion, or sprinkler leakage.

Page 1 of 2
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 80 of 102

D. Wherever the word "flood" appears in the Commercial
Property Coverage Part, it is amended to a defined
term, as per the following, and is added to the
Definitions section of each applicable coverage part.

"Flood" means a general and temporary condition of
partial or complete inundation of normally dry land

Page 140

SB-300456-A
(Ed. 07/07)

areas, whether caused by natural occurrences, acts or
omissions of man or any other cause or combination of
causes.

All flooding in a continuous or protracted event will
constitute a single flood.

SB-300456-A Includes copyrighted material of Insurance Services Office, Inc., with ils permigsion. Page 2 of 2

(Ed. 07/07)

 
50020000560253139053012

IATA NA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 81 of 102

CNA

Page 141

SB-300596-A
(Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
IDENTITY THEFT/RECOVERY SERVICES ENDORSEMENT

IDENTITY THEFT/RECOVERY CASE MANAGEMENT SERVICE AND EXPENSE
REIMBURSEMENT

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following changes apply to the Businessowners
Special Property Coverage Form:

A.

IDENTITY RECOVERY COVERAGE

The following is added to Paragraph 5. Additional
Coverages:

We will provide the Case Management Service and
Expense Reimbursement Coverage indicated below if
all of the following requirements are met:

1. There has been an "identity theft" involving the
personal identity of an "identity recovery insured"
under this policy; and

2. Such "identity theft’ is first discovered by the
“identity recovery insured" during the policy period
for which this Identity Recovery coverage is
applicable; and

3. Such "identity theft" is reported to us as soon as
practicable but in no event later than 60 days after
it is first discovered by the “identity recovery
insured.”

if all three of the requirements listed above have been
met, then we will provide the following to the "identity
recovery insured":

1. Case Management Service

Services of an "identity recovery case manager"
as needed to respond to the "identity theft"; and

2. Expense Reimbursement

Reimbursement of necessary and reasonable
"identity recovery expenses" incurred as a direct
result of the "identity theft."

This coverage is additional insurance.
EXCLUSIONS

The following additional exclusions are added to
Section B. - Exclusions and apply to this coverage:

We do not cover loss or expense arising from any of
the following:
1. Theft of a professional or business identity.

2. Any fraudulent, dishonest or criminal act by an
"identity recovery insured," or any person aiding or
abetting an "identity recovery insured,” or by any

SB-300598-A
(Ed. 01/08)

authorized representative of an "identity recovery
insured,” whether acting alone or in collusion with
others, However, this exclusion shall not apply to
the interests of an "insured" who has no
knowledge of or involvement in such fraud,
dishonesty or criminal act.

Loss other than "identity recovery expenses."

An “identity theft" that is first discovered by the
“identity recovery insured" prior to or after the
policy period for which this coverage applies. This
exciusion applies whether or not such "identity
theft" began or continued during the period of
coverage.

An "identity theft" that is not reported to us within
60 days after it is first discovered by the "identity
recovery insured."

An "identity theft" that is not reported in writing to
the police.

C. LIMITS OF INSURANCE

1.

Case Management Service is available as needed
for any one "identity theft" for up to 12 consecutive
months from the inception of the service.
Expenses we incur to provide Case Management
Service do not reduce the amount of limit available
for Expense Reimbursement coverage.

Expense Reimbursement coverage is subject to a
limit of $25,000 annual aggregate per "identity
recovery insured." Regardless of the number of
claims, this limit is the most we will pay for the
total of all loss or expense arising out of all
“identity thefts" to any one "identity recovery
insured" which are first discovered by the "identity
recovery insured" during a 12-month period
starting with the beginning of the present annual
policy period. I an “identity theft" is first
discovered in one policy period and continues into
other policy periods, all loss and expense arising
from such “identity theft" will be subject to the
aggregate limit applicable to the policy period
when the "identity theft" was first discovered.

a. Legal costs as provided under paragraph d. of
the definition of "identity recovery expenses"
are part of, and not in addition to the Expense
Reimbursement coverage iimit.

Page 1 of 3

 
Case 2:20-cv-03360-GAM Document 9-4

b. Lost Wages and Child and Elder Care
Expenses as provided under paragraphs e.
and f. of the definition of “identity recovery
insured” are jointly subject to a sublimit of
$250. per day, not to exceed $5,000. in total.
This sublimit is part of, and not in addition to
the Expense Reimbursement coverage limit.
Coverage is limited to lost wages and
expenses incurred within 12 months after the
first discovery of the "identity theft’ by the
“identity recovery insured."

c. Mental Health Counseling as provided under
paragraph g. of the definition of “identity
recovery expenses" is subject to a sublimit of
$1,000. This sublimit is part of, and not in
addition to the Expense Reimbursement
coverage limit. Coverage is limited to
counseling that takes place within 12 months
after the first discovery of the "identity theft"
by the "identity recovery insured."

D. DEDUCTIBLE

Case Management Service is not subject to a
deductible.

Expense Reimbursement coverage is subject to a
deductible of $250. Any one “identity recovery
insured" shall be responsible for only one deductible
under this Identity Recovery Coverage during any one
policy period.

E. CONDITIONS

The following additional conditions are added to
Section F. - Commercial Property Conditions and
apply to this coverage:

1. Assistance and Claims

For assistance, the “identity recovery insured"
should call the Identity Recovery Help Line at 1-
877-CNA-ASAP (1-877-262-2727) CNA Claims.

The Identity Recovery Help Line can provide the
“identity recovery insured" with:

a. Information and advice for how to respond to
a possible "identity theft"; and

b. Instructions for how to submit a service
request for Case Management Service and/or
a claim form for Expense Reimbursement
Coverage.

In some cases, we may provide Case
Management services at our expense to an
"identity recovery insured" prior to a determination
that a covered "identity theft" has occurred. Our
provision of such services is not an admission of
liability under the policy. We reserve the right to
deny further coverage or service if, after
investigation, we determine that a covered
"identity theft" has not occurred.

SB-300596-A
(Ed. 01/08)

Filed 09/15/20 Page 82 of 102

Page 142

SB-300596-A
(Ed. 01/08)

As respects Expense Reimbursement coverage,
the “identity recovery insured" must send to us
within 60 days after our request, receipts, bills or
other records that support his or her claim for
"identity recovery expenses."

Services

The following conditions apply as respects any
services provided by us or our designees to any
“identity recovery insured" under __ this
endorsement:

a. Our ability to provide helpful services in the
event of an “identity theft" depends on the
cooperation, permission and assistance of the
“identity recovery insured."

b. All services may not be available or applicable
to all individuals. For example, "identity
recovery insureds” who are minors or foreign
nationals may not have credit records that can
be provided or monitored. Service in Canada
will be different from service in the United
States and Puerto Rico in accordance with
local conditions.

c. We do not warrant or guarantee that our
services will end or eliminate all problems
associated with an "identity theft" or prevent
future "identity thefts."

Computer Security

It is the responsibility of each "identity recovery
insured” to use and maintain his or her computer
system security, including personal firewalls, anti-
virus software and proper disposal of used hard
drives.

DEFINITIONS

With respect to the provisions of this endorsement
only, the following definitions are added to Section G.
— Property Definitions:

1.

"Identity Recovery Case Manager" means one or
more individuals assigned by us to assist an
“identity recovery insured" with communications
we deem necessary for re-establishing the
integrity of the personal identity of the "identity
recovery insured.” This includes, with the
permission and cooperation of the "identity
recovery insured," written and telephone
communications with law enforcement authorities,
governmental agencies, credit agencies and
individual creditors and businesses,

"Identity Theft" means the fraudulent use of the
social security number or other method of
identifying an “identity recovery insured." This
includes fraudulently using the personal identity of
an "identity recovery insured” to establish credit
accounts, secure loans, enter into contracts or
commit crimes.

Page 2 of 3
50020000560253139053013

HAIKU TAA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 83 of 102

“Identity theft" does not include the fraudulent
use of a business name, d/b/a/ or any other
method of identifying a business activity.

"Identity theft" does not include the unauthorized
use of a valid credit card, credit account or bank
account. However, "identity theft" does include
the fraudulent alteration of account profile
information, such as the address to which
statements are sent.

"Identity Recovery Expenses" means the
following when they are reasonable and
necessary expenses that are incurred in the
United States or Canada as a direct result of an
“identity theft":

a. Costs for re-filing applications for loans,
grants or other credit instruments that are
rejected solely as a result of an "identity theft."

b. Costs for notarizing affidavits or other similar
documents, long distance telephone calls and
postage solely as a result of your efforts to
report an “identity theft" or amend or rectify
records as to your true name or identity as a
result of an “identity theft."

c. Costs for up to twelve (12) credit reports from
established credit bureaus dated within 12
months after your knowledge or discovery of
an "identity theft."

d. Legal Costs

Fees and expenses for an attorney approved
by us for:

(1) Defending any civil suit brought against
an "identity recovery insured" by a
creditor or collection agency or entity
acting on behalf of a creditor for non-
payment of goods or services or default
on a ioan as a result of an “identity theft";
and

(2) Removing any civil judgment wrongfully

entered against an "identity recovery
insured" as a result of the “identity theft."

SB-300596-A
(Ed. 01/08)

Page 143

SB-300596-A
(Ed. 01/08)

e. Lost Wages

Actual lost wages of the “identity recovery
insured" for time reasonable and necessarily
taken away from work and away from the
work premises. Time away from work
includes partial or whole work days. Actual
lost wages may include payment for vacation
days, discretionary days, floating holidays and
paid personal days. Actual lost wages does
not include sick days or any loss arising from
time taken away from self employment.
Necessary time off does not include time off
to do tasks that could reasonable have been
done during non-working hours.

f. Child and Elder Care Expenses

Actual costs for supervision of children or
elderly or infirm relatives or dependents of the
"identity recovery insured" during time
reasonable and necessarily taken away from
such supervision. Such care must be
provided by a professional care provider who
is not a relative of the “identity recovery
insured.”

g. Mental Health Counseling

Actual costs for counseling from a licensed
mental health professional. Such care must
be provided by a professional care provider
who is not a relative of the "identity recovery
insured,”

“Identity Recovery Insured" means the
following:

a. The owner of the entity insured under this
policy who meets any of the following criteria:

(1) A sole proprietor of the insured entity;
(2) A partner in the insured entity; or

(3) An individual having an ownership
position of 20% or more of the insured
entity.

Page 3 of 3

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 84 of 102

Page 144
SB-300602-A

CNA (Ed. 04/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

TENANTS IMPROVEMENTS AND BETTERMENTS FOR
BUILDING COVERAGE

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to the Businessowners (10) Your leasehold interest in improvements and
Special Property Coverage Form: betterments which are not damaged or destroyed,

but which you lose because your lease is

1. Paragraph A.1.a.(9) and (10) are added to the cancelled by the lessor as a result of damage to

Ranessowners Special Property Coverage Form as the building from a Covered Cause of Loss. When
ollows:

(9) Your use interest as tenant in improvements and mis ost in the i wll catoulate tne value of your
betterments. Improvements and betterments are Meee ne wmprovements and betterments as

fixtures, alterations, installations or additions: though they had been damaged or destroyed and
(a) Made a part of the building or structure you not repaired or replaced promptly, as provided In

occupy or lease but do not own: and the Valuation Loss Condition.
(b) You acquired or made at your expense but 2. Paragraphs A.1.b. (3) and (5) of the Businessowners

are not permitted to remove. ‘topo Coverage Form are deleted and do

SB-300602-A Page 1 of 4

(Ed, 01/08)

 
§0020000560253139053014

UAT

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 85 of 102

Page 145

SB300618D
(Ed. 6-16)

CAA

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
CHOICE EXTRA ENDORSEMENT
This endorsement modifies insurance provided under the following:

BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM
BUSINESS INCOME AND EXTRA EXPENSE

SUMMARY OF COVERAGES AND LIMITS

The following is a summary of the Coverages and Limits provided by this Choice Extra Endorsement. No coverage is
provided by this summary. Please refer to the pertinent provisions herein to review coverages and limits.

Coverage

Accounts Receivable

Back up of Sewer & Drains

Brands or Labels

Debris Removal

Extended Business Income

Business Income — Mobile Operations Vehicle
Business Income — Newly Acquired Constructed Property
Business Income — Dependent Property

Business Personal Property at Unnamed Locations
Claim Data Expense

Computer Fraud

Deferred Payments

Electronic Data Processing Equipment (On Premises)
Electronic Data Processing (Off Premises)
Emergency Management

Emergency Vacating Expenses

Employee Dishonesty

Fine Arts

Franchise Agreement — Property Upgrade Extension
Ingress/Egress

Limited Building Coverage — Tenant Obligation

Lost Key Consequential Loss

Newly Acquired or Constructed Business Personal Property
Ordinance or Law — Demolition & Increased Cost of Construction
Ordinance or Law — Increased Period of Restoration
Outdoor Trees, Shrubs, Plants and Lawns

Outdoor Signs

Spoilage

Unauthorized Business Credit/Debit Card Use

Utility Services — Direct Damage

Utility Services — Time Element

Valuable Papers and Records

Limit

Additional $100,000

Incl. in Blanket Limit of $250,000
Up to Business Personal Property Limit
Incl. in Blanket Limit of $250,000
Additional 90 days

$75,000

Additional $250,000

Additional $15,000

$25,000

Additional $5,000

$5,000

$15,000

Incl. in Blanket Limit of $250,000
Additional $25,000

$25,000

$10,000

Incl. in Blanket Limit of $250,000
Incl. in Blanket Limit of $250,000
Up to $100,000

$50,000

$5,000

$500

Additional $250,000

incl. in Blanket Limit of $250,000
Additional $25,000

Incl. in Blanket Limit of $250,000
Incl. in Blanket Limit of $250,000
Incl. in Blanket Limit of $250,000
$5,000

$10,000

$10,000

Incl. in Blanket Limit of $250,000

 

$B300618D (Ed. 6-16)
Page 1 of 12

Copyright, CNA All Righis Reserved.
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 86 of 102
Page 146

SB300618D
CHA (Ed. 6-16)

The BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM, BUSINESS INCOME AND EXTRA EXPENSE,
ADDITIONAL COVERAGES AND COVERAGE EXTENSIONS are changed as follows:

1. The following Additional Coverage is added:
a. Blanket Coverage Limit of Insurance

We will pay up to $250,000 in any one occurrence as a Blanket Coverage Limit of Insurance to apply at each
described premises, unless a higher limit is shown in the Declarations, to apply in any one occurrence for the
coverages described in this section, items 1-10, caused by a Covered Cause of Loss.

You may apportion this Limit among these coverages as you choose.

This coverage — Blanket Coverage Limit of Insurance is in addition to any other Limits of Insurance that may be
provided by this policy for these coverages.

If specific coverage is shown in the Declarations as applying to any coverages or property also subject to this
Blanket Coverage Limit of Insurance, then the Blanket Coverage Limit of Insurance will apply in excess of the
specific limits of insurance and any deductible applying to them.

1. Back-Up of Sewers & Drains

Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:

a. We will pay for loss or damage to covered property caused by water that backs up or overflows from a
sewer, Crain, sump, or from water that overflows due to the failure of a sump pump, sump pump well, or
any other type of system designed to remove subsurface water from the foundation area, subject to the
following limitations:

1. We will not pay for loss or damage under this Additional Coverage caused by the emanation of water
from a sewer or drain, sump, sump pump, sump pump well, or any other type of system designed to
remove subsurface water from the foundation area, that itself caused by, or is the result of:

(i) "Flood," surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all
whether driven by wind or not;

(ii) Mudslide or mudflow.

2. The most we will pay for direct physical damage is the limit of insurance shown in the Declarations
for Sewer or Drain Back Up.

b. With respect to otherwise covered Business Income and Extra Expense, loss or damage to covered
property caused by water that backs up from a sewer or drain, will be considered a Covered Cause of
Loss.

c. Exclusion B.1.g. (3) of the Businessowners Special Property Coverage Form does not apply to this
Additional Coverage.

2. Debris Removal

Within the Bianket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:

a. We will pay your expense to remove debris of Covered Property, other than outdoor trees, shrubs, plants
and lawns as described in the Outdoor Trees, Shrubs, Plants and Lawns Coverage Extension.

This coverage is subject to the provisions of the Debris Removal Coverage Form SB-146806.
3. Electronic Data Processing

Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:

a. We will pay for loss or damage to your Electronic Data Processing Equipment (Electronic Data and
Media) at the described premises, as shown below:

 

$B300618D (Ed. 6-16)
Page 2 of 12

Copyright, CNA Ail Rights Reserved.

 
50020000560253139053015

UAC

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 87 of 102

CNA

Page 147

SB300618D
(Ed. 6-16)

1. Direct physical loss of or damage to your "electronic data processing equipment" caused by or
resulting from a Covered Cause of Loss; and

2. Direct physical loss of or damage to your "electronic media and data" caused by or resulting from a
Covered Cause of Loss.

This coverage is subject to the provisions of the Electronic Data Processing Equipment and Electronic Media
and Data (EDP Coverage Form) SB-146827.

 

4. Employee Dishonesty
Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:
a. We will pay for loss of or damage to Business Personal Property resulting directly from "Employee

Dishonesty."

We will pay for loss or damage you sustain through acts committed or events occurring during the Policy

Period. Regardiess of the number of years this insurance remains in force or the number of premiums

paid, no Limit of Insurance cumulates from year to year or period to period.

This coverage is subject to the provisions of the Employee Dishonesty Coverage Form SB-146807.

5. Fine Arts
Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:
a. We will pay for direct physical loss of or damage to "fine arts" which are owned by:

1. You; or

2. Others and in your care, custody or control;

Caused by or resulting from a Covered Cause of Loss, including while on exhibit, or in transit, anywhere

within the Coverage Territory.

This coverage is subject to the provisions of the Fine Arts Coverage Form SB-146809.

6. Ordinance or Law
Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:
a. In the event of damage by a Covered Cause of Loss to a building that is Covered Property, we will pay
for:

1. Demolition cost, meaning the cost to demolish and clear the site of undamaged parts of the same
building as a consequence of enforcement of the minimum requirements of any ordinance or law that
required demolition of such undamaged property; and

2. The increased cost of construction, meaning the increased cost to repair, rebuild or reconstruct the
property as a consequence of enforcement of the minimum requirements of any ordinance or law.
This increased cost of construction coverage applies only if:

a. The building is insured for replacement cost:
b. The building is repaired, rebuilt or reconstructed; and
c. The repaired, rebuilt or reconstructed building is intended for similar occupancy as the current
building, unless otherwise required by zoning or land use ordinance or law.
This coverage is subject to the provisions of the Ordinance or Law Coverage Form SB-146814.
$B300618D (Ed. 6-16)
Page 3 of 12

Copyright, CNA All Rights Reserved.

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 88 of 102

Page 148
SB300618D

CHA (Ed. 6-16)

7. Outdoor Signs

Within the Blanket Coverage limit of insurance, we will pay for joss or damage to covered property as shown
below:

a. We will pay for direct physical loss of or damage to outdoor signs attached to the building or on or within
1,000 feet of the described premises.

This coverage is subject to the provisions of the Outdoor Signs Coverage Form SB-146835.
8. Outdoor Trees, Shrubs, Plants and Lawns

Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:

a. We will pay for direct physical loss of or damage to outdoor trees, shrubs, plants (other than "stock" of
trees, shrubs or plants) and lawns located at the described premises caused by or resulting from a
Covered Cause of Loss).

This coverage is subject to the provisions of the Outdoor Trees, Shrubs, Plants and Lawns coverage form
SB-146815,

9. Spoilage Coverage

Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:

a. We will pay for direct physical loss of or damage to Perishable Stock caused by or resulting from a
covered cause of loss described in Paragraph 2. below and not excluded in Paragraph 3. below.

1. This Coverage Extension does not apply to Perishable Stock while located:
a. On Buildings;
b. In the open; or
c. In vehicles.
2. With respect to this Coverage Extension, covered cause of loss means the following:
a. Breakdown or Contamination, meaning:

1. Change in temperature or humidity resulting from mechanical breakdown or failure of
refrigerating, cooling or humidity contro! apparatus or equipment, only while such equipment
or apparatus is at the described premises; or

2. Contamination by a refrigerant, only while the refrigerating apparatus or equipment is at the
described premises shown in the schedule: or

b. Power Outage, meaning change in temperature or humidity resulting from complete or partial
interruption of electrical power, either on or off the described premises, due to conditions beyond
your control.

3. The following exclusions apply to this Coverage Extension:

a. We will not pay for loss or damage caused directly or indirectly by any of the following,
regardless of any other cause or event that contributes concurrently or in any sequence to the
loss:

1. Manual disconnecting of any refrigeration, cooling, heating or humidity control system from
the source of electric power;

2. Terminating of electric power due to throwing or turning off any switch or other device usual
to the shutting off of clectric power, on the premises shown in the schedule above: ur

3. Intentional decision of any electric utility company or other source of electric power not to
provide sufficient power or the inability to such company or source to provide sufficient

 

SB300618D (Ed. 6-16)
Page 4 of 12

Copyright, CNA All Rights Reserved.

 
50020000560253139053016

FAUNA NA

 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 89 of 102
Page 149

SB300618D
(Ed. 6-16)

power, due to lack of fuel, governmental order or lack of generating capacity to mthe
demand.

b. In addition, the following exclusions, found in the Businessowners Special Property Coverage
Form, also apply to this coverage extension:

(1) Paragraph B.1.b. Earth Movement:

(2) Paragraph B.1.c. Governmental Action:
(3) Paragraph B.1.d. Nuclear Hazard:

(4) Paragraph B.1.f. War and Military Action;
(5) Paragraph B.1.g. Water; and

(6) Paragraph B.1.h. Neglect.

No other exclusions in Paragraph B. Exclusions apply to this Coverage Extension. However, if
any exclusions are added by endorsement to this Policy, such exclusions will apply to this
Coverage Extension.

c. With respect to this Coverage Extension, Perishable Stock means personal property;

1. Maintained under controlled conditions for its preservation; and

2. Susceptible to loss or damage if the controlled temperature or humidity conditions change.
d. Under this Coverage Extension, the following coverages also apply:

1. Ciaim Mitigation Expense

We will pay the reasonable expenses you incur to prevent or reduce loss or damage to the
extent that such loss or damage is reduced, but such payment will not increase the
applicable Limit of Insurance.

2. Clean-up and Disposal

We will pay your expenses to clean up and dispose of spoiled Covered Property. Payment
for Clean-up and Disposal is included within the Blanket Limit of Insurance shown in
Paragraph 1.a. above.

e. With respect to otherwise covered Business Income and Extra Expense, loss or damage to
covered property caused by Spoilage will be considered a Covered Cause of Loss.

f. The most we will pay for loss or damage under this Coverage Extension in any one occurrence,
and any applicable Business Income and/or Extra Expense loss that results, is the Blanket Limit
of Insurance shown in Paragraph 1.a. above. ,

10. Valuable Papers

Within the Blanket Coverage limit of Insurance, we will pay for loss or damage to covered property as shown
below:

We will pay for direct physical loss of or damage to "valuable papers and records" that:

a. You own; or

b. Are owned by others, but in your care, custody or control:

caused by or resulting from a Covered Cause of loss.

This coverage is subject to the provisions of the Valuable Papers Coverage Form SB-146838.
2. The following Additional Coverages are changed:

a. The limit applicable to the Additional Coverage — Claim Data Expense referenced in Paragraph 3. of the Claim
Data Expense coverage form is increased by $5,000.

 

SB300618D (Ed. 6-16)
Page 5 of 12

Copyright, CNA All Rights Reserved.

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20. Page 90 of 102
Page 150

$B300618D
CVA (Ed. 6-16)

b. With respect to Extended Business Income, the time frame referenced in Paragraph 3.b.(2) of the Business
Income and Extra Expense coverage form is increased by an additional 90 consecutive days.

c. The limit applicable to the Additional Coverage — Newly Acquired or Constructed Property for Business
Personal Property referenced in Paragraph 2.b. of the Newly Acquired or Constructed Property coverage form, is
increased by $250,000.

d. With respect to the Additional Coverage — Ordinance or Law, coverage is extended to include tenant's
improvements and betterments as described in Paragraph A.1.b.(3) of the Businessowners Special Property
Coverage form, if:

1. You are a tenant; and
2. A limit of insurance is shown in the Declarations for Business Personal Property at the described premises.
3. The following Additional Coverages are added:
a. Deferred Payments

We will reimburse you for payments you are unable to collect due to direct physical loss or damage resulting from
a Covered Cause of Loss to Covered Property sold by you on an installment or other deferred payment basis after
it has been delivered to your customer or while still at one of your covered premises. The most we will pay under
this Additional Coverage is the lesser of your financial interest in such property or $15,000 in any one occurrence.

b. Lost Key Consequential Loss

1. We will pay for consequential loss to keys and locks if a master or grand master key is lost or damaged from
a Covered Cause of Loss. We will pay for:

a. The actual cost of keys, and
b. Adjustment of locks to accept new keys, or
c. If required, new locks including cost of their installation.

2. Loss or damage must be caused by or result from a Covered Cause of Loss including mysterious
disappearance.

3. The most we will pay for loss or damage under this Additional Coverage is $500 at each described premises.
A deductible does not apply.

c. Unauthorized Business Card Use

We will pay for your loss of money or charges anc costs you incur that result directly from the unauthorized use of
credit, debit or charge cards issued in your business name, including:

1. Fund transfer cards:

2. Charge plates; or

3. Telephone cards.

The most we will pay under this Additional Coverage in any one occurrence is $5,000.
d. Utility Services — Direct Damage

1. We will pay for loss of or damage to Covered Property caused by the interruption of services to the described
premises. The interruption must result from direct physical loss or damage by a Covered Cause of Loss to the
following Property not on the described premises:

a. "Water Supply Services":
b. "Communication Supply Services"; or
c. "Power Supply Services."

For the coverage provided with this endorsement, "Communication Supply Services" and "Power Supply
Services” includes overhead transmission lines.

 

SB300618D (Ed. 6-16)
Page 6 of 12

Copyright, CNA All Rights Reserved.
50020000560253139053017

EUAN A

 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 91 of 102
Page 151

$B300618D
(Ed. 6-16)

2. The most we will pay for loss or damage under this Additional Coverage in any one occurrence is $10,000 at
each described premises.

3. Payments under this Additional Coverage are subject to and not in addition to the applicable Limit of
Insurance.

4. The following Coverage Extensions are changed:
a. The limits applicable to the Coverage Extension — Accounts Receivable are changed as follows:

1. The limit applicable to records of accounts receivable while in transit or at a premises other than the
described premises is increased by $100,000.

2. The limit applicable to records of accounts receivable at each described premises is increased by $100,000.

b. The limit applicable to the Coverage Extension ~ Business Income and Extra Expense From Dependent
Property is increased by $15,000.

c. The limit applicable to the Coverage Extension — Business Income and Extra Expense — Newly Acquired
Premises is increased by $250,000.

d. The limit of insurance set forth in paragraph 6. of the Electronic Data Processing Equipment and Electronic
Media and Data Coverage Extension is deleted and replaced with the following:

The most we will pay under this Coverage Extension for all direct physical loss of or damage to "electronic data
processing equipment" and “electronic media and data" (combined) in any one occurrence while in transit or at a
premises other than the described premises is increased by $25,000.

e. The limit applicable to the Coverage Extension — Ordinance or Law - Increased Period of Restoration is
increased by $25,000.

5. The following Coverage Extensions are added:
a. Brands or Labels

lf branded or labeled merchandise that is Covered Property is damaged by a Covered Cause of Loss, we may
take all or part of the property at an agreed or appraised value. If so, you may:

(1) Stamp the word Salvage on the merchandise or its containers, if the stamp will not physically damage the
merchandise; or

(2) Remove the brands and labels, if doing so will not physically damage the merchandise or its containers to
comply with the law.

We will pay reasonable costs you incur to perform the activity described in Paragraphs (1) and (2) above.

The most we will pay for these costs and the value of the damaged property under this Coverage Extension is the
Business Personal Property Limit shown in the Declarations.

Payments under this Coverage Extension are subject to and not in addition to the limits of insurance.
b. Business Income — Mobile Operations Vehicle

1. When the Declarations show that you have coverage for Business Income and Extra Expense, you may
extend that insurance to apply to the actual loss of Business Income you sustain due to the necessary
“suspension” of your "Mobile Operations" during the "period of restoration." The "suspension" must be caused
by direct physical loss of or damage to a "Mobile Operations Vehicle.” The loss or damage must be caused
by or result from any of the following:

a. Fire;

b. Lightning;

c. Explosion;

d. Theft;

e. Windstorm or Hail;

 

$B300618D (Ed. 6-16)
Page 7 of 12

Copyright, CNA Ail Rights Reserved.

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 92 of 102

CNA

Page 152

SB300618D
(Ed. 6-16)

Vandalism;

Collision with another object;

som

Overturn; or
i. Sinking, burning, collision or derailment of any conveyance transporting a "Mobile Operations Vehicle."
With respect to this Coverage Extension:

a. "Mobile Operations Vehicle" means a land motor vehicle, trailer or semi-trailer that is designed for travel
on public roads and:

1. Specifically fitted to carry "stock": or
2. Specifically equipped to provide your services; and

b. "Mobile Operations" means your business activities away from the described premises involving the use
of a "Mobile Operations Vehicle."

With respect to this Coverage Extension, the "period of restoration":

a. Begins 24 hours after the time of direct physical loss of or damage to a "Mobile Operations Vehicle"
caused by or resulting from a cause of loss that is described in Paragraph 1 above; and

b. Ends on the date when such "Mobile Operations Vehicle" should be repaired or replaced with reasonable
speed and similar quality.

We will not pay under this Coverage Extension for expenses to rent any land motor vehicle, trailer or semi-
trailer that is used as a substitute for a "Mobile Operations Vehicle."

With respect to this Coverage Extension, the amount of Business Income loss will be based on:
a. The Net Income of your "Mobile Operations" before the direct physical loss or damage occurred:

b. The operating expenses, including payroll expenses, necessary to resume "Mobile Operations" with the
same quality of service that existed just before the direct physical loss or damage; and

c. Other relevant sources of information including:
(1) Your financial records and accounting procedures:
(2) Bills, invoices and other vouchers; and
(3) Deeds, liens or contracts.

We will reduce the amount of your Business Income loss to the extent you can resume your "Mobile
Operations," in whole or in part, by using any land motor vehicle, trailer or semi-trailer as a substitute for a
“Mobile Operations Vehicle."

lf you do not resume your "Mobile Operations" or do not resume your “Mobile Operations" as quickly as
possible, we will pay based on the length of time it would have taken to resume your "Mobile Operations" as
quickly as possible.

The most we will pay for loss of Business Income under this Coverage Extension for each "Mobile Operations
Vehicle" in any one occurrence is $75,000.

However, the most we will pay for loss of Business Income under this coverage extension, in any one
occurrence, regardiess of the number of "Mobile Operations Vehicles" involved, is $200,000.

c. Business Personal Property at Unnamed Locations

1.

When the Declarations show that you have coverage for Business Personal Property at the described
premises, you may extend that insurance to apply to loss or damage to Business Personal Property at
locations not identified in the Declarations, including residences of employees:

a. Immediately for Business Personal Property at leased storage locations; or

 

 

SB300618D
Page 8 of 12

(Ed. 6-16)

Copyright, CNA All Rights Reserved.

 
50020000560253139053018

IAA AO

CHA

2.

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 93 of 102
Page 153

SB300618D
(Ed. 6-16)

b. After 60 consecutive days for Business Personal Property at all other Unnamed Locations, including
residences of employees.

This Coverage Extension does not apply to:

a. “Money,” "securities," “valuable papers and records" or accounts receivable; or

b. Property while in the care of the United States Postal Service; rented or leased to others, or after delivery
to customers.

The most we will pay under this Coverage Extension is $25,000 at any location not described in the Declarations
including residences of employees.

d. Computer Fraud

1.

When a Limit of Insurance is shown in the Declarations for Business Personal Property at the described
premises, that insurance shall apply to loss of or damage to Business Personal Property resulting directly
from the use of any computer to fraudulently cause a transfer of that property from inside the building at the
described premises or banking premises:

a. 70a person outside those premises: or
b. Toa place outside those premises.

Paragraphs B.2.i, B.2.n, and B.2.0. of the Businessowners Special Property Coverage Form do not apply to
this Coverage Extension.

The most we will pay under this Coverage Extension in any one occurrence is $5,000, regardless of the
number of premises involved.

The "System Penetration" exclusion described in Paragraph 1.k. of Section B., Exclusions, of the
Businessowners Special Property Coverage Form, does not apply to this Coverage Extension.

With respect to this Computer Fraud Coverage Extension. We will not pay for loss or damage caused directly
or indirectly by any "mass system penetration." Such loss or damage is excluded regardiess of any other
cause or event that contributes concurrently or in any sequence to the loss.

e. Emergency Management Coverage

1.

We will pay the additional expenses you incur as a result of an emergency event occurring at one of your
described premises scheduled in the Declarations. An emergency event means one that involves one or more
of the following:

a. An actual, attempted or threatened felony or act of violence, such as an armed robbery, assault,
kidnapping, stalking, or use of a firearm.

b. An incident involving an accident, such as a fire or explosion or a construction or workplace accident.

The event or incident must have involved or been witnessed by one or more of your employees,
customers or tenants. The costs must have been incurred within 60 days after the occurrence of the
emergency event, subject to the applicable Limit of Insurance for this Coverage Extension.

The following additional expenses will be paid under this Coverage Extension as a result of the emergency
event:

a. Payment of medical, funeral or counseling expenses for:

1) You, your partners, officers, managers, staff, employees or volunteers (to the extent these expenses
are not covered by your Workers Compensation policy).

2) Your patients, residents, visitors or customers.

b. Payment of media or public relations expenses to help manage communications regarding the incident to
the public, including customers and employees. These communications include:

1) Facts of the incident.

2) Subsequent steps taken for remediation and prevention of future events.

 

SB300618D (Ed. 6-16)
Page 9 of 12

Copyright, CNA All Rights Reserved.

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 94 of 102

Page 154
$B300618D

CHA (Ed. 6-16)

3) Plans for re-opening the building or re-starting operations.

3. When the Declarations show that you have coverage for Business Income and Extra Expense, we will also
pay your loss of business income resulting from the necessary suspension of your "operations" due to the
occurrence of an emergency event at a described premises scheduled in the Declarations. We will pay your
loss of business income for up to 60 days after the occurrence of the emergency event, subject to the
applicable Limit of Insurance for this Coverage Extension.

4. Under this coverage extension, we will not pay for any emergency management expenses arising out of:
(a) Strike, bomb threat or false fire alarm.
(b) Planned vacating drill.

(c) Medical, funeral or counseling expenses of one or more persons that is due and confined to their
individual medical condition.

(d) Emergency vacating expenses.

(e) Any emergency event precipitated by or involving you, your partners or officers.
(f) Earth movement or volcanic action.

(g)} "Flood."

(h) Windstorm or hail.

(i) Any expenses associated with any third party liability claim that may arise out of the emergency event or
incident.

(j) Any of the following to the extent they are already excluded under this policy:
1) Governmental Action.
2) Nuclear Hazard.
3) War and Military Action.
No other exclusions or limitations in your policy apply to this Coverage Extension.
5. Limit of Insurance

The most we will pay in any single emergency event occurrence covered under this Coverage Extension is
$25,000. This limit is an annual limit and is the most we will pay for the total of all losses occurring under this
Coverage Extension in any one policy period, no matter the number of losses that are actually subject to the
terms of conditions of this Coverage Extension during this period. Any coverage for EXTENDED BUSINESS
INCOME provided under the policy does not apply to this Coverage Extension.

f. Emergency Vacating Expenses

1. We will pay the reasonable and necessary expenses you incur in the emergency vacating of premises
described in the Declarations.

2. Emergency means:
a. Imminent danger arising from an external event; or
b. A condition in the facility that would cause loss of life or harm to your customers.
3. We will not pay for any emergency vacating expenses arising out of:
a. Strike, bomb threat or false fire alarm, unless the vacating is ordered by a civil authority.
b. Planned vacating drill.
c, Vacating of one or more customers that is due and confined to their individual medical condition.
d. Any of the following to the extent they are already excluded under this policy:

1) Governmental! Action.

$B300618D (Ed. 6-16)
Page 10 of 12

 

Copyright, CNA All Rights Reserved.

 
50020000560253139053018

AAI AN

 

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 95 of 102
Page 155

$B300618D
(Ed. 6-16)

2) Nuciear Hazard.
3) War and Military Action.
No other exclusions in your policy apply to this Coverage Extension.

4. We will pay no more than $10,000 for Emergency Vacating Expenses in any one occurrence under this
Coverage Extension.

5. We will not pay for Emergency Vacating Expenses in any one occurrence until the amount of Emergency
Vacating Expenses exceeds $250. We will then pay the amount of Emergency Vacating Expenses in excess
of $250 up to the limit of Insurance for this Coverage Extension. No other Deductible applies to this Coverage
Extension.

g. Ingress / Egress

When the Declarations show that you have coverage for Business Income and Extra Expense, we will also pay for
the actual loss of Business Income you sustain and necessary Extra Expense caused when ingress or egress to
the described premises is physically prevented due to direct toss or damage to property, other than at the
described premises, caused by or resulting from any Covered Cause of Loss.

This coverage will not begin until 12 hours after the physical loss or damage has occurred. The most we will pay
for loss under this Coverage Extension is $50,000,

h. Limited Building Coverage — Tenant Obligation
1. if, at the described premises:
a. You are a Tenant; and
b. You are contractually obligated to repair or replace that part of a building you occupy as a tenant, and
c. A Limit of Insurance is shown in the Declarations for Business Personal Property:

- This insurance applies to direct physical loss of or damage to that part of a building you occupy as a tenant
caused by or resulting from a Covered Cause of Loss other than theft or attempted theft.

2. This Coverage Extension does not apply to any otherwise covered:
a. Building glass; or

b. Tenants improvements and betterments as described in Paragraph A.1.b.(3), of the Businessowners
Special Property Coverage Form.

3. The most we will pay under this Coverage Extension in any one occurrence is $5,000 at each described
premises.

i. Franchise Agreement — Property Upgrade Extension Coverage

1. In the event of direct physical loss of or damage to the building or business personal property that is Covered
Property, at the premises described in the Declarations, caused by or resulting from a Covered Cause of
Loss, we will pay for the Increased Cost of Construction, meaning the increased cost to repair, rebuild,
replace or reconstruct the property as a consequence of enforcement of the minimum requirements of a
“franchise agreement.” This increased cost of construction coverage applies only if:

a. The building or business personal property are insured for replacement cost;
b. The building or business personal property are repaired, rebuilt, replaced or reconstructed: and

c. The repaired, rebuilt, replaced or reconstructed building or business personal property are intended for
similar occupancy/use as the current Covered Property.

2. In addition to the exclusions and limitations already described in this policy, this endorsement does not cover:

a. Stock, raw materials, finished goods, merchandise, processing water, molds and dies, property in the
open, property of others for which the insured is legally liable, or petsunal properly of emriployees and
officers.

 

SB300618D (Ed, 6-16)
Page 11 of 12

Copyright, CNA All Rights Reserved.

 
Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 96 of 102

Page 156

SB300618D
GHA. (Ed. 6-16)

b. Any loss covered under any other section of this policy.

c. Any upgrades or improvements required under any existing ordinance or law with which the insured was
legally obligated to comply prior to the time of the insured direct physical loss or damage. In addition,
coverage provided under this endorsement does not replace nor supplement any applicable Ordinance or
Law coverage already on this policy.

d. Coinsurance does not apply to the coverage provided under this endorsement.

3. The most we will pay in any one occurrence under this Coverage Extension for the increased cost incurred
with respect to the damaged property to which this Coverage Extension applies is determined by:

a. Multiplying 25%; times the amount we would otherwise pay for the direct physical loss of or damage to
the building and business personal property, prior to application of any applicable deductible.

b. However, the most we will pay for the additional cost incurred in any one occurrence, regardless of the
number of described premises involved, is $100,000.

4. The following Definition is added to Section G. Property Definitions:

34. "Franchise Agreement" means a legally binding written agreement which outlines the franchisor's terms
and conditions for the franchisee, and also clearly outlines the obligations of the franchisor and the
obligations of the franchisee.

5. Payments made under this coverage extension are in addition to the applicable limits of insurance.
j. Utility Services — Time Element

1. When the Declarations show that you have coverage for Business Income and Extra Expense, that insurance
shall apply to the loss of Business Income or Extra Expense caused by the interruption of service to the
described premises. The interruption must result from direct physical loss or damage by a Covered Cause of
Loss to the following property not on the described premises:

a. "Water Supply Services";
b. "Communication Supply Services": or
c. "Power Supply Services."

For the coverage provided with this endorsement, “Communication Supply Services" and "Power Supply
Services" includes overhead transmission lines.

2. We will pay the actual loss sustained from the initial time of service(s) failure at the described premises but
only when the service interruption at the described premises exceeds 24 hours immediately following the
direct physical loss or damage. Coverage does not apply to any reduction of income after service has been
restored to your premises.

The most we will pay for loss under this Coverage Extension in any one occurrence is $10,000 at each described
premises.

All other terms and conditions of the Policy remain unchanged.

 

 

SB300618D (Ed. 6-16)
Page 12 of 12

Copyright, CNA All Rights Reserved.

 
50020000560253 139053020

HAO

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 97 of 102

CA

Page 157

SB-300849-A
(Ed. 07/09)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

RECORDING AND DISTRIBUTION OF MATERIAL OR
INFORMATION IN VIOLATION OF LAW EXCLUSION

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS LIABILITY COVERAGE FORM

The following exclusion is added to Section B.
EXCLUSIONS © of

the Businessowners Liability

Coverage Form:

2. Exclusions

This insurance does not apply to:

q. Recording And Distribution Of Material Or
Information In Violation Of Law

"Bodily injury" or "property damage" arising
directly or indirectly out of any action or
omission that violates or is alleged to violate:

(1)

(2)

(3)

SB-300849-A
(Ed. 07/09)

The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law;

The CAN-SPAM Act of 2003, including
any amendment of or addition to such
law;

The Fair Credit Reporting Act (FCRA),
and any amendment of or addition to
such law, including the Fair and Accurate
Credit Transaction Act (FACTA); or

Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or FCRA
and their amendments and additions, that
addresses, prohibits, or limits the printing,
dissemination, disposal, collecting,
recording, sending, transmitting,
communicating or distribution of material
or information.

Includes copyrighted material of insurance Services Office, Inc., with its permission.

B. The following exclusion is added to Section B.
EXCLUSIONS, Paragraph p. Personal And Advertising

Injury:

2. Exclusions

This insurance does not apply to:

(15)Recording And Distribution Of Material Or
Information In Violation Of Law

"Personal

and advertising injury" arising

directly or indirectly out of any action or
omission that violates or is alleged to violate:

(1)

(2)

(3)

(4)

The Telephone Consumer Protection Act
(TCPA), including any amendment of or
addition to such law;

The CAN-SPAM Act of 2003, including
any amendment of or addition to such
law;

The Fair Credit Reporting Act (FCRA),
and any amendment of or addition to
such law, including the Fair and Accurate
Credit Transaction Act (FACTA); or

Any federal, state or local statute,
ordinance or regulation, other than the
TCPA, CAN-SPAM Act of 2003 or FCRA
and their amendments and additions, that
addresses, prohibits, or limits the printing,
dissemination, disposal, collecting,
recording, sending, transmitting,
communicating or distribution of material
or information.

Page 1 of 1

 
50020000560253139053021

ERICA A

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 98 of 102

Page 158

SB-146823-B
CHA (Ed. 01/08)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
BUSINESS INCOME AND EXTRA EXPENSE — DEPENDENT PROPERTY

This endorsement modifies insurance provided under the following:

BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners
Special Property Coverage Form under Paragraph A.6.
Coverage Extensions.

Unless otherwise stated, payments made under the
following Coverage Extension is subject to and not in
addition to the applicable Limits of Insurance.

Business Income and Extra Expense — Dependent
Property

1. When the Declarations show that you have
coverage for Business Income and Extra
Expense, you may extend that insurance to apply
to the actua! loss of Business Income you sustain
and reasonable and necessary Extra Expense you
incur due to the "suspension" of your “operations"
during the “period of restoration” The
"suspension" must be caused by direct physical
loss or damage at the premises of a Dependent
Property, caused by or resulting from a Covered
Cause of Loss.

2. Dependent Property means property operated by
other whom you depend on to:

a. Deliver materials or services (other than
"water supply services," "communication
supply services" or "power supply services")
to you, or to others for your account
(Contributing Locations);

b. Accept your products or services (Recipient
Locations);

c. Manufacture products for delivery to your
customers under contract of — sale
(Manufacturing Locations); or

d. Attract customers to your business (Leader
Locations).

3. With respect to this Coverage Extension, the
“period of restoration”:

a. Begins 24 hours after the time of direct
physical loss or damage caused by or

SB-146823-B
(Ed. 01/08)

resulting from any Covered Cause of Loss at
the premises of the Dependent Property;

b. Ends on the date when the property at the
premises of the Dependent Property should
be repaired, rebuilt or replaced with
reasonable speed and similar quality; and

c. Does not include any increased period
required due to the enforcement of any
ordinance or law that:

(1) Regulates the construction, use or repair,
or requires the tearing down of any
property; or

(2) Requires any insured or others to test for,
monitor, clean up, remove, contain, treat,
detoxify or neutralize, or in any way
respond to, or assess the effects of
"pollutants."

This Coverage Extension:

a. Applies to Dependent Property premises
located within the Coverage Territory; and

b. Does not apply when you have more specific
insurance under any other policy.

We will reduce the amount of your Business
income loss, other than Extra Expense, to the
extent you can resume "operations" in whole or in
part, by using any other availabie:

a. Source of materials; or
b. Outlet for your products.

The most we will pay for Business Income and
Extra Expense under this Coverage Extension is
$10,000, or the limit shown in the Declarations,
whichever is higher, regardiess of the number of
described premises or number of Dependent
Properties involved.

Paymenis made under this Coverage Extension
are in addition to the applicable Limits of
insurance.

Page 1 of 1

 
50020000560253139053022

IAA NTA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 99 of 102
Page 159

SB-146824-B
(Ed. 01/08)

CAA

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

BUSINESS INCOME AND EXTRA EXPENSE —
NEWLY ACQUIRED LOCATIONS

This endorsement modifies insurance provided under the following:

BUSINESS INCOME AND EXTRA EXPENSE COVERAGE FORM
BUSINESSOWNERS SPECIAL PROPERTY COVERAGE FORM

The following coverage is added to your Businessowners 2. The most we will pay under this coverage for the
Special Property Coverage Form under Paragraph A.6. sum of Business Income and Extra Expense
Coverage Extensions. incurred is $250,000 at each location.
Unless otherwise stated, payments made under the 3. Insurance under this extension for each newly
following Coverage Extension is subject to and not in acquired location will end when any of the
addition to the applicable Limits of Insurance. following first occurs:
Business Income and Extra Expense — Newly Acquired a. This policy expires:
Premises . .
b. 90 days expire after you acquire or begin to
1. When the Declarations show that you have construct the property;
coverage for Business Income and Extra y rt the location t ;
Expense, you may extend that insurance to apply Ou Feport the location to us,
to the actual loss of Business Income and The Business Income or Extra Expense is
necessary Extra Expense you incur due to the more specifically insured.
“suspension” of your "operations" during the . .
“period of restoration." The "suspension" must be We will charge you additional premium for
caused by or resulting from a Covered Cause of locations reported from the date you acquire the
Loss at any premises you newly acquire by property.
purchase or lease (other than at fairs, trade shows 4. Payments made under this Coverage Extension

or exhibitions).

SB-146824-B
(Ed. 01/08)

are in addition to the applicable Limits of
Insurance.

Page 1 of 1

 
50020000860253 139053023

UAC AA

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 100 of 102

Page 160

 

 

 

Policy Holder Notice

 

 

HOW TO REPORT A CLAIM

 

Thank you for choosing CNA!

With your CNA Connect® Businessowners Insurance Policy, you have insurance coverage tailored to meet the needs
of your business. The international network of insurance professionals and the financial strength of CNA, rated "A" by
A.M. Best, provide resources to help you manage the daily risks of your organization so you may focus on what's most
important to you.

 

Claim Services
Claims are reported through a single point of entry availabie 24/7, connecting you to individuals and information to help
you resume your business when you need it most.

* To report a loss go to www. FNOLCNA. com or send an email to ReportClaim@FNOLCNA. com
or call 833-FNOL-CNA (833-366-5262)

* To request loss runs send an email to fsrmail@cnacentral.com

 

* For additional questions call CNA Customer Service at (877)-574-0540, or contact your independent CNA
Insurance Agent.

 

Policy Information

CNA representatives may ask you for some of the following information:
Insured Name:

I2i Optique

8300 E HAYDEN RD #B-112

SCOTTSDALE, AZ 85258

Producer Information:

NEATE DUPEY INSURANCE GROUP LIC
STE 204

7400 E PINNACLE PEAK RD
SCOTTSDALE, AZ 85255

Policy Number: Producer Processing Code:
6025313905 094353
Policy Period:

08/31/2019 to 08/31/2020
New Business

CNA Branch:

| PHOENIX BRANCH

4150 N DRINKWATER BLVD S-105

 

SCOTTSDALE, AZ 85251

 

 

CNA95404XxX (3-19) Copyright CNA All Rights Reserved. Page 1 of 1

 
EAU A

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 101 of 102

Page 161
151 .N. Franklin St.
CHA Chicago, IL 60606
Policy Number From Policy Period To Coverage Is Provided By Agency
B6025313905 |08/31/19 08/31/20 Valley Forge Insurance Company 094353560
Named insured And Address Agent
I2i Optique NEATE DUPEY INSURANCE GROUP LLC
8300 E HAYDEN RD #B-112 STE 204
SCOTTSDALE, AZ 85258 7400 B PINNACLE PEAK RD

SCOTTSDALE, AZ 85255

** PAYMENT PLAN SCHEDULE **

THE BILLING FOR THIS POLICY WILL BE
FORWARDED TO YOU DIRECTLY FROM CNA.

THE PREMIUM AMOUNT FOR THIS TRANSACTION
Is $787.00

THIS PREMIUM WILL BE INVOICED BY CNA ON
A SEPARATE STATEMENT ACCORDING TO THE
PAYMENT OPTION YOU SELECT.

ISSUE DATE 08/09/19

 
50020000560253139053025

IACONO AO

Case 2:20-cv-03360-GAM Document 9-4 Filed 09/15/20 Page 102 of 102
Page 162

END OF COPY

 
